UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2012  February 28, 2013 Item 1: Reports to Shareholders Semiannual Report | February 28, 2013 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Admiral ™ Treasury Money Market Fund > For the six months ended February 28, 2013, returns for the Vanguard Money Market Funds ranged from 0% to 0.05%. > Returns for the money market fund industry have remained near 0% because of the Federal Reserve’s policy of keeping rates low to stimulate the economy. > The Vanguard funds continued to provide investors with portfolios composed of the highest-quality, most liquid securities. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Prime Money Market Fund. 10 Federal Money Market Fund. 34 Admiral Treasury Money Market Fund. 45 About Your Fund’s Expenses. 54 Glossary. 56 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended February 28, 2013 7-Day Total SEC Yield Returns Vanguard Prime Money Market Fund Investor Shares 0.01% 0.01% Institutional Shares 0.07 0.05 Money Market Funds Average 0.00 Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Federal Money Market Fund 0.01% 0.00% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Admiral Treasury Money Market Fund 0.01% 0.01% iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, The yields offered by money market funds and other short-term investments continued to hover near 0% for the six months ended February 28, 2013, which meant similarly low returns for the three Vanguard money market funds contained in this report. In two of the funds, already low yields declined further. As of February 28, the Prime Money Market Fund’s 7-day SEC yield was 0.01% for Investor Shares, down from 0.04% six months ago, and 0.07% for Institutional Shares, which have a lower expense ratio, down from 0.11%. The yield of the Admiral Treasury Money Market Fund declined to 0.01% from 0.02%. The Federal Money Market Fund’s yield remained at 0.01%. When will yields move higher? The timing depends largely on the Federal Reserve, which has kept short-term interest rates at historically low levels since 2008. As late as October, the central bank’s view was that its low-interest-rate policy would probably be in place though mid-2015. In December, the Fed said that it would tie changes in its policy to an improving unemployment rate while also taking other economic measures into account. In the meantime, legislators and regulators continue to consider measures aimed at strengthening the money market fund industry. We at Vanguard will continue to work hard to make sure that the voice of 2 our clients is heard in these discussions, and we will be persistent in pursuing the best interests of our shareholders. Bonds finished flat as yields remained low The broad U.S. taxable bond market barely squeezed out a gain for the six months ended February 28, advancing just 0.15%. Bond returns were anemic as the yield of the benchmark 10-year U.S. Treasury note climbed during the period; it dropped back a bit in February to finish at about 1.88%, still low by historical standards. (Bond prices and yields move in opposite directions; money market fund prices are expected to remain at $1 per share, although this is not guaranteed.) Investors, nervous over Italy’s unsettled election results in the period’s final week, were drawn to the perceived safety of Treasury securities. Although bonds can provide critical diversification benefits to a portfolio, their return prospects look much less promising than they have in recent years. As yields have tumbled, the opportunity for future bond price appreciation has greatly diminished. Stocks overcame concerns en route to substantial gains Stocks worldwide advanced strongly over the six months, though uncertainty at home and abroad periodically stalked the markets. International equities eclipsed their U.S. counterparts as stocks from Market Barometer Total Returns Periods Ended February 28, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.15% 3.12% 5.52% Barclays Municipal Bond Index (Broad tax-exempt market) 2.01 5.01 6.79 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.34 Stocks Russell 1000 Index (Large-caps) 9.72% 13.62% 5.21% Russell 2000 Index (Small-caps) 13.02 14.02 7.35 Russell 3000 Index (Broad U.S. market) 9.97 13.65 5.38 MSCI All Country World Index ex USA (International) 13.06 6.66 -0.87 CPI Consumer Price Index 0.78% 1.98% 1.86% 3 developed and emerging markets rallied amid optimism over central bankers’ policy moves. Despite political and fiscal challenges, international stocks returned about 13%. Rising Japanese stocks helped drive the Pacific region’s robust returns as Japan’s newly elected prime minister, Shinzo Abe, advocated aggressive monetary easing to boost his nation’s economy and preempt deflation. European stocks benefited from the European Central Bank’s commitment to preserve the euro, climbing about 13%. Debt-crisis concerns reignited in the period’s final week, though, when Italy’s national elections ended in a political impasse amid voters’ anti-austerity message. U.S. markets rose nearly 10% as solid corporate earnings and the Fed’s stimulus program helped boost returns. But the impending enactment of extensive, automatic federal spending cuts (known as the sequester) stoked investors’ anxiety as the six-month period wound down. A cautious stance toward European securities The Vanguard Money Market Funds seek to deliver safety, liquidity, and yield in that order. Those priorities have led to some restructuring of the Prime Money Market Fund portfolio in the past few years, as we eliminated our direct exposure to European banks and governments. While those securities offer marginally higher yields than U.S. Treasury bills and some other high-quality, very short-term securities, Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional Peer Group Shares Shares Average Prime Money Market Fund 0.16% 0.09% 0.23% Federal Money Market Fund 0.16 — 0.12 Admiral Treasury Money Market Fund 0.10 — 0.08 The fund expense ratios shown are from the prospectus dated December 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the funds’ annualized expense ratios were: for the Prime Money Market Fund, 0.16% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.15%; for the Admiral Treasury Money Market Fund, 0.09%. The expense ratios for the six months ended February 28, 2013, for the Prime Money Market Fund Investor Shares and the Federal Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratios were: for the Prime Money Market Fund Investor Shares, 0.17%; for the Federal Money Market Fund, 0.16%. Peer groups: For the Prime Money Market Fund, Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; and for the Admiral Treasury Money Market Fund, U.S. Treasury Money Market Funds. 4 we believe the risk-reward trade-off is unattractive for a savings vehicle. For now at least, our caution extends even to European countries outside the Eurozone that otherwise boast attractive risk and return characteristics. Foreign-bank securities remain a major holding in the Prime Money Market Fund, accounting for about a fifth of assets. They represent issues from financially strong Australian and Canadian banks. We do continue to invest in a handful of high-quality European manufacturers, such as Nestle. As we reduced our exposure to short-term dollar-denominated securities from European issuers, we increased our exposure to U.S. Treasury and federal agency securities. Other domestic holdings include securities in high-quality banks, industrial and finance companies, and municipal debt. Our positioning in Europe remains more conservative than that of the money market fund industry as a whole. Our two other funds, the Admiral Treasury Money Market Fund and the Federal Money Market Fund, focus on federal government obligations. The Treasury fund, as its name implies, maintained its investments solely in Treasury securities. The asset mix of the Federal fund changed during the period, from about 65% in U.S. government agency obligations and 35% in Treasury bills to roughly an 80%/20% mix, Changes in Yields 7-Day SEC Yield February 28, August 31, February 29, Money Market Fund 2013 2012 2012 Prime Investor Shares 0.01% 0.04% 0.04% Institutional Shares 0.07 0.11 0.10 Federal 0.01 0.01 0.01 Admiral Treasury 0.01 0.02 0.01 5 as the advisor sought to take advantage of market opportunities. The two funds have been closed to new investors since 2009. Insightful security selection is a key part of the process The investment decisions made by the funds’ advisor, Vanguard Fixed Income Group, are based on a careful analysis of the creditworthiness of the securities’ issuers. We have a large and seasoned team of analysts who form their judgments independent of those of rating agencies, using a process that includes probing an issuer’s financial structure and engaging in “what if” analyses. Together with our portfolio managers and traders, our credit analysts operate under a framework where avoiding risk and maintaining liquidity are paramount. Their efforts are supported by our cost levels. Our expense ratios are among the lowest in the industry. Because costs are deducted from returns, this means that we don’t have to compensate for the burden of higher costs by taking on extra risk in an attempt to achieve higher returns. If you would like to learn more about our approach toward managing risk in our money market portfolios—both taxable Investment insight Money markets remain a valuable tool for saving and for business financing Money market funds have been in the spotlight recently as politicians and regulators debate proposals and counterproposals for new regulations. Amid the back and forth, it’s important not to lose sight of the valuable role that money market funds play for investors and the broader economy. For more than 40 years, money market funds have provided safety and liquidity to investors who are willing to assume some risk in exchange for higher yields than those generally available from FDIC-insured bank savings instruments. Money market funds also serve as a critical source of short-term financing for businesses and governments. To be sure, money market investors have experienced a difficult time over the past few years as the Federal Reserve has held short-term interest rates near zero. We expect rates to rise eventually; in the meantime, Vanguard continues to work with policymakers on behalf of our shareholders to ensure that any regulatory changes preserve money market funds’ time-tested benefits. 6 and tax-exempt—I welcome you to review a Vanguard research paper, The Buck Stops Here: Vanguard Money Market Funds . Among the topics we discuss are our defensive tactics during the 2007–2008 financial crisis and our policy of turning away clients whose future activities might adversely affect existing shareholders. You also might find helpful another paper, Managing Cash In Your Portfolio . Both are available at vanguard.com/research. As always, thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 13, 2013 7 Advisor’s Report For the six months ended February 28, 2013, the Investor Shares of Vanguard Prime Money Market Fund returned 0.01% and the Institutional Shares returned 0.05%, a result of their lower expense ratio. The Federal Money Market Fund returned 0% and the Admiral Treasury Money Market Fund 0.01%. The average return for each fund’s peer group was 0%. The economic and market environment Dissatisfied with the pace of economic recovery, the Federal Reserve initiated a new round of quantitative easing (QE3) during the period, bringing its purchases of securities each month to $85 billion. Fed officials also withdrew their maturity target (mid-2015) for when the central bank would raise short-term interest rates, replacing it with thresholds for employment and inflation, the Fed’s two key policy concerns. The Fed has set a high bar for what constitutes substantial improvement in the economy. It is willing to maintain the zero bound on interest rates until unemployment falls to 6.5% and inflation rises to 2.5%. Public statements from Fed officials indicated a desire to see even broader, more compelling signs that the recovery’s momentum was undeterred before adjusting monetary policy. The economy issued some hopeful signals. Home prices increased 8.3% in 2012, according to the CoreLogic research firm. This was the fastest pace of growth since 2006. While home prices remained well below their peak, valuations were higher, removing some of the uncertainty that helped restrain consumer activity. Recent trends in employment indicate sustained job growth and fewer layoffs. Continued gains in employment will lead to further demand in housing and help support home prices. Efforts in Washington to resolve the continuing budget resolution got back on track, with the two political parties demonstrating a willingness to engage each other. A reasonable outcome would break the chain of short-term budgetary deadlines that created an atmosphere of uncertainty and restrained economic activity. To the extent that this has been a factor weighing on the economy, a satisfactory resolution would boost economic growth. Management of the funds With the Fed focused squarely on efforts to stimulate the economy, it is unlikely that we will see an increase in short-term interest rates in 2013, and possibly not until 2015. Given this outlook, we have maintained a longer average maturity to take advantage of the positive slope in short rates. We continue to avoid European financial issuers in the Prime Money Market Fund. We prefer remaining on the sidelines while 8 Europe deals with the harsh adjustments it has imposed on its weakest members. As a result, we continue to position the fund defensively, maintaining large positions in U.S. Treasury and agency securities. Maintaining a large weighting in these assets increases the credit quality and overall liquidity of the funds, important characteristics in these still uncertain times. Our position on European financials stands in direct contrast to that of others in the industry, just as it did in 2010, when we first began reducing our exposure to European banks in the Prime Money Market Fund. Vanguard’s low expense ratio has always allowed us to position the funds defensively while still offering a competitive yield to shareholders. At some point, when conditions improve, we will reassess our positioning and consider our options. Until then, we will maintain our high-quality exposures and let Vanguard’s low expense ratio carry the day. David R. Glocke, Principal Vanguard Fixed Income Group March 18, 2013 Money market funds’ investments in bank securities Percentage of assets under management: January 31, 2013 Vanguard Prime Ten largest Money Market Fund money market funds* United States 12% 11% Europe 0 32 Australia 12 8 Canada 9 12 Japan 0 13 Total 33 76 * The average exposure of the ten largest money market funds, according to Fitch Ratings, Inc., in U.S. Money Fund Exposure and European Banks: Eurozone Climbs Again , March 1, 2013. 9 Prime Money Market Fund Fund Profile As of February 28, 2013 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.16% 0.09% 7-Day SEC Yield 0.01% 0.07% Average Weighted Maturity 59 days 59 days Sector Diversification (% of portfolio) Certificates of Deposit 12.3% Yankee/Foreign 20.6 U.S. Treasury Bills 21.8 U.S. Government Agency Obligations 27.8 Repurchase Agreements 0.1 U.S. Commercial Paper 13.4 Other 4.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratios were 0.16% for Investor Shares and 0.09% for Institutional Shares. The expense ratio for the six months ended February 28, 2013, for the Investor Shares reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.17%. 10 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2002, Through February 28, 2013 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2003 1.12% 0.60% 2004 0.83 0.39 2005 2.31 1.68 2006 4.38 3.69 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.06 0.00 2012 0.04 0.00 2013 0.01 0.00 7-day SEC yield (2/28/2013): 0.01% Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2013, performance data reflect the six months ended February 28, 2013. Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.04% 0.68% 1.83% Institutional Shares 10/3/1989 0.11 0.80 1.99 See Financial Highlights for dividend information. 11 Prime Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec. gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (49.9%) 2 Fannie Mae Discount Notes 0.125% 3/6/13 65,905 65,904 2 Fannie Mae Discount Notes 0.155% 3/27/13 172,809 172,790 2 Fannie Mae Discount Notes 0.090% 4/10/13 46,500 46,495 2 Fannie Mae Discount Notes 0.165% 4/24/13 462,861 462,746 2 Fannie Mae Discount Notes 0.160% 5/8/13 68,300 68,279 2 Fannie Mae Discount Notes 0.160%–0.165% 5/15/13 126,700 126,657 2 Fannie Mae Discount Notes 0.140%–0.160% 5/22/13 695,000 694,755 2 Fannie Mae Discount Notes 0.158% 6/5/13 714,286 713,985 2 Fannie Mae Discount Notes 0.150% 6/12/13 70,000 69,970 2 Fannie Mae Discount Notes 0.139% 6/19/13 25,339 25,328 2 Fannie Mae Discount Notes 0.144% 6/26/13 230,000 229,892 2 Fannie Mae Discount Notes 0.140% 7/2/13 1,000,000 999,522 2 Fannie Mae Discount Notes 0.140% 7/3/13 436,667 436,456 2 Fannie Mae Discount Notes 0.120% 7/17/13 222,050 221,948 2 Fannie Mae Discount Notes 0.120% 7/22/13 1,250,000 1,249,404 2 Fannie Mae Discount Notes 0.140% 8/14/13 134,500 134,413 2 Fannie Mae Discount Notes 0.150% 9/3/13 1,000,000 999,225 3 Federal Home Loan Bank Discount Notes 0.125%–0.130% 3/8/13 443,500 443,489 3 Federal Home Loan Bank Discount Notes 0.130% 3/12/13 15,500 15,499 3 Federal Home Loan Bank Discount Notes 0.095% 3/13/13 664,916 664,895 3 Federal Home Loan Bank Discount Notes 0.090% 3/15/13 50,000 49,998 3 Federal Home Loan Bank Discount Notes 0.155% 3/20/13 225,000 224,982 3 Federal Home Loan Bank Discount Notes 0.155% 3/22/13 49,600 49,596 3 Federal Home Loan Bank Discount Notes 0.155% 3/27/13 163,255 163,237 3 Federal Home Loan Bank Discount Notes 0.165% 4/24/13 281,000 280,930 3 Federal Home Loan Bank Discount Notes 0.169% 4/26/13 840,000 839,779 3 Federal Home Loan Bank Discount Notes 0.160%–0.165% 5/3/13 270,635 270,558 3 Federal Home Loan Bank Discount Notes 0.160%–0.165% 5/8/13 259,000 258,920 3 Federal Home Loan Bank Discount Notes 0.140%–0.165% 5/15/13 255,109 255,029 3 Federal Home Loan Bank Discount Notes 0.150%–0.165% 5/17/13 444,050 443,898 3 Federal Home Loan Bank Discount Notes 0.165% 5/22/13 582,950 582,731 3 Federal Home Loan Bank Discount Notes 0.140% 5/24/13 177,800 177,742 3 Federal Home Loan Bank Discount Notes 0.155% 5/31/13 200,000 199,922 3 Federal Home Loan Bank Discount Notes 0.155% 6/12/13 49,840 49,818 3 Federal Home Loan Bank Discount Notes 0.140%–0.142% 6/19/13 147,000 146,937 12 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.140%–0.142% 6/21/13 1,354,600 1,354,009 3 Federal Home Loan Bank Discount Notes 0.120%–0.125% 7/17/13 153,600 153,527 3 Federal Home Loan Bank Discount Notes 0.120%–0.125% 7/19/13 106,500 106,449 3 Federal Home Loan Bank Discount Notes 0.150% 8/9/13 57,900 57,861 3 Federal Home Loan Bank Discount Notes 0.145% 8/21/13 350,000 349,756 Federal Home Loan Banks 0.152% 11/22/13 150,000 149,978 Federal Home Loan Banks 0.168% 12/6/13 50,000 49,998 Federal Home Loan Banks 0.178% 12/26/13 1,525,000 1,525,000 Federal Home Loan Banks 0.182% 10/1/14 150,000 149,952 Federal Home Loan Mortgage Corp. 0.162% 3/21/13 907,000 906,975 Federal Home Loan Mortgage Corp. 0.148% 5/6/13 980,000 979,915 Federal Home Loan Mortgage Corp. 0.150% 6/3/13 950,000 949,901 Federal Home Loan Mortgage Corp. 0.152% 6/17/13 83,000 82,988 Federal Home Loan Mortgage Corp. 0.170% 11/4/13 64,780 64,778 Federal National Mortgage Assn. 0.190% 8/12/13 1,000,000 999,863 Federal National Mortgage Assn. 0.169% 11/8/13 1,365,500 1,365,235 Federal National Mortgage Assn. 0.171% 11/14/13 1,000,000 999,791 Federal National Mortgage Assn. 0.179% 9/11/14 2,350,000 2,349,272 Federal National Mortgage Assn. 0.173% 2/27/15 2,155,000 2,153,919 2 Freddie Mac Discount Notes 0.155% 3/4/13 145,978 145,976 2 Freddie Mac Discount Notes 0.085% 3/21/13 151,450 151,443 2 Freddie Mac Discount Notes 0.155% 3/25/13 100,000 99,990 2 Freddie Mac Discount Notes 0.088%–0.090% 4/8/13 66,530 66,524 2 Freddie Mac Discount Notes 0.165% 5/6/13 50,000 49,985 2 Freddie Mac Discount Notes 0.160%–0.165% 5/13/13 143,283 143,236 2 Freddie Mac Discount Notes 0.130%–0.160% 5/20/13 610,905 610,715 2 Freddie Mac Discount Notes 0.160% 5/28/13 842,860 842,530 2 Freddie Mac Discount Notes 0.158% 6/3/13 973,334 972,932 2 Freddie Mac Discount Notes 0.139% 6/24/13 365,000 364,838 2 Freddie Mac Discount Notes 0.125% 7/8/13 26,191 26,179 2 Freddie Mac Discount Notes 0.140% 7/9/13 600,000 599,697 2 Freddie Mac Discount Notes 0.120%–0.121% 7/15/13 153,425 153,355 2 Freddie Mac Discount Notes 0.150% 8/5/13 77,000 76,950 2 Freddie Mac Discount Notes 0.130%–0.150% 8/12/13 326,250 326,050 2 Freddie Mac Discount Notes 0.145% 8/19/13 450,000 449,690 United States Treasury Bill 0.138%–0.140% 3/7/13 1,057,000 1,056,976 United States Treasury Bill 0.141% 3/14/13 500,000 499,975 United States Treasury Bill 0.133%–0.140% 3/21/13 1,100,000 1,099,918 United States Treasury Bill 0.143% 3/28/13 1,067,500 1,067,386 United States Treasury Bill 0.146% 4/4/13 4,988 4,987 United States Treasury Bill 0.142% 4/11/13 900,000 899,854 United States Treasury Bill 0.148% 4/18/13 375,000 374,926 United States Treasury Bill 0.148%–0.152% 4/25/13 1,250,000 1,249,713 United States Treasury Bill 0.085% 5/2/13 35,372 35,367 United States Treasury Bill 0.150% 5/9/13 2,000,000 1,999,425 United States Treasury Bill 0.145% 5/16/13 1,500,000 1,499,541 United States Treasury Bill 0.141%–0.143% 5/30/13 2,893,000 2,891,974 United States Treasury Bill 0.140% 6/6/13 43,350 43,334 United States Treasury Bill 0.130% 6/27/13 1,000,000 999,574 United States Treasury Bill 0.128%–0.130% 7/5/13 840,000 839,622 United States Treasury Bill 0.105% 7/11/13 1,900,000 1,899,268 United States Treasury Bill 0.106% 7/18/13 700,000 699,713 United States Treasury Bill 0.110%–0.113% 8/8/13 1,825,000 1,824,098 United States Treasury Bill 0.117%–0.118% 8/15/13 3,395,000 3,393,150 United States Treasury Bill 0.133%–0.136% 8/22/13 2,905,000 2,903,120 13 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) United States Treasury Bill 0.136% 8/29/13 1,230,000 1,229,159 United States Treasury Note/Bond 1.375% 3/15/13 946,000 946,450 United States Treasury Note/Bond 0.750% 3/31/13 180,000 180,087 United States Treasury Note/Bond 1.375% 5/15/13 170,000 170,428 United States Treasury Note/Bond 3.625% 5/15/13 240,000 241,723 United States Treasury Note/Bond 3.500% 5/31/13 40,000 40,335 United States Treasury Note/Bond 3.375% 6/30/13 192,400 194,468 United States Treasury Note/Bond 1.000% 7/15/13 300,000 300,995 Total U.S. Government and Agency Obligations (Cost $60,250,552) 60,250,552 Commercial Paper (23.8%) Bank Holding Company (0.4%) PNC Bank NA 0.190% 3/21/13 249,000 248,974 PNC Bank NA 0.180% 4/8/13 261,000 260,950 509,924 Finance—Auto (2.1%) American Honda Finance Corp. 0.180% 3/19/13 51,000 50,995 American Honda Finance Corp. 0.160%–0.190% 3/21/13 111,000 110,990 American Honda Finance Corp. 0.190% 3/25/13 37,000 36,995 American Honda Finance Corp. 0.150%–0.190% 3/26/13 56,500 56,493 American Honda Finance Corp. 0.170% 3/27/13 23,000 22,997 American Honda Finance Corp. 0.160% 4/11/13 37,000 36,993 American Honda Finance Corp. 0.170% 5/22/13 149,000 148,942 American Honda Finance Corp. 0.170% 5/29/13 232,000 231,902 5 BMW US Capital LLC 0.180% 3/11/13 69,000 68,997 5 BMW US Capital LLC 0.180% 3/12/13 29,500 29,498 5 BMW US Capital LLC 0.170%–0.180% 3/18/13 113,500 113,490 5 BMW US Capital LLC 0.170% 3/19/13 100,000 99,992 5 BMW US Capital LLC 0.180% 3/22/13 29,000 28,997 5 BMW US Capital LLC 0.170% 3/25/13 25,000 24,997 5 BMW US Capital LLC 0.170% 3/26/13 45,000 44,995 5 BMW US Capital LLC 0.170% 4/2/13 47,500 47,493 5 BMW US Capital LLC 0.160% 4/8/13 65,750 65,739 5 BMW US Capital LLC 0.160% 4/11/13 51,000 50,991 5 BMW US Capital LLC 0.160% 4/16/13 59,000 58,988 5 BMW US Capital LLC 0.140% 4/30/13 68,000 67,984 5 BMW US Capital LLC 0.170% 5/21/13 27,000 26,990 Toyota Motor Credit Corp. 0.270% 4/1/13 26,250 26,244 Toyota Motor Credit Corp. 0.250% 4/5/13 168,000 167,959 Toyota Motor Credit Corp. 0.260% 4/15/13 32,000 31,990 Toyota Motor Credit Corp. 0.140% 4/26/13 30,000 29,993 Toyota Motor Credit Corp. 0.290% 5/10/13 189,000 188,893 Toyota Motor Credit Corp. 0.240% 6/10/13 225,000 224,849 Toyota Motor Credit Corp. 0.230% 6/11/13 194,000 193,874 Toyota Motor Credit Corp. 0.240% 7/10/13 75,000 74,935 Toyota Motor Credit Corp. 0.220% 8/19/13 157,750 157,585 2,521,780 Finance—Other (5.1%) 5 Chariot Funding LLC 0.210% 3/11/13 22,000 21,999 5 Chariot Funding LLC 0.210% 3/18/13 36,000 35,996 5 Chariot Funding LLC 0.210% 3/19/13 7,000 6,999 5 Chariot Funding LLC 0.210% 4/2/13 49,500 49,491 5 Chariot Funding LLC 0.210% 4/3/13 38,000 37,993 5 Chariot Funding LLC 0.200% 4/4/13 68,000 67,987 14 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 Chariot Funding LLC 0.200% 4/8/13 89,500 89,481 5 Chariot Funding LLC 0.200% 4/9/13 36,750 36,742 5 Chariot Funding LLC 0.200% 4/10/13 32,000 31,993 5 Chariot Funding LLC 0.190% 5/1/13 50,000 49,984 5 Chariot Funding LLC 0.180% 5/7/13 100,000 99,967 5 Chariot Funding LLC 0.180% 5/8/13 50,000 49,983 5 Chariot Funding LLC 0.180% 5/13/13 50,000 49,982 General Electric Capital Corp. 0.180% 3/1/13 170,000 170,000 General Electric Capital Corp. 0.200% 3/8/13 78,000 77,997 General Electric Capital Corp. 0.160% 3/14/13 244,000 243,986 General Electric Capital Corp. 0.160% 4/19/13 370,000 369,919 General Electric Capital Corp. 0.160% 4/22/13 130,000 129,970 General Electric Capital Corp. 0.150% 4/29/13 14,500 14,496 General Electric Capital Corp. 0.140% 5/13/13 186,000 185,947 General Electric Capital Corp. 0.140% 5/20/13 294,000 293,909 General Electric Capital Corp. 0.140% 5/21/13 296,000 295,907 General Electric Capital Corp. 0.140% 5/22/13 130,000 129,959 General Electric Capital Corp. 0.140% 5/23/13 169,000 168,945 5 Jupiter Securitization Co. LLC 0.210% 3/12/13 49,600 49,597 5 Jupiter Securitization Co. LLC 0.210% 3/19/13 16,000 15,998 5 Jupiter Securitization Co. LLC 0.210% 3/27/13 18,000 17,997 5 Jupiter Securitization Co. LLC 0.210% 4/2/13 107,500 107,480 5 Jupiter Securitization Co. LLC 0.210% 4/3/13 126,500 126,476 5 Jupiter Securitization Co. LLC 0.200% 4/4/13 76,000 75,986 5 Jupiter Securitization Co. LLC 0.200% 4/5/13 36,000 35,993 5 Jupiter Securitization Co. LLC 0.200% 4/8/13 77,000 76,984 5 Jupiter Securitization Co. LLC 0.200% 4/9/13 38,000 37,992 5 Jupiter Securitization Co. LLC 0.200% 4/10/13 37,500 37,492 5 Jupiter Securitization Co. LLC 0.190% 5/1/13 45,000 44,986 5 Jupiter Securitization Co. LLC 0.180% 5/6/13 15,750 15,745 5 Jupiter Securitization Co. LLC 0.180% 5/7/13 98,500 98,467 5 Jupiter Securitization Co. LLC 0.180% 5/8/13 71,500 71,476 5 Jupiter Securitization Co. LLC 0.180% 5/13/13 14,000 13,995 5 Old Line Funding LLC 0.200% 3/11/13 145,000 144,992 5 Old Line Funding LLC 0.200% 3/12/13 118,000 117,993 5 Old Line Funding LLC 0.200% 3/13/13 39,000 38,997 5 Old Line Funding LLC 0.200% 3/15/13 20,082 20,080 5 Old Line Funding LLC 0.200% 3/18/13 77,000 76,993 5 Old Line Funding LLC 0.200% 3/19/13 132,500 132,487 5 Old Line Funding LLC 0.190% 3/20/13 47,037 47,032 5 Old Line Funding LLC 0.190%–0.200% 3/22/13 86,000 85,990 5 Old Line Funding LLC 0.190%–0.200% 3/25/13 110,333 110,318 5 Old Line Funding LLC 0.200% 3/28/13 39,500 39,494 5 Old Line Funding LLC 0.190% 4/8/13 45,500 45,491 5 Old Line Funding LLC 0.190% 4/9/13 34,000 33,993 5 Old Line Funding LLC 0.190% 4/10/13 37,000 36,992 5 Old Line Funding LLC 0.190% 4/11/13 58,350 58,337 5 Old Line Funding LLC 0.190% 4/12/13 83,000 82,982 5 Old Line Funding LLC 0.190% 4/16/13 15,000 14,996 5 Old Line Funding LLC 0.190% 4/18/13 45,000 44,989 5 Old Line Funding LLC 0.190% 4/22/13 108,000 107,970 5 Old Line Funding LLC 0.190% 4/23/13 131,250 131,213 5 Old Line Funding LLC 0.190% 4/24/13 16,000 15,995 5 Old Line Funding LLC 0.180% 4/25/13 12,435 12,432 5 Old Line Funding LLC 0.190% 5/1/13 96,000 95,969 15 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 5 Old Line Funding LLC 0.190% 5/6/13 83,000 82,971 5 Old Line Funding LLC 0.180% 5/7/13 88,500 88,470 5 Old Line Funding LLC 0.180% 5/8/13 87,000 86,970 5 Old Line Funding LLC 0.180% 5/13/13 45,000 44,984 5 Old Line Funding LLC 0.180% 5/14/13 45,500 45,483 5 Old Line Funding LLC 0.180% 5/15/13 29,500 29,489 5 Old Line Funding LLC 0.180% 5/20/13 150,087 150,027 5 Old Line Funding LLC 0.180% 5/22/13 115,000 114,953 5 Old Line Funding LLC 0.180% 5/24/13 44,987 44,968 5 Old Line Funding LLC 0.180% 5/28/13 57,000 56,975 5 Old Line Funding LLC 0.180% 6/3/13 149,945 149,875 5 Straight-A Funding LLC 0.180% 3/22/13 14,700 14,698 5 Straight-A Funding LLC 0.180% 3/28/13 6,000 5,999 5 Straight-A Funding LLC 0.180% 3/28/13 65,750 65,741 5 Straight-A Funding LLC 0.180% 4/10/13 15,000 14,997 5 Straight-A Funding LLC 0.180% 4/11/13 11,000 10,998 5 Straight-A Funding LLC 0.190% 4/19/13 15,018 15,014 5 Straight-A Funding LLC 0.190% 4/19/13 25,523 25,516 5 Straight-A Funding LLC 0.190% 4/22/13 37,000 36,990 5 Straight-A Funding LLC 0.190% 4/26/13 36,000 35,989 6,153,138 Foreign Banks (2.5%) 5 Australia & New Zealand Banking Group, Ltd. 0.290% 3/1/13 247,000 247,000 Commonwealth Bank of Australia 0.249% 3/7/13 105,000 105,000 5 Commonwealth Bank of Australia 0.270% 5/9/13 80,250 80,208 5 Commonwealth Bank of Australia 0.260% 6/17/13 53,000 52,959 Royal Bank of Canada 0.140% 3/21/13 143,000 142,989 5 Westpac Banking Corp. 0.160% 3/28/13 425,000 424,949 Westpac Banking Corp. 0.220% 4/3/13 393,000 393,000 Westpac Banking Corp. 0.219% 4/5/13 250,000 250,000 Westpac Banking Corp. 0.202% 4/16/13 160,000 160,000 Westpac Banking Corp. 0.202% 4/18/13 310,000 310,000 Westpac Banking Corp. 0.202% 4/25/13 200,000 200,000 Westpac Banking Corp. 0.203% 4/26/13 200,000 200,000 Westpac Banking Corp. 0.199% 5/7/13 95,000 95,000 Westpac Banking Corp. 0.221% 5/20/13 40,000 40,000 Westpac Banking Corp. 0.212% 8/1/13 285,000 285,000 2,986,105 Foreign Governments (2.5%) CPPIB Capital Inc. 0.180% 5/6/13 148,000 147,951 CPPIB Capital Inc. 0.180% 5/8/13 31,850 31,839 CPPIB Capital Inc. 0.200% 7/12/13 74,000 73,945 Export Development Canada 0.200% 4/11/13 49,000 48,989 Export Development Canada 0.175% 6/3/13 49,500 49,477 Export Development Canada 0.180% 6/14/13 49,500 49,474 5 Hydro-Quebec 0.150% 4/16/13 61,900 61,888 Province of Ontario 0.160% 3/6/13 156,000 155,997 Province of Ontario 0.160% 3/7/13 35,500 35,499 Province of Ontario 0.160% 3/8/13 75,000 74,998 Province of Ontario 0.160% 3/11/13 78,000 77,997 Province of Ontario 0.160% 3/12/13 39,000 38,998 Province of Ontario 0.150% 3/18/13 77,000 76,995 Province of Ontario 0.150% 3/19/13 247,000 246,981 Province of Ontario 0.150% 3/20/13 77,000 76,994 16 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Province of Ontario 0.150% 3/22/13 99,000 98,991 Province of Ontario 0.150% 3/28/13 99,000 98,989 Province of Ontario 0.150% 4/8/13 145,000 144,977 Province of Ontario 0.150% 4/9/13 163,750 163,723 Province of Ontario 0.150% 4/11/13 125,000 124,979 Province of Ontario 0.150%–0.170% 4/15/13 65,500 65,486 Province of Ontario 0.165% 4/18/13 44,500 44,490 6 PSP Capital Inc. 0.180% 5/14/13 48,000 47,982 6 PSP Capital Inc. 0.180% 5/15/13 86,000 85,968 6 PSP Capital Inc. 0.190% 5/16/13 23,000 22,991 6 PSP Capital Inc. 0.190% 5/22/13 30,500 30,487 6 PSP Capital Inc. 0.190% 5/23/13 15,250 15,243 5 Quebec 0.170% 3/21/13 99,000 98,991 5 Quebec 0.130% 3/26/13 82,000 81,993 5 Quebec 0.130% 3/27/13 75,000 74,993 5 Quebec 0.130% 3/28/13 195,000 194,981 Queensland Treasury Corp. 0.190% 5/22/13 126,000 125,945 Queensland Treasury Corp. 0.200% 7/1/13 99,000 98,933 Queensland Treasury Corp. 0.250% 8/21/13 197,500 197,263 3,065,427 Foreign Industrial (5.4%) 5 BASF SE 0.160% 3/26/13 95,000 94,989 5 BASF SE 0.160% 3/27/13 96,000 95,989 5 BASF SE 0.160% 3/28/13 150,000 149,982 5 GlaxoSmithKline Finance plc 0.130% 3/5/13 71,500 71,499 5 GlaxoSmithKline Finance plc 0.130% 3/8/13 113,000 112,997 5 John Deere Financial Inc. 0.120% 3/21/13 19,000 18,999 5 Nestle Capital Corp. 0.260% 3/4/13 496,000 495,989 5 Nestle Capital Corp. 0.260% 3/12/13 495,000 494,961 5 Nestle Capital Corp. 0.115% 5/2/13 75,000 74,985 5 Nestle Capital Corp. 0.260% 5/13/13 318,000 317,832 5 Nestle Capital Corp. 0.170%–0.180% 8/12/13 231,500 231,318 5 Nestle Capital Corp. 0.170% 8/13/13 84,000 83,935 5 Nestle Capital Corp. 0.200% 9/6/13 47,000 46,951 5 Nestle Capital Corp. 0.251% 9/17/13 10,000 9,986 Nestle Finance International Ltd. 0.265% 3/25/13 244,000 243,957 Nestle Finance International Ltd. 0.265% 3/26/13 376,000 375,931 Nestle Finance International Ltd. 0.265% 4/1/13 296,000 295,932 Nestle Finance International Ltd. 0.265% 4/3/13 208,100 208,049 Nestle Finance International Ltd. 0.120% 5/2/13 83,000 82,983 Nestle Finance International Ltd. 0.270% 5/7/13 62,000 61,969 Nestle Finance International Ltd. 0.270% 5/8/13 120,000 119,939 Nestle Finance International Ltd. 0.130% 5/13/13 89,500 89,476 Nestle Finance International Ltd. 0.255% 5/14/13 378,000 377,802 Nestle Finance International Ltd. 0.190% 8/13/13 113,000 112,902 5 Reckitt Benckiser Treasury Services plc 0.180% 3/8/13 75,000 74,997 5 Reckitt Benckiser Treasury Services plc 0.180% 3/12/13 73,000 72,996 5 Reckitt Benckiser Treasury Services plc 0.180% 3/13/13 100,000 99,994 5 Reckitt Benckiser Treasury Services plc 0.180% 3/14/13 178,000 177,988 5 Reckitt Benckiser Treasury Services plc 0.180% 3/15/13 100,000 99,993 5 Reckitt Benckiser Treasury Services plc 0.180% 3/18/13 155,000 154,987 5 Roche Holdings Inc. 0.130% 4/22/13 20,000 19,996 5 Roche Holdings Inc. 0.130% 5/7/13 22,000 21,995 5 Roche Holdings Inc. 0.170% 5/21/13 38,000 37,986 5 Roche Holdings Inc. 0.170% 5/24/13 35,000 34,986 17 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 Roche Holdings Inc. 0.170% 5/28/13 49,250 49,230 5 Roche Holdings Inc. 0.170% 5/29/13 27,000 26,989 5 Roche Holdings Inc. 0.170% 5/30/13 79,500 79,467 5 Roche Holdings Inc. 0.170% 5/31/13 27,000 26,988 5 Sanofi 0.160% 3/20/13 229,500 229,481 5 Sanofi 0.160% 3/28/13 307,500 307,463 5 Siemens Capital Co. LLC 0.140% 3/18/13 125,000 124,992 5 Siemens Capital Co. LLC 0.120% 3/19/13 55,000 54,997 5 Siemens Capital Co. LLC 0.120%–0.140% 3/21/13 210,000 209,986 5 Siemens Capital Co. LLC 0.130%–0.140% 3/28/13 258,000 257,973 Toyota Credit Canada Inc. 0.280% 3/21/13 49,500 49,492 Toyota Credit Canada Inc. 0.270% 3/25/13 49,500 49,491 Toyota Credit Canada Inc. 0.290% 4/23/13 19,000 18,992 Toyota Credit Canada Inc. 0.240% 7/8/13 19,500 19,483 6,570,294 Industrial (5.8%) 5 Emerson Electric Co. 0.150% 3/25/13 47,500 47,495 5 Emerson Electric Co. 0.150% 3/27/13 25,000 24,997 5 Emerson Electric Co. 0.150% 4/8/13 19,000 18,997 5 Emerson Electric Co. 0.150% 4/9/13 14,000 13,998 General Electric Co. 0.260% 3/4/13 99,000 98,998 General Electric Co. 0.130%–0.140% 3/27/13 540,000 539,947 General Electric Co. 0.140% 3/28/13 257,000 256,973 5 Google Inc. 0.150% 3/7/13 78,000 77,998 5 Google Inc. 0.200% 5/21/13 65,750 65,720 5 Google Inc. 0.160% 7/23/13 54,500 54,465 5 Procter & Gamble Co. 0.160% 3/1/13 114,625 114,625 5 Procter & Gamble Co. 0.160% 3/4/13 367,000 366,995 5 Procter & Gamble Co. 0.160% 3/5/13 39,000 38,999 5 Procter & Gamble Co. 0.150%–0.160% 3/7/13 138,000 137,996 5 Procter & Gamble Co. 0.130%–0.160% 3/8/13 155,500 155,496 5 Procter & Gamble Co. 0.160% 3/11/13 148,500 148,493 5 Procter & Gamble Co. 0.160% 3/12/13 78,000 77,996 5 The Coca-Cola Co. 0.180% 3/13/13 38,000 37,998 5 The Coca-Cola Co. 0.180% 3/14/13 187,000 186,988 5 The Coca-Cola Co. 0.160% 3/15/13 262,615 262,599 5 The Coca-Cola Co. 0.160% 3/18/13 103,000 102,992 5 The Coca-Cola Co. 0.220% 5/6/13 148,000 147,940 5 The Coca-Cola Co. 0.220% 5/7/13 99,000 98,960 5 The Coca-Cola Co. 0.220% 5/15/13 347,000 346,841 5 The Coca-Cola Co. 0.170% 5/20/13 174,000 173,934 5 The Coca-Cola Co. 0.170% 5/21/13 50,000 49,981 5 The Coca-Cola Co. 0.150% 5/22/13 299,700 299,598 5 The Coca-Cola Co. 0.220%–0.230% 6/3/13 197,500 197,384 5 The Coca-Cola Co. 0.200%–0.220% 6/4/13 179,000 178,902 5 The Coca-Cola Co. 0.180% 6/5/13 198,000 197,905 5 The Coca-Cola Co. 0.160% 6/17/13 40,000 39,981 5 The Coca-Cola Co. 0.180% 7/8/13 297,500 297,308 5 The Coca-Cola Co. 0.170%–0.180% 7/9/13 262,475 262,308 5 The Coca-Cola Co. 0.170% 7/10/13 200,000 199,876 5 The Coca-Cola Co. 0.170% 7/11/13 50,000 49,969 5 The Coca-Cola Co. 0.200% 8/29/13 320,200 319,878 5 The Coca-Cola Co. 0.200% 9/3/13 163,000 162,832 5 The Walt Disney Co. 0.150% 4/8/13 50,000 49,992 5 The Walt Disney Co. 0.150% 4/9/13 75,000 74,988 18 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 The Walt Disney Co. 0.150% 4/11/13 39,000 38,993 5 The Walt Disney Co. 0.150% 4/12/13 113,000 112,980 5 The Walt Disney Co. 0.150% 4/15/13 75,000 74,986 5 Wal-Mart Stores, Inc. 0.125% 4/29/13 231,000 230,953 5 Wal-Mart Stores, Inc. 0.120% 4/30/13 367,000 366,927 5 Wal-Mart Stores, Inc. 0.130% 5/2/13 145,000 144,968 6,949,149 Total Commercial Paper (Cost $28,755,817) 28,755,817 Certificates of Deposit (22.7%) Domestic Banks (4.2%) Branch Banking & Trust Co. 0.150% 5/8/13 73,000 73,000 Branch Banking & Trust Co. 0.150% 5/13/13 72,000 72,000 Branch Banking & Trust Co. 0.150% 5/13/13 297,000 297,000 JPMorgan Chase Bank NA 0.220% 3/18/13 496,000 496,000 State Street Bank & Trust Co. 0.220% 3/14/13 70,000 70,000 State Street Bank & Trust Co. 0.170% 4/8/13 330,000 330,000 State Street Bank & Trust Co. 0.180% 4/9/13 226,000 226,000 State Street Bank & Trust Co. 0.180% 4/10/13 95,000 95,000 State Street Bank & Trust Co. 0.230% 4/16/13 1,489,000 1,489,000 State Street Bank & Trust Co. 0.250% 6/10/13 630,000 630,000 US Bank NA 0.140% 3/4/13 369,000 369,000 Wells Fargo Bank NA 0.230% 3/4/13 295,500 295,500 Wells Fargo Bank NA 0.220% 3/14/13 197,000 197,000 4 Wells Fargo Bank NA 0.174% 8/28/13 400,000 400,000 5,039,500 Eurodollar Certificates of Deposit (8.1%) Australia & New Zealand Banking Group, Ltd. 0.230% 4/11/13 25,000 25,000 4 Australia & New Zealand Banking Group, Ltd. 0.222% 4/19/13 432,000 432,000 4 Australia & New Zealand Banking Group, Ltd. 0.212% 4/25/13 387,000 387,000 4 Australia & New Zealand Banking Group, Ltd. 0.212% 5/1/13 440,000 440,000 4 Australia & New Zealand Banking Group, Ltd. 0.221% 5/14/13 250,000 250,000 4 Australia & New Zealand Banking Group, Ltd. 0.222% 5/16/13 405,000 405,000 Australia & New Zealand Banking Group, Ltd. 0.260% 5/28/13 35,000 35,000 Australia & New Zealand Banking Group, Ltd. 0.265% 6/20/13 46,000 46,000 Australia & New Zealand Banking Group, Ltd. 0.260% 7/3/13 75,000 75,000 4 Australia & New Zealand Banking Group, Ltd. 0.232% 7/25/13 290,000 290,000 4 Australia & New Zealand Banking Group, Ltd. 0.209% 8/7/13 224,000 224,000 4 Australia & New Zealand Banking Group, Ltd. 0.213% 8/27/13 261,000 261,000 Commonwealth Bank of Australia 0.230% 3/12/13 45,000 45,000 4 Commonwealth Bank of Australia 0.219% 4/9/13 827,000 827,000 4 Commonwealth Bank of Australia 0.232% 4/16/13 409,000 409,000 4 Commonwealth Bank of Australia 0.242% 5/16/13 410,000 410,000 4 Commonwealth Bank of Australia 0.229% 7/10/13 60,000 60,000 4 Commonwealth Bank of Australia 0.222% 8/13/13 439,000 439,000 4 Commonwealth Bank of Australia 0.221% 8/20/13 498,000 498,000 4 Commonwealth Bank of Australia 0.213% 8/26/13 687,000 687,000 4 National Australia Bank Ltd. 0.259% 3/5/13 205,000 205,000 4 National Australia Bank Ltd. 0.252% 4/2/13 1,035,000 1,035,000 4 National Australia Bank Ltd. 0.252% 4/23/13 475,000 475,000 4 National Australia Bank Ltd. 0.252% 4/25/13 530,000 530,000 4 National Australia Bank Ltd. 0.252% 5/21/13 35,000 35,000 4 National Australia Bank Ltd. 0.261% 6/20/13 78,000 78,000 4 National Australia Bank Ltd. 0.262% 7/1/13 35,000 35,000 19 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 National Australia Bank Ltd. 0.260% 7/3/13 30,000 30,000 4 National Australia Bank Ltd. 0.190% 8/12/13 1,182,000 1,182,000 9,850,000 Yankee Certificates of Deposit (10.4%) 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.199% 4/11/13 170,000 170,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.202% 4/23/13 315,000 315,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.198% 5/7/13 96,000 96,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.199% 5/7/13 165,000 165,000 Bank of Montreal (Chicago Branch) 0.230% 3/5/13 30,000 30,000 Bank of Montreal (Chicago Branch) 0.220% 3/11/13 1,000,000 1,000,000 Bank of Montreal (Chicago Branch) 0.230% 3/20/13 75,000 75,000 Bank of Montreal (Chicago Branch) 0.230% 4/4/13 345,000 345,000 Bank of Montreal (Chicago Branch) 0.200% 4/18/13 93,000 93,000 Bank of Montreal (Chicago Branch) 0.190% 4/23/13 381,000 381,000 Bank of Montreal (Chicago Branch) 0.190% 5/6/13 360,000 360,000 Bank of Montreal (Chicago Branch) 0.190% 5/7/13 115,000 115,000 4 Bank of Nova Scotia (Houston Branch) 0.239% 3/5/13 390,000 390,000 Bank of Nova Scotia (Houston Branch) 0.220% 3/13/13 29,000 29,000 4 Bank of Nova Scotia (Houston Branch) 0.219% 4/5/13 460,000 459,998 4 Bank of Nova Scotia (Houston Branch) 0.232% 4/23/13 1,000,000 1,000,000 4 Bank of Nova Scotia (Houston Branch) 0.232% 4/24/13 400,000 400,000 4 Bank of Nova Scotia (Houston Branch) 0.219% 5/7/13 595,000 594,994 4 Bank of Nova Scotia (Houston Branch) 0.222% 5/20/13 466,000 465,995 4 Bank of Nova Scotia (Houston Branch) 0.224% 5/31/13 115,000 114,999 Canadian Imperial Bank of Commerce (New York Branch) 0.340% 3/1/13 22,000 22,000 Canadian Imperial Bank of Commerce (New York Branch) 0.160% 3/11/13 195,000 195,000 Canadian Imperial Bank of Commerce (New York Branch) 0.130% 4/15/13 500,000 500,000 Canadian Imperial Bank of Commerce (New York Branch) 0.130% 5/7/13 292,000 292,000 4 National Australia Bank Ltd. (New York Branch) 0.279% 8/13/13 129,000 129,036 4 Royal Bank of Canada (New York Branch) 0.419% 4/10/13 70,000 70,020 Toronto Dominion Bank (New York Branch) 0.260% 3/5/13 200,000 200,000 Toronto Dominion Bank (New York Branch) 0.210% 3/11/13 20,000 20,000 Toronto Dominion Bank (New York Branch) 0.270% 3/18/13 25,000 25,000 Toronto Dominion Bank (New York Branch) 0.240% 3/19/13 99,000 99,000 4 Toronto Dominion Bank (New York Branch) 0.203% 4/26/13 486,000 486,000 4 Toronto Dominion Bank (New York Branch) 0.199% 5/7/13 784,000 784,000 Toronto Dominion Bank (New York Branch) 0.240% 5/20/13 40,000 40,000 4 Toronto Dominion Bank (New York Branch) 0.202% 6/17/13 75,000 75,000 4 Toronto Dominion Bank (New York Branch) 0.202% 6/24/13 180,000 180,000 4 Toronto Dominion Bank (New York Branch) 0.199% 7/8/13 65,000 65,000 4 Toronto Dominion Bank (New York Branch) 0.202% 7/16/13 272,000 272,000 4 Toronto Dominion Bank (New York Branch) 0.200% 8/5/13 297,000 297,000 4 Toronto Dominion Bank (New York Branch) 0.199% 8/6/13 136,000 136,000 4 Toronto Dominion Bank (New York Branch) 0.199% 8/7/13 250,000 250,000 4 Toronto Dominion Bank (New York Branch) 0.202% 8/13/13 500,000 500,000 4 Toronto Dominion Bank (New York Branch) 0.201% 8/15/13 149,000 149,000 4 Toronto Dominion Bank (New York Branch) — 9/4/13 218,000 218,000 20 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 Westpac Banking Corp. (New York Branch) 0.219% 4/5/13 144,000 144,000 4 Westpac Banking Corp. (New York Branch) 0.202% 4/24/13 235,000 235,000 4 Westpac Banking Corp. (New York Branch) 0.200% 5/2/13 397,000 397,000 4 Westpac Banking Corp. (New York Branch) 0.370% 5/3/13 79,000 79,022 4 Westpac Banking Corp. (New York Branch) 0.252% 7/1/13 74,000 74,000 4 Westpac Banking Corp. (New York Branch) 0.252% 7/1/13 50,000 50,000 12,583,064 Total Certificates of Deposit (Cost $27,472,564) 27,472,564 Repurchase Agreements (0.1%) Bank of Nova Scotia (Dated 2/28/13, Repurchase Value $50,000,000, collateralized by U.S. Treasury Bill 0.000%, 2/6/14) 0.160% 3/1/13 50,000,000 50,000 RBC Capital Markets LLC (Dated 2/28/13, Repurchase Value $20,000,000, collateralized by U.S. Treasury Note/Bond 2.500%, 3/31/15) 0.150% 3/1/13 20,000,000 20,000 RBC Capital Markets LLC (Dated 2/28/13, Repurchase Value $18,203,000, collateralized by U.S. Treasury Note/Bond 2.500%, 3/31/15) 0.150% 3/1/13 18,203,000 18,203 TD Securities (USA) LLC (Dated 2/28/13, Repurchase Value $30,000,000, collateralized by U.S. Treasury Note/Bond 2.125%, 2/15/40) 0.140% 3/1/13 30,000,000 30,000 TD Securities (USA) LLC (Dated 2/28/13, Repurchase Value $34,000,000, collateralized by U.S. Treasury Note/Bond 2.125%, 2/15/40) 0.170% 3/1/13 34,000,000 34,000 Total Repurchase Agreements (Cost $152,203) Shares Money Market Fund (1.4%) 7 Vanguard Municipal Cash Management Fund (Cost $1,677,952) 0.107% 1,677,951,948 1,677,952 Face Amount ($000) Tax-Exempt Municipal Bonds (1.9%) 8 ABAG Finance Authority for Nonprofit Corps. California Revenue (Miramar Apartments) VRDO 0.100% 3/7/13 11,900 11,900 8 ABAG Finance Authority for Nonprofit Corps. California Revenue (Southport Apartments) VRDO 0.100% 3/7/13 15,700 15,700 8 Albany NY Industrial Development Agency Revenue (The College of Saint Rose Project) VRDO 0.110% 3/7/13 13,400 13,400 8 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.100% 3/7/13 35,035 35,035 8 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.100% 3/7/13 79,000 79,000 8 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.110% 3/7/13 16,015 16,015 21 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 8 California Housing Finance Agency Home Mortgage Revenue VRDO 0.080% 3/7/13 16,700 16,700 8 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.110% 3/7/13 20,595 20,595 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Belmont Project) VRDO 0.110% 3/7/13 8,300 8,300 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.110% 3/7/13 11,900 11,900 8 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.110% 3/7/13 9,700 9,700 8 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.110% 3/7/13 11,200 11,200 8 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.090% 3/7/13 10,000 10,000 8 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.110% 3/7/13 17,200 17,200 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.090% 3/7/13 35,000 35,000 Curators of the University of Missouri System Facilities Revenue VRDO 0.090% 3/7/13 61,940 61,940 8 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.110% 3/7/13 10,600 10,600 8 Greenville County SC Hospital System Revenue VRDO 0.100% 3/7/13 13,000 13,000 Gulf Coast TX Industrial Development Authority Revenue (ExxonMobil Project) VRDO 0.090% 3/1/13 60,600 60,600 8 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.110% 3/7/13 11,955 11,955 8 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.100% 3/7/13 42,000 42,000 8 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.110% 3/7/13 19,000 19,000 8 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.110% 3/7/13 14,300 14,300 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.100% 3/7/13 15,075 15,075 8 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.080% 3/7/13 25,035 25,035 8 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.120% 3/7/13 17,200 17,200 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.090% 3/7/13 18,855 18,855 22 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.090% 3/7/13 24,835 24,835 8 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.100% 3/7/13 29,765 29,765 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.100% 3/7/13 19,320 19,320 8 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) VRDO 0.120% 3/7/13 7,400 7,400 8 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.100% 3/7/13 25,350 25,350 8 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care S ystem Revenue (Allina Health System) VRDO 0.090% 3/7/13 15,000 15,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.100% 3/1/13 45,000 45,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.100% 3/1/13 20,700 20,700 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.110% 3/1/13 39,000 39,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.100% 3/7/13 18,000 18,000 8 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.090% 3/7/13 18,000 18,000 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.080% 3/7/13 39,505 39,505 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.080% 3/7/13 21,980 21,980 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.100% 3/7/13 68,100 68,100 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.100% 3/7/13 32,500 32,500 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.100% 3/7/13 31,300 31,300 8 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.080% 3/7/13 71,500 71,500 8 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.100% 3/7/13 10,400 10,400 8 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.080% 3/7/13 20,500 20,500 8 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.110% 3/7/13 42,300 42,300 23 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 8 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.100% 3/7/13 95,990 95,990 8 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.110% 3/7/13 17,300 17,300 8 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.080% 3/7/13 43,985 43,985 8 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.080% 3/7/13 75,945 75,945 8 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.100% 3/7/13 12,800 12,800 8 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.110% 3/7/13 31,845 31,845 8 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.110% 3/7/13 11,625 11,625 8 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.130% 3/7/13 15,000 15,000 8 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.100% 3/7/13 24,500 24,500 8 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.090% 3/7/13 38,000 38,000 8 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.100% 3/7/13 25,000 25,000 8 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.100% 3/7/13 11,710 11,710 8 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.100% 3/7/13 21,875 21,875 8 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 3/7/13 10,950 10,950 8 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 3/7/13 11,100 11,100 8 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) VRDO 0.100% 3/7/13 38,300 38,300 8 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.110% 3/7/13 27,500 27,500 Ohio State University General Receipts Revenue VRDO 0.090% 3/7/13 115,300 115,300 Ohio State University General Receipts Revenue VRDO 0.100% 3/7/13 6,200 6,200 8 Philadelphia PA GO VRDO 0.100% 3/7/13 16,000 16,000 8 Piedmont SC Municipal Power Agency Revenue VRDO 0.120% 3/7/13 16,000 16,000 8 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.100% 3/7/13 7,275 7,275 8 Richmond CA Multifamily Housing Revenue (Baycliff Apartments Project) VRDO 0.100% 3/7/13 20,890 20,890 24 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 8 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.110% 3/7/13 9,365 9,365 8 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.100% 3/7/13 16,500 16,500 8 San Diego CA Housing Authority Multifamily Housing Revenue (Villa Nueva Apartments) VRDO 0.100% 3/7/13 29,600 29,600 8 Simi Valley CA Multifamily Housing Revenue (Parker Ranch Project) VRDO 0.100% 3/7/13 23,700 23,700 8 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.100% 3/7/13 31,570 31,570 8 St. Cloud MN Health Care Revenue (Centracare Health System) VRDO 0.100% 3/7/13 21,995 21,995 8 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.100% 3/7/13 20,500 20,500 8 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.110% 3/7/13 68,000 68,000 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.110% 3/7/13 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.110% 3/7/13 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.120% 3/7/13 34,620 34,620 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 3/7/13 18,600 18,600 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.140% 3/7/13 57,500 57,500 8 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.110% 3/7/13 6,500 6,500 8 Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.100% 3/7/13 5,900 5,900 8 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.120% 3/7/13 29,840 29,840 8 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.080% 3/7/13 20,500 20,500 Total Tax-Exempt Municipal Bonds (Cost $2,382,740) 2,382,740 Corporate Bonds (0.2%) Finance (0.2%) 4 Royal Bank of Canada 0.461% 3/8/13 88,400 88,405 4 Royal Bank of Canada (New York Branch) 0.355% 7/11/13 10,000 10,005 4 Royal Bank of Canada (New York Branch) 0.345% 8/6/13 59,000 59,031 Royal Bank of Canada (New York Branch) 2.250% 3/15/13 88,000 88,072 4 Westpac Banking Corp. (New York Branch) 1.055% 7/10/13 14,000 14,042 General Electric Capital Corp. 4.800% 5/1/13 18,000 18,140 Total Corporate Bonds (Cost $277,695) 277,695 25 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Sovereign Bonds (U.S. Dollar-Denominated) (0.1%) Domestic Banks (0.1%) Export Development Canada 0.199% 7/11/13 49,000 49,000 4,6,9 Network Rail Infrastructure Finance plc 0.330% 6/14/13 23,500 23,507 Province of Ontario 3.500% 7/15/13 11,750 11,894 Total Sovereign Bonds (Cost $84,401) 84,401 Taxable Municipal Bonds (0.4%) BlackRock Municipal Bond Trust TOB VRDO 0.180% 3/1/13 18,105 18,105 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.180% 3/1/13 9,660 9,660 BlackRock Municipal Income Trust TOB VRDO 0.180% 3/1/13 207,000 207,000 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.180% 3/1/13 21,850 21,850 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.180% 3/1/13 19,165 19,165 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.180% 3/1/13 100,000 100,000 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.180% 3/1/13 19,875 19,875 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.180% 3/1/13 12,910 12,910 BlackRock Strategic Municipal Trust TOB VRDO 0.180% 3/1/13 9,820 9,820 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.220% 3/7/13 13,000 13,000 6 Massachusetts Transportation Fund Revenue TOB VRDO 0.220% 3/7/13 13,100 13,100 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.220% 3/7/13 6,400 6,400 Total Taxable Municipal Bonds (Cost $450,885) Total Investments (100.5%) (Cost $121,504,809) Other Assets and Liabilities (-0.5%) Other Assets 474,584 Liabilities (1,104,057) Net Assets (100%) 26 Prime Money Market Fund At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 120,865,064 Undistributed Net Investment Income — Accumulated Net Realized Gains 10,272 Net Assets Investor Shares—Net Assets Applicable to 95,360,599,921 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Institutional Shares—Net Assets Applicable to 25,493,831,652 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At February 28, 2013, the aggregate value of these securities was $18,674,343,000, representing 15.4% of net assets. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, the aggregate value of these securities was $726,063,000, representing 0.6% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Scheduled principal and interest payments are guaranteed by bank letter of credit. 9 Guaranteed by the Government of the United Kingdom. See accompanying Notes, which are an integral part of the Financial Statements. 27 Prime Money Market Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Interest 1 110,826 Total Income 110,826 Expenses The Vanguard Group—Note B Investment Advisory Services 1,203 Management and Administrative—Investor Shares 64,621 Management and Administrative—Institutional Shares 8,070 Marketing and Distribution—Investor Shares 11,975 Marketing and Distribution—Institutional Shares 3,263 Custodian Fees 692 Shareholders’ Reports—Investor Shares 343 Shareholders’ Reports—Institutional Shares 71 Trustees’ Fees and Expenses 91 Total Expenses 90,329 Expense Reduction—Note B (3,253) Net Expenses 87,076 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $1,178,000. See accompanying Notes, which are an integral part of the Financial Statements. 28 Prime Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 23,750 57,450 Realized Net Gain (Loss) 546 1,405 Net Increase (Decrease) in Net Assets Resulting from Operations 24,296 58,855 Distributions Net Investment Income Investor Shares (12,010) (32,517) Institutional Shares (11,740) (24,933) Realized Capital Gain Investor Shares — — Institutional Shares — — Total Distributions (23,750) (57,450) Capital Share Transactions Investor Shares 5,166,239 (2,193,142) Institutional Shares 954,021 2,803,343 Net Increase (Decrease) from Capital Share Transactions 6,120,260 610,201 Total Increase (Decrease) 6,120,806 611,606 Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 29 Prime Money Market Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0001 .0004 .001 .001 .013 .035 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0004 .001 .001 .013 .035 Distributions Dividends from Net Investment Income (.0001) (.0004) (.001) (.001) (.013) (.035) Distributions from Realized Capital Gains — Total Distributions (.0001) (.0004) (.001) (.001) (.013) (.035) Net Asset Value, End of Period Total Return 1 0.01% 0.04% 0.06% 0.08% 1.31% 3.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $95,378 $90,212 $92,404 $88,684 $96,078 $92,483 Ratio of Expenses to Average Net Assets 0.16% 2 0.16% 0.20% 0.23% 0.28% 3 0.23% Ratio of Net Investment Income to Average Net Assets 0.03% 0.04% 0.06% 0.08% 1.25% 3.49% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.17%. See Note B in Notes to Financial Statements. 3 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 30 Prime Money Market Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0005 .001 .002 .002 .015 .037 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0005 .001 .002 .002 .015 .037 Distributions Dividends from Net Investment Income (.0005) (.001) (.002) (.002) (.015) (.037) Distributions from Realized Capital Gains — Total Distributions (.0005) (.001) (.002) (.002) (.015) (.037) Net Asset Value, End of Period Total Return 0.05% 0.11% 0.17% 0.22% 1.47% 3.75% Ratios/Supplemental Data Net Assets, End of Period (Millions) $25,497 $24,543 $21,739 $19,107 $18,323 $13,844 Ratio of Expenses to Average Net Assets 0.09% 0.09% 0.09% 0.09% 0.13% 1 0.08% Ratio of Net Investment Income to Average Net Assets 0.10% 0.11% 0.17% 0.22% 1.40% 3.64% The expense ratio and net income ratio for the current period have been annualized. 1 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 31 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Institutional Shares are designed for institutional investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2009–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $15,623,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 6.25% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or 32 Prime Money Market Fund positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 28, 2013, Vanguard’s expenses were reduced by $3,253,000 (an effective annual rate of 0.01% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The fund’s investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund’s other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Capital share transactions for each class of shares were: Six Months Ended Year Ended February 28, 2013 August 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 64,149,885 64,149,885 103,443,975 103,443,975 Issued in Lieu of Cash Distributions 11,761 11,761 31,844 31,844 Redeemed (58,995,407) (58,995,407) (105,668,961) (105,668,961) Net Increase (Decrease)—Investor Shares 5,166,239 5,166,239 (2,193,142) (2,193,142) Institutional Shares Issued 8,664,791 8,664,791 18,703,639 18,703,639 Issued in Lieu of Cash Distributions 11,495 11,495 24,338 24,338 Redeemed (7,722,265) (7,722,265) (15,924,634) (15,924,634) Net Increase (Decrease) —Institutional Shares 954,021 954,021 2,803,343 2,803,343 E. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 33 Federal Money Market Fund Fund Profile As of February 28, 2013 Financial Attributes Ticker Symbol VMFXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 58 days Sector Diversification (% of portfolio) U.S. Treasury Bills 20.7% U.S. Government Agency Obligations 77.2 Repurchase Agreements 2.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratio was 0.15%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 34 Federal Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2002, Through February 28, 2013 Gov’t Money Market Funds Average Fiscal Year Total Returns Total Returns 2003 1.11% 0.64% 2004 0.82 0.40 2005 2.26 1.73 2006 4.31 3.78 2007 5.17 4.58 2008 3.46 2.71 2009 1.06 0.43 2010 0.04 0.00 2011 0.02 0.00 2012 0.01 0.00 2013 0.00 0.00 7-day SEC yield (2/28/2013): 0.01% Government Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2013, performance data reflect the six months ended February 28, 2013. Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Federal Money Market Fund 7/13/1981 0.01% 0.59% 1.76% See Financial Highlights for dividend information. 35 Federal Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec. gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (99.4%) 2 Fannie Mae Discount Notes 0.155%–0.160% 3/6/13 11,200 11,200 2 Fannie Mae Discount Notes 0.140% 3/7/13 3,000 3,000 2 Fannie Mae Discount Notes 0.160% 3/13/13 3,736 3,736 2 Fannie Mae Discount Notes 0.090%–0.150% 4/1/13 29,889 29,886 2 Fannie Mae Discount Notes 0.120%–0.150% 4/10/13 4,580 4,579 2 Fannie Mae Discount Notes 0.170% 4/17/13 50,000 49,989 2 Fannie Mae Discount Notes 0.110%–0.170% 4/18/13 14,000 13,997 2 Fannie Mae Discount Notes 0.180% 5/1/13 1,650 1,649 2 Fannie Mae Discount Notes 0.095%–0.170% 5/8/13 36,265 36,256 2 Fannie Mae Discount Notes 0.140% 5/15/13 1,500 1,500 2 Fannie Mae Discount Notes 0.140%–0.145% 5/22/13 25,500 25,492 2 Fannie Mae Discount Notes 0.140% 5/29/13 60,000 59,979 2 Fannie Mae Discount Notes 0.158% 6/5/13 25,000 24,989 2 Fannie Mae Discount Notes 0.150% 6/12/13 30,000 29,987 2 Fannie Mae Discount Notes 0.150% 6/17/13 4,400 4,398 2 Fannie Mae Discount Notes 0.140% 6/19/13 79,676 79,642 2 Fannie Mae Discount Notes 0.144% 6/26/13 20,000 19,991 2 Fannie Mae Discount Notes 0.140% 7/3/13 65,540 65,508 2 Fannie Mae Discount Notes 0.140% 8/1/13 2,100 2,099 3 Federal Home Loan Bank Discount Notes 0.130%–0.160% 3/1/13 62,900 62,900 3 Federal Home Loan Bank Discount Notes 0.100%–0.140% 3/5/13 8,147 8,147 3 Federal Home Loan Bank Discount Notes 0.130% 3/8/13 30,000 29,999 3 Federal Home Loan Bank Discount Notes 0.090%–0.150% 3/13/13 142,000 141,995 3 Federal Home Loan Bank Discount Notes 0.140%–0.160% 3/15/13 43,401 43,398 3 Federal Home Loan Bank Discount Notes 0.095%–0.155% 3/20/13 135,547 135,538 3 Federal Home Loan Bank Discount Notes 0.150% 4/3/13 6,600 6,599 3 Federal Home Loan Bank Discount Notes 0.090% 4/5/13 25,000 24,998 36 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.120% 4/8/13 2,421 2,421 3 Federal Home Loan Bank Discount Notes 0.120%–0.160% 4/15/13 7,900 7,899 3 Federal Home Loan Bank Discount Notes 0.120%–0.170% 4/19/13 9,704 9,702 3 Federal Home Loan Bank Discount Notes 0.090% 4/26/13 10,000 9,999 3 Federal Home Loan Bank Discount Notes 0.110%–0.170% 5/3/13 23,125 23,119 3 Federal Home Loan Bank Discount Notes 0.100%–0.160% 5/8/13 33,000 32,991 3 Federal Home Loan Bank Discount Notes 0.130% 5/10/13 2,700 2,699 3 Federal Home Loan Bank Discount Notes 0.095%–0.150% 5/15/13 30,779 30,772 3 Federal Home Loan Bank Discount Notes 0.095% 5/17/13 8,835 8,833 3 Federal Home Loan Bank Discount Notes 0.165% 5/22/13 50,000 49,981 3 Federal Home Loan Bank Discount Notes 0.140% 5/24/13 84,500 84,472 3 Federal Home Loan Bank Discount Notes 0.139%–0.164% 5/29/13 72,050 72,022 3 Federal Home Loan Bank Discount Notes 0.140% 5/31/13 18,000 17,994 3 Federal Home Loan Bank Discount Notes 0.150% 6/3/13 2,875 2,874 3 Federal Home Loan Bank Discount Notes 0.150%–0.160% 6/7/13 22,800 22,790 3 Federal Home Loan Bank Discount Notes 0.155% 6/12/13 25,000 24,989 3 Federal Home Loan Bank Discount Notes 0.150% 6/14/13 11,000 10,995 3 Federal Home Loan Bank Discount Notes 0.120% 6/19/13 6,700 6,698 3 Federal Home Loan Bank Discount Notes 0.140% 7/3/13 64,460 64,429 3 Federal Home Loan Bank Discount Notes 0.130% 7/5/13 2,900 2,899 Federal Home Loan Banks 0.158% 9/6/13 20,000 19,999 Federal Home Loan Banks 0.152% 11/22/13 30,000 29,997 Federal Home Loan Banks 0.178% 12/26/13 25,000 25,000 Federal Home Loan Banks 0.182% 10/1/14 6,000 5,998 Federal Home Loan Mortgage Corp. 0.162% 3/21/13 13,000 13,000 Federal Home Loan Mortgage Corp. 0.148% 5/6/13 67,600 67,595 Federal Home Loan Mortgage Corp. 0.147% 5/16/13 50,100 50,098 Federal Home Loan Mortgage Corp. 0.150% 6/3/13 124,400 124,390 Federal Home Loan Mortgage Corp. 0.152% 6/17/13 123,200 123,210 Federal National Mortgage Assn. 0.190% 8/12/13 30,000 29,996 Federal National Mortgage Assn. 0.169% 11/8/13 50,000 49,990 Federal National Mortgage Assn. 0.171% 11/14/13 65,000 64,986 Federal National Mortgage Assn. 0.181% 6/20/14 47,000 46,997 Federal National Mortgage Assn. 0.179% 9/11/14 150,000 149,953 Federal National Mortgage Assn. 0.173% 2/27/15 60,000 59,970 37 Federal Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 2 Freddie Mac Discount Notes 0.155%–0.160% 3/5/13 13,360 13,360 2 Freddie Mac Discount Notes 0.150%–0.155% 3/11/13 10,900 10,900 2 Freddie Mac Discount Notes 0.140% 3/18/13 3,034 3,034 2 Freddie Mac Discount Notes 0.160%–0.200% 4/1/13 5,000 4,999 2 Freddie Mac Discount Notes 0.120%–0.160% 4/3/13 18,500 18,497 2 Freddie Mac Discount Notes 0.170% 4/9/13 6,713 6,712 2 Freddie Mac Discount Notes 0.120% 4/15/13 2,657 2,657 2 Freddie Mac Discount Notes 0.110%–0.170% 4/22/13 11,100 11,098 2 Freddie Mac Discount Notes 0.160% 4/23/13 3,000 2,999 2 Freddie Mac Discount Notes 0.090%–0.175% 4/24/13 9,200 9,198 2 Freddie Mac Discount Notes 0.088%–0.160% 4/29/13 19,307 19,303 2 Freddie Mac Discount Notes 0.200% 5/1/13 4,000 3,999 2 Freddie Mac Discount Notes 0.095%–0.170% 5/6/13 40,700 40,692 2 Freddie Mac Discount Notes 0.100%–0.170% 5/13/13 61,700 61,685 2 Freddie Mac Discount Notes 0.140%–0.160% 5/20/13 55,000 54,982 2 Freddie Mac Discount Notes 0.095%–0.170% 5/21/13 26,300 26,293 2 Freddie Mac Discount Notes 0.135%–0.170% 5/28/13 7,000 6,997 2 Freddie Mac Discount Notes 0.150% 6/10/13 10,000 9,996 2 Freddie Mac Discount Notes 0.150% 6/17/13 5,000 4,998 2 Freddie Mac Discount Notes 0.139%–0.140% 6/24/13 38,334 38,317 2 Freddie Mac Discount Notes 0.145% 6/25/13 8,000 7,996 2 Freddie Mac Discount Notes 0.150% 7/1/13 35,687 35,669 United States Treasury Bill 0.140%–0.143% 3/28/13 60,000 59,994 United States Treasury Bill 0.101%–0.148% 4/18/13 150,000 149,975 United States Treasury Bill 0.083%–0.165% 5/2/13 75,000 74,986 United States Treasury Bill 0.085% 5/16/13 125,000 124,978 United States Treasury Bill 0.110%–0.115% 5/23/13 135,000 134,965 United States Treasury Bill 0.125% 5/30/13 50,000 49,984 United States Treasury Bill 0.108%–0.112% 8/1/13 115,000 114,946 United States Treasury Bill 0.113% 8/8/13 75,000 74,962 United States Treasury Bill 0.117% 8/15/13 10,000 9,995 United States Treasury Note/Bond 1.375% 3/15/13 63,000 63,030 United States Treasury Note/Bond 2.500% 3/31/13 10,000 10,019 United States Treasury Note/Bond 0.750% 3/31/13 30,000 30,015 United States Treasury Note/Bond 1.750% 4/15/13 10,000 10,020 United States Treasury Note/Bond 1.375% 5/15/13 135,000 135,352 United States Treasury Note/Bond 3.375% 7/31/13 50,000 50,682 Total U. S. Government and Agency Obligations (Cost $3,759,492) 3,759,492 Repurchase Agreements (2.1%) Bank of Nova Scotia (Dated 2/28/13, Repurchase Value $39,681,000, collateralized by US Treasury Note/Bond 0.875%, 1/31/18) 0.160% 3/1/13 39,681 39,681 RBC Capital Markets LLC (Dated 2/28/13, Repurchase Value $16,000,000, collateralized by US Treasury Note/Bond 2.500%, 3/31/15) 0.150% 3/1/13 16,000 16,000 TD Securities (USA) LLC (Dated 2/28/13, Repurchase Value $23,000,000, collateralized by Treasury Inflation Index Note/Bond 2.125%, 2/15/40) 0.140% 3/1/13 23,000 23,000 Total Repurchase Agreements (Cost $78,681) 78,681 Total Investments (101.5%) (Cost $3,838,173) 3,838,173 38 Federal Money Market Fund Market Value • ($000) Other Assets and Liabilities (-1.5%) Other Assets 7,936 Liabilities (63,574) (55,638) Net Assets (100%) Applicable to 3,781,835,711 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 3,782,351 Undistributed Net Investment Income — Accumulated Net Realized Gains 184 Net Assets • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. See accompanying Notes, which are an integral part of the Financial Statements. 39 Federal Money Market Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Interest 3,072 Total Income 3,072 Expenses The Vanguard Group—Note B Investment Advisory Services 41 Management and Administrative 2,701 Marketing and Distribution 339 Custodian Fees 26 Shareholders’ Reports 18 Trustees’ Fees and Expenses 4 Total Expenses 3,129 Expense Reduction—Note B (252) Net Expenses 2,877 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 38 Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 40 Federal Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 21, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 195 444 Realized Net Gain (Loss) 38 35 Net Increase (Decrease) in Net Assets Resulting from Operations 233 479 Distributions Net Investment Income (195) (444) Realized Capital Gain — — Total Distributions (195) (444) Capital Share Transactions Issued 174,873 379,852 Issued in Lieu of Cash Distributions 192 435 Redeemed (495,738) (1,071,053) Net Increase (Decrease) from Capital Share Transactions (320,673) (690,766) Total Increase (Decrease) (320,635) (690,731) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 41 Federal Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended February 28, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .00005 .0001 .0002 .0004 .011 .034 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .00005 .0001 .0002 .0004 .011 .034 Distributions Dividends from Net Investment Income (.00005) (.0001) (.0002) (.0004) (.011) (.034) Distributions from Realized Capital Gains — Total Distributions (.00005) (.0001) (.0002) (.0004) (.011) (.034) Net Asset Value, End of Period Total Return 1 0.00% 0.01% 0.02% 0.04% 1.06% 3.46% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,783 $4,103 $4,794 $6,048 $9,386 $8,982 Ratio of Expenses to Average Net Assets 0.15% 2 0.12% 2 0.19% 2 0.22% 0.27% 3 0.23% Ratio of Net Investment Income to Average Net Assets 0.01% 0.01% 0.02% 0.04% 1.03% 3.33% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2013, 0.16% for 2012, and 0.20% for 2011. See Note B in the Notes to Financial Statements. 3 Includes 0.02% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 42 Federal Money Market Fund Notes to Financial Statements Vanguard Federal Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments issued by the U.S. government or its agencies and instrumentalities, and repurchase agreements collateralized by such instruments. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2009–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $497,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.20% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 28, 2013, Vanguard’s expenses were reduced by $252,000 (an effective annual rate of 0.01% of the fund’s average net assets). 43 Federal Money Market Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 28, 2013, 100% of the market value of the fund’s investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 44 Admiral Treasury Money Market Fund Fund Profile As of February 28, 2013 Financial Attributes Ticker Symbol VUSXX Expense Ratio 1 0.10% 7-Day SEC Yield 0.01% Average Weighted Maturity 59 days Sector Diversification (% of portfolio) U.S. Treasury Bills 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratio was 0.09%. 45 Admiral Treasury Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2002, Through February 28, 2013 iMoneyNet Average Fiscal Year Total Returns Total Returns 2003 1.20% 0.67% 2004 0.91 0.39 2005 2.29 1.61 2006 4.22 3.54 2007 5.01 4.34 2008 3.08 2.08 2009 0.70 0.17 2010 0.03 0.00 2011 0.02 0.00 2012 0.01 0.00 2013 0.01 0.00 7-day SEC yield (2/28/2013): 0.01% iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Note: For 2013, performance data reflect the six months ended February 28, 2013. Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Admiral Treasury Money Market Fund 12/14/1992 0.02% 0.48% 1.68% See Financial Highlights for dividend information. 46 Admiral Treasury Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec. gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (100.0%) United States Treasury Bill 0.090%–0.140% 3/7/13 868,000 867,986 United States Treasury Bill 0.092%–0.138% 3/14/13 875,000 874,969 United States Treasury Bill 0.042%–0.133% 3/21/13 186,580 186,575 United States Treasury Bill 0.080%–0.085% 3/28/13 1,005,762 1,005,698 United States Treasury Bill 0.088%–0.090% 4/4/13 1,040,000 1,039,912 United States Treasury Bill 0.065% 4/11/13 920,000 919,932 United States Treasury Bill 0.100%–0.150% 4/18/13 800,000 799,864 United States Treasury Bill 0.075%–0.150% 4/25/13 1,289,000 1,288,796 United States Treasury Bill 0.083%–0.086% 5/2/13 785,000 784,886 United States Treasury Bill 0.072% 5/9/13 923,000 922,873 United States Treasury Bill 0.083%–0.145% 5/16/13 925,000 924,815 United States Treasury Bill 0.113%–0.135% 5/23/13 890,000 889,757 United States Treasury Bill 0.126% 5/30/13 460,000 459,855 United States Treasury Bill 0.130% 7/5/13 150,000 149,932 United States Treasury Bill 0.105% 7/18/13 210,000 209,915 United States Treasury Bill 0.097% 7/25/13 225,000 224,911 United States Treasury Bill 0.113% 8/8/13 100,000 99,950 United States Treasury Bill 0.118% 8/15/13 100,000 99,945 United States Treasury Bill 0.133% 8/22/13 75,000 74,952 United States Treasury Bill 0.136% 8/29/13 270,000 269,815 United States Treasury Note/Bond 1.375% 5/15/13 250,000 250,629 Total U.S. Government and Agency Obligations (Cost $12,345,967) 12,345,967 Total Investments (100.0%) (Cost $12,345,967) 12,345,967 Other Assets and Liabilities (0.0%) Other Assets 10,738 Liabilities (10,065) 673 Net Assets (100%) Applicable to 12,343,430,106 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 47 Admiral Treasury Money Market Fund At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 12,346,476 Undistributed Net Investment Income — Accumulated Net Realized Gains 164 Net Assets See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. See accompanying Notes, which are an integral part of the Financial Statements. 48 Admiral Treasury Money Market Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Interest 7,083 Total Income 7,083 Expenses The Vanguard Group—Note B Investment Advisory Services 134 Management and Administrative 4,502 Marketing and Distribution 987 Custodian Fees 57 Shareholders’ Reports 25 Trustees’ Fees and Expenses 9 Total Expenses 5,714 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 49 Admiral Treasury Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,369 1,553 Realized Net Gain (Loss) (29) 46 Net Increase (Decrease) in Net Assets Resulting from Operations 1,340 1,599 Distributions Net Investment Income (1,369) (1,553) Realized Capital Gain — — Total Distributions (1,369) (1,553) Capital Share Transactions (at $1.00) Issued 367,182 865,430 Issued in Lieu of Cash Distributions 1,329 1,508 Redeemed (1,375,545) (2,827,163) Net Increase (Decrease) from Capital Share Transactions (1,007,034) (1,960,225) Total Increase (Decrease) (1,007,063) (1,960,179) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 50 Admiral Treasury Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0001 .0001 .0002 .0003 .007 .030 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0001 .0002 .0003 .007 .030 Distributions Dividends from Net Investment Income (.0001) (.0001) (.0002) (.0003) (.007) (.030) Distributions from Realized Capital Gains — Total Distributions (.0001) (.0001) (.0002) (.0003) (.007) (.030) Net Asset Value, End of Period Total Return 1 0.01% 0.01% 0.02% 0.03% 0.70% 3.08% Ratios/Supplemental Data Net Assets, End of Period (Millions) $12,347 $13,354 $15,314 $18,726 $25,435 $23,289 Ratio of Expenses to Average Net Assets 0.09% 0.05% 2 0.11% 2 0.14% 0.15% 3 0.10% Ratio of Net Investment Income to Average Net Assets 0.02% 0.01% 0.02% 0.03% 0.74% 2.98% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.10% for 2012 and 0.12% for 2011. See Note B in the Notes to Financial Statements. 3 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 51 Admiral Treasury Money Market Fund Notes to Financial Statements Vanguard Admiral Treasury Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments backed by the full faith and credit of the U.S. government. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2009–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $1,620,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.65% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 52 Admiral Treasury Money Market Fund At February 28, 2013, 100% of the market value of the fund’s investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 53 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 54 Six Months Ended February 28, 2013 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2012 2/28/2013 Period Based on Actual Fund Return Prime Money Market Fund Investor Shares $1,000.00 $1,000.13 $0.79 Institutional Shares 1,000.00 1,000.47 0.45 Federal Money Market Fund $1,000.00 $1,000.05 $0.74 Admiral Treasury Money Market Fund $1,000.00 $1,000.11 $0.45 Based on Hypothetical 5% Yearly Return Prime Money Market Fund Investor Shares $1,000.00 $1,024.00 $0.80 Institutional Shares 1,000.00 1,024.35 0.45 Federal Money Market Fund $1,000.00 $1,024.05 $0.75 Admiral Treasury Money Market Fund $1,000.00 $1,024.35 $0.45 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for the period are: for the Prime Money Market Fund, 0.16% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.15%; and for the Admiral Treasury Money Market Fund, 0.09%. The annualized six-month expense ratios for the Prime Money Market Fund Investor Shares and the Federal Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the annualized six-month expense ratios were: for the Prime Money Market Fund Investor Shares, 0.17%; for the Federal Money Market Fund, 0.16%. 55 Glossary SEC Yields. A money market fund’s 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. Average Weighted Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Credit Quality. For Vanguard money market funds, the Distribution by Credit Quality table includes tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by the requisite nationally recognized statistical rating organizations. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. 56 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Chief Executive Officer and President, 1996–2008 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); John C. Bogle Overseer of the Amos Tuck School of Business Chairman and Chief Executive Officer, 1974–1996 Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q302 042013 Semiannual Report | February 28, 2013 Vanguard S&P Mid-Cap 400 Index Funds Vanguard S&P Mid-Cap 400 Index Fund Vanguard S&P Mid-Cap 400 Value Index Fund Vanguard S&P Mid-Cap 400 Growth Index Fund > The three Vanguard S&P Mid-Cap 400 Index Funds returned between about 12% and more than 16% for the six months ended February 28, 2013. > Each of the funds closely tracked its target index and surpassed the average return of its peer funds. > Industrial, financial, and consumer discretionary stocks remained among the funds’ strongest contributors. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 S&P Mid-Cap 400 Index Fund. 8 S&P Mid-Cap 400 Value Index Fund. 24 S&P Mid-Cap 400 Growth Index Fund. 39 About Your Fund’s Expenses. 53 Glossary. 55 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended February 28, 2013 Total Returns Vanguard S&P Mid-Cap 400 Index Fund Institutional Shares 14.33% ETF Shares Market Price 14.29 Net Asset Value 14.30 S&P MidCap 400 Index 14.36 Mid-Cap Core Funds Average 13.31 Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard S&P Mid-Cap 400 Value Index Fund Institutional Shares 16.59% ETF Shares Market Price 16.55 Net Asset Value 16.52 S&P MidCap 400 Value Index 16.63 Mid-Cap Value Funds Average 15.41 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. Vanguard S&P Mid-Cap 400 Growth Index Fund Institutional Shares 12.21% ETF Shares Market Price 12.15 Net Asset Value 12.15 S&P MidCap 400 Growth Index 12.23 Mid-Cap Growth Funds Average 9.94 Mid-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 1 Chairman’s Letter Dear Shareholder, The U.S. stock market posted strong gains for the six months ended February 28, 2013. Mid-capitalization stocks did particularly well, outperforming large- and small-cap stocks. Returns for the funds featured in this report ranged from about 12% for Vanguard S&P Mid-Cap 400 Growth Index Fund to more than 16% for Vanguard S&P Mid-Cap 400 Value Index Fund. Vanguard S&P Mid-Cap 400 Index Fund, a blend of the Growth and Value Funds, returned more than 14%. Each fund closely tracked its target index and bested the average return of its peers. As was the case for the fiscal year ended August 31, 2012, the funds’ strongest performers included industrial, financial, and consumer discretionary stocks. Stocks overcame concerns en route to substantial gains Stocks worldwide advanced strongly over the six months ended February 28, though uncertainty at home and abroad periodically stalked the markets. International equities eclipsed their U.S. counterparts as stocks from developed and emerging markets rallied amid optimism over central bankers’ policy moves. Despite political and fiscal challenges, international stocks returned about 13%. Rising Japanese stocks helped drive the 2 Pacific region’s robust returns as Japan’s newly elected prime minister, Shinzo Abe, advocated aggressive monetary easing to boost his nation’s economy and preempt deflation. European stocks benefited from the European Central Bank’s commitment to preserve the euro, climbing about 13%. Debt-crisis concerns reignited in the period’s final week, though, when Italy’s national elections ended in a political impasse over austerity measures. U.S. markets rose nearly 10% as solid corporate earnings and the Federal Reserve’s stimulus program helped boost returns. But the impending enactment of extensive, automatic federal spending cuts (known as the sequester) stoked investors’ anxiety as the six-month period wound down. Bonds finished flat as yields remained low The broad U.S. taxable bond market barely squeezed out a gain for the half year, advancing just 0.15%. Bond returns were anemic as the yield of the benchmark 10-year U.S. Treasury note climbed during the period; it dropped back a bit in February to finish at about 1.88%, still low by historical standards. (Bond prices and yields move in opposite directions.) Investors, nervous over Italy’s Market Barometer Total Returns Periods Ended February 28, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.72% 13.62% 5.21% Russell 2000 Index (Small-caps) 13.02 14.02 7.35 Russell 3000 Index (Broad U.S. market) 9.97 13.65 5.38 MSCI All Country World Index ex USA (International) 13.06 6.66 -0.87 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.15% 3.12% 5.52% Barclays Municipal Bond Index (Broad tax-exempt market) 2.01 5.01 6.79 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.34 CPI Consumer Price Index 0.78% 1.98% 1.86% 3 unsettled election results in the period’s final week, were drawn to the perceived safety of Treasury securities. Although bonds can provide critical diversification benefits to a portfolio, their return prospects look much less promising than they have in recent years. As yields have tumbled, the opportunity for future bond price appreciation has greatly diminished. Returns on money market funds and savings accounts remained minuscule as the Federal Reserve adhered to its four-year-old policy of keeping short-term interest rates between 0% and 0.25%. Mid-capitalization stocks continued to outpace large-caps Smaller and midsize companies can often adjust more quickly to the changing rhythms of the business cycle and thus can outpace their larger competitors when the economy and stock market are coming out of a recession. Investors apparently favored this view and bid up the prices of smaller-cap stocks over the six-month period. In doing so, investors were willing to take on the risk that small- and mid-caps could fall more than their large-cap counterparts if the recovery hits a snag. Midsize companies exhibited strength almost across the board. The industrial sector was the leading contributor in all Expense Ratios Your Fund Compared With Its Peer Group Institutional ETF Peer Group Shares Shares Average S&P Mid-Cap 400 Index Fund 0.09% 0.16% 1.23% S&P Mid-Cap 400 Value Index Fund 0.10 0.22 1.31 S&P Mid-Cap 400 Growth Index Fund 0.08 0.20 1.35 The fund expense ratios shown are from the prospectus dated December 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratios were: for the S&P Mid-Cap 400 Index Fund, 0.08% for Institutional Shares and 0.15% for ETF Shares; for the S&P Mid-Cap 400 Value Index Fund, 0.08% for Institutional Shares and 0.20% for ETF Shares; and for the S&P Mid-Cap 400 Growth Index Fund, 0.08% for Institutional Shares and 0.20% for ETF Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the S&P Mid-Cap 400 Index Fund, Mid-Cap Core Funds; for the S&P Mid-Cap 400 Value Index Fund, Mid-Cap Value Funds; and for the S&P Mid-Cap 400 Growth Index Fund, Mid-Cap Growth Funds. 4 three funds, returning about 25%. Most industries gained as global demand spurred greater output from U.S. manufacturers. Businesses involving construction and machinery, transportation, and commercial services were among the strongest. Financial stocks, one of the largest sectors in each of the three funds, also generated healthy results. Asset management, investment banking, and real estate management firms benefited from a healing economy and what appeared to be the beginning of a long-awaited turnaround in real estate values. The real estate rebound helped consumer discretionary stocks as well. Shares of homebuilders and companies selling furnishings and housewares rose as the construction industry awoke from its long slumber and households played catch-up on delayed purchases. Consumer strength was also evident in the relatively small consumer staples sector, which posted the highest return in each mid-cap fund—between 26% and 29%. Materials and energy stocks also did particularly well. Only the tiny telecommunication services sector detracted from returns, for the Mid-Cap 400 Value and Mid-Cap 400 Index Funds. In saving for your future, right now is always the right time February 25 to March 2 was “America Saves Week,” an annual event aimed at encouraging people to set aside more for their futures. I know a week devoted to promoting saving isn’t going to generate a lot of popular excitement or headlines. But it is, without a doubt, a worthy cause. My view is that you should save more than you think you’ll need, particularly for retirement. How much? The right answer A note on expense ratios The Expense Ratios table in each report’s Chairman’s Letter displays fund expense ratios from the most recent prospectus. These figures include the funds’ actual operating expenses. For some funds, the figures also include “acquired fund fees and expenses,” which result from the funds’ holdings in business development companies (BDCs). Although the Securities and Exchange Commission requires that BDC costs be included in a fund’s expense ratio, these fees are not incurred by the fund. They have no impact on a fund’s total return or on its tracking error relative to an index. A footnote to the Expense Ratios table reports an annualized calculation of the fund’s actual expenses for the period, a more relevant tally of the operating costs incurred by shareholders. 5 is different for everyone. The Vanguard Center for Retirement Research advises that a good target range is between 12% and 15% of your take-home pay, including any match from a workplace retirement plan. If you can’t afford to save that much today, start where you can and increase your savings as your circumstances allow. If you do take steps to increase your savings now—before another “America Saves Week” comes and goes—you’ll thank yourself later. A Vanguard study, Penny Saved, Penny Earned (available at vanguard.com/research), examined the different levers we use to achieve financial security. Our researchers found that retirement investors looking to improve the odds of reaching their goals are likely to do better by saving more over longer periods than by relying on the possibility of higher portfolio returns. And of course, sticking with a plan that encompasses a broad mix of stock and bond investments will give you the best chance of reaching your long-term goals. Any of our S&P Mid-Cap 400 Index Funds can serve a useful role as part of a diversified stock portfolio. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 20, 2013 6 Your Fund’s Performance at a Glance August 31, 2012, Through February 28, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard S&P Mid-Cap 400 Index Fund Institutional Shares $130.17 $147.20 $1.499 $0.000 ETF Shares 65.20 73.74 0.725 0.000 Vanguard S&P Mid-Cap 400 Value Index Fund Institutional Shares $125.30 $143.66 $2.226 $0.000 ETF Shares 62.71 71.89 1.079 0.000 Vanguard S&P Mid-Cap 400 Growth Index Fund Institutional Shares $134.20 $149.45 $1.056 $0.000 ETF Shares 67.47 75.14 0.488 0.000 7 S&P Mid-Cap 400 Index Fund Fund Profile As of February 28, 2013 Share-Class Characteristics Institutional ETF Shares Shares Ticker Symbol VSPMX IVOO Expense Ratio 1 0.09% 0.16% 30-Day SEC Yield 1.37% 1.30% Portfolio Characteristics DJ U.S. Total S&P Market MidCap FA Fund 400 Index Index Number of Stocks 400 400 3,593 Median Market Cap $4.1B $4.1B $38.3B Price/Earnings Ratio 21.5x 21.5x 17.4x Price/Book Ratio 2.2x 2.2x 2.2x Return on Equity 12.1% 12.1% 16.7% Earnings Growth Rate 8.2% 8.2% 9.3% Dividend Yield 1.5% 1.5% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 11% — — Short-Term Reserves -0.1% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P Market MidCap FA Fund 400 Index Index Consumer Discretionary 12.5% 12.5% 12.2% Consumer Staples 3.5 3.5 9.5 Energy 6.1 6.2 10.3 Financials 23.4 23.2 17.2 Health Care 9.5 9.5 12.0 Industrials 17.4 17.4 11.2 Information Technology 15.2 15.3 17.6 Materials 6.9 6.9 3.9 Telecommunication Services 0.5 0.5 2.6 Utilities 5.0 5.0 3.5 Ten Largest Holdings (% of total net assets) Regeneron Pharmaceuticals Inc. Biotechnology 1.0% HollyFrontier Corp. Oil & Gas Refining & Marketing 0.9 Kansas City Southern Railroads 0.9 Equinix Inc. Internet Software & Services 0.8 AMETEK Inc. Electrical Components & Equipment 0.8 Vertex Pharmaceuticals Inc. Biotechnology 0.8 Church & Dwight Co. Inc. Household Products 0.7 Macerich Co. Retail REITs 0.6 Realty Income Corp. Retail REITs 0.6 Alliance Data Systems Data Processing & Corp. Outsourced Services 0.6 Top Ten 7.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratios were 0.08% for Institutional Shares and 0.15% for ETF Shares. 8 S&P Mid-Cap 400 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 28, 2013 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Institutional Shares 3/28/20111 17.83% 4.64% ETF Shares 9/7/2010 Market Price 17.89 15.45 Net Asset Value 17.74 15.41 1 Institutional Shares were first issued on December 15, 2010, and the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on March 28, 2011. The total returns shown are based on the period beginning March 28, 2011. See Financial Highlights for dividend and capital gains information. 9 S&P Mid-Cap 400 Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.9%) 1 Consumer Discretionary (12.5%) Tractor Supply Co. 13,760 1,431 * LKQ Corp. 58,062 1,230 * Mohawk Industries Inc. 11,332 1,201 Polaris Industries Inc. 12,536 1,095 Advance Auto Parts Inc. 14,331 1,094 Foot Locker Inc. 29,442 1,007 * Toll Brothers Inc. 29,242 998 Signet Jewelers Ltd. 15,819 968 Dick’s Sporting Goods Inc. 19,166 958 * NVR Inc. 898 906 * Jarden Corp. 14,344 891 * Panera Bread Co. Class A 5,519 888 Tupperware Brands Corp. 10,800 845 Williams-Sonoma Inc. 16,852 765 * Hanesbrands Inc. 19,114 758 * Under Armour Inc. Class A 15,126 745 American Eagle Outfitters Inc. 35,197 728 Service Corp. International 41,587 646 * AMC Networks Inc. Class A 11,202 643 * Carter’s Inc. 9,925 560 Cinemark Holdings Inc. 19,969 555 Chico’s FAS Inc. 32,536 553 Gentex Corp. 27,878 523 Sotheby’s 13,236 506 * Lamar Advertising Co. Class A 10,791 499 * Tempur-Pedic International Inc. 11,636 478 Brinker International Inc. 14,283 477 * Cabela’s Inc. 9,026 457 Rent-A-Center Inc. 11,489 417 * Ascena Retail Group Inc. 24,656 414 * Bally Technologies Inc. 8,029 383 HSN Inc. 7,114 381 * Big Lots Inc. 11,314 377 Aaron’s Inc. 13,760 376 Cheesecake Factory Inc. 9,771 339 Market Value Shares ($000) John Wiley & Sons Inc. Class A 9,183 336 DeVry Inc. 11,160 335 Guess? Inc. 12,004 332 * Life Time Fitness Inc. 7,837 330 Thor Industries Inc. 8,604 323 Wendy’s Co. 55,049 313 KB Home 15,873 297 Meredith Corp. 7,048 296 MDC Holdings Inc. 7,609 292 * Deckers Outdoor Corp. 6,893 278 * WMS Industries Inc. 10,684 268 * ANN Inc. 9,456 268 * DreamWorks Animation SKG Inc. Class A 14,017 233 * New York Times Co. Class A 23,804 230 * Saks Inc. 19,822 226 * Office Depot Inc. 55,881 225 Bob Evans Farms Inc. 5,492 224 Valassis Communications Inc. 7,667 211 Regis Corp. 11,248 203 * Aeropostale Inc. 15,301 199 Matthews International Corp. Class A 5,377 177 Scholastic Corp. 5,153 155 International Speedway Corp. Class A 4,991 150 * Barnes & Noble Inc. 7,378 116 Strayer Education Inc. 2,328 114 * Scientific Games Corp. Class A 10,351 93 31,316 Consumer Staples (3.5%) Church & Dwight Co. Inc. 27,295 1,691 * Green Mountain Coffee Roasters Inc. 24,069 1,149 Energizer Holdings Inc. 12,093 1,112 Ingredion Inc. 14,954 990 Hillshire Brands Co. 23,878 773 Flowers Foods Inc. 22,423 632 10 S&P Mid-Cap 400 Index Fund Market Value Shares ($000) * Smithfield Foods Inc. 24,404 543 * United Natural Foods Inc. 9,634 488 Harris Teeter Supermarkets Inc. 9,628 414 Lancaster Colony Corp. 3,787 277 Universal Corp. 4,581 255 * Post Holdings Inc. 6,381 247 ^ SUPERVALU Inc. 41,851 166 Tootsie Roll Industries Inc. 4,012 113 8,850 Energy (6.1%) HollyFrontier Corp. 39,577 2,224 Oceaneering International Inc. 21,079 1,340 * Plains Exploration & Production Co. 25,199 1,143 Cimarex Energy Co. 16,905 1,138 * Dresser-Rand Group Inc. 14,780 911 * Oil States International Inc. 10,722 817 * Superior Energy Services Inc. 30,802 815 SM Energy Co. 12,906 747 Patterson-UTI Energy Inc. 29,201 682 Energen Corp. 14,091 652 * Dril-Quip Inc. 7,114 585 * Atwood Oceanics Inc. 11,134 570 World Fuel Services Corp. 14,093 536 * Rosetta Resources Inc. 10,260 499 Tidewater Inc. 9,729 460 * Helix Energy Solutions Group Inc. 19,130 448 * Unit Corp. 8,459 385 CARBO Ceramics Inc. 3,836 348 * Alpha Natural Resources Inc. 43,152 344 Arch Coal Inc. 41,499 217 * Bill Barrett Corp. 9,415 170 * Northern Oil and Gas Inc. 11,541 158 * Forest Oil Corp. 23,199 135 * Quicksilver Resources Inc. 23,235 43 15,367 Financials (23.3%) Macerich Co. 26,688 1,604 Realty Income Corp. 34,968 1,596 * Affiliated Managers Group Inc. 10,119 1,480 SL Green Realty Corp. 17,653 1,441 Rayonier Inc. 24,068 1,345 Federal Realty Investment Trust 12,624 1,341 Everest Re Group Ltd. 10,101 1,259 * Alleghany Corp. 3,309 1,250 UDR Inc. 48,863 1,166 New York Community Bancorp Inc. 85,778 1,158 Camden Property Trust 16,431 1,136 Essex Property Trust Inc. 7,135 1,063 Market Value Shares ($000) Fidelity National Financial Inc. Class A 41,376 1,032 Duke Realty Corp. 60,754 982 Raymond James Financial Inc. 21,793 956 Arthur J Gallagher & Co. 24,297 935 Taubman Centers Inc. 12,051 925 American Campus Communities Inc. 20,438 924 Regency Centers Corp. 17,655 916 Senior Housing Properties Trust 36,440 914 Liberty Property Trust 23,096 896 WR Berkley Corp. 21,488 892 Alexandria Real Estate Equities Inc. 12,440 885 Eaton Vance Corp. 22,500 859 Jones Lang LaSalle Inc. 8,602 831 Reinsurance Group of America Inc. Class A 14,425 829 HCC Insurance Holdings Inc. 19,786 791 * MSCI Inc. Class A 23,848 790 Kilroy Realty Corp. 14,544 767 Corrections Corp. of America 19,543 749 Extra Space Storage Inc. 20,005 749 SEI Investments Co. 26,341 745 National Retail Properties Inc. 21,514 741 BRE Properties Inc. 15,009 730 Cullen/Frost Bankers Inc. 12,004 727 Brown & Brown Inc. 23,033 691 BioMed Realty Trust Inc. 32,621 689 Waddell & Reed Financial Inc. Class A 16,712 686 East West Bancorp Inc. 27,434 675 * Signature Bank 9,027 670 Weingarten Realty Investors 21,828 669 American Financial Group Inc. 14,819 651 Hospitality Properties Trust 24,173 645 Home Properties Inc. 10,020 626 Omega Healthcare Investors Inc. 21,906 613 CBOE Holdings Inc. 17,044 612 * SVB Financial Group 8,694 583 Commerce Bancshares Inc. 15,233 580 Old Republic International Corp. 47,126 566 First Niagara Financial Group Inc. 68,939 564 Highwoods Properties Inc. 15,336 560 City National Corp. 9,254 526 11 S&P Mid-Cap 400 Index Fund Market Value Shares ($000) First American Financial Corp. 20,831 506 Hancock Holding Co. 16,557 500 Aspen Insurance Holdings Ltd. 13,863 497 Protective Life Corp. 15,455 493 Associated Banc-Corp 33,523 482 Mack-Cali Realty Corp. 16,220 460 Fulton Financial Corp. 38,881 441 TCF Financial Corp. 31,928 439 Bank of Hawaii Corp. 8,777 425 Federated Investors Inc. Class B 18,291 425 Corporate Office Properties Trust 15,811 409 Prosperity Bancshares Inc. 8,603 397 Synovus Financial Corp. 153,925 391 Valley National Bancorp 38,676 388 Hanover Insurance Group Inc. 8,723 372 Washington Federal Inc. 20,791 365 Potlatch Corp. 7,902 348 Webster Financial Corp. 15,715 346 Apollo Investment Corp. 39,710 345 StanCorp Financial Group Inc. 8,659 345 Janus Capital Group Inc. 36,640 339 Kemper Corp. 10,621 336 FirstMerit Corp. 21,462 325 Greenhill & Co. Inc. 5,151 313 Trustmark Corp. 13,118 300 * Alexander & Baldwin Inc. 8,382 295 Primerica Inc. 9,112 287 Equity One Inc. 12,075 284 Cathay General Bancorp 14,318 279 Mercury General Corp. 7,086 275 BancorpSouth Inc. 16,248 249 Westamerica Bancorporation 5,352 237 International Bancshares Corp. 10,646 216 Astoria Financial Corp. 16,013 157 58,276 Health Care (9.5%) * Regeneron Pharmaceuticals Inc. 14,714 2,457 * Vertex Pharmaceuticals Inc. 42,359 1,983 * Henry Schein Inc. 17,190 1,534 * Mettler-Toledo International Inc. 5,986 1,274 ResMed Inc. 27,949 1,243 * Hologic Inc. 52,111 1,138 Universal Health Services Inc. Class B 17,279 1,000 Cooper Cos. Inc. 9,355 992 * IDEXX Laboratories Inc. 10,679 984 * MEDNAX Inc. 9,732 833 Market Value Shares ($000) Omnicare Inc. 20,438 762 Community Health Systems Inc. 17,812 753 * Covance Inc. 10,689 712 * Endo Health Solutions Inc. 22,284 691 Teleflex Inc. 8,002 640 * United Therapeutics Corp. 9,226 552 * Health Management Associates Inc. Class A 50,068 550 * HMS Holdings Corp. 16,991 493 * Bio-Rad Laboratories Inc. Class A 3,933 485 * WellCare Health Plans Inc. 8,436 482 Techne Corp. 6,760 460 STERIS Corp. 11,418 445 * Allscripts Healthcare Solutions Inc. 33,481 426 * LifePoint Hospitals Inc. 9,641 425 * Health Net Inc. 15,869 408 * Thoratec Corp. 11,473 404 Hill-Rom Holdings Inc. 11,900 390 * Charles River Laboratories International Inc. 9,502 387 Owens & Minor Inc. 12,406 378 * VCA Antech Inc. 17,189 377 Masimo Corp. 10,181 202 23,860 Industrials (17.4%) Kansas City Southern 21,498 2,214 AMETEK Inc. 47,469 1,986 JB Hunt Transport Services Inc. 17,788 1,237 * Fortune Brands Home & Security Inc. 31,802 1,099 * B/E Aerospace Inc. 20,304 1,068 AGCO Corp. 18,947 975 Hubbell Inc. Class B 10,425 969 * United Rentals Inc. 18,086 966 Donaldson Co. Inc. 26,354 950 Wabtec Corp. 9,363 916 Lincoln Electric Holdings Inc. 16,226 909 KBR Inc. 28,821 876 Timken Co. 15,539 844 Manpower Inc. 15,324 837 Carlisle Cos. Inc. 12,288 834 * Kirby Corp. 10,919 830 IDEX Corp. 16,145 822 Waste Connections Inc. 23,983 820 SPX Corp. 9,923 799 MSC Industrial Direct Co. Inc. Class A 9,079 775 * Genesee & Wyoming Inc. Class A 8,511 762 Towers Watson & Co. Class A 11,161 743 Valmont Industries Inc. 4,582 722 12 S&P Mid-Cap 400 Index Fund Market Value Shares ($000) Triumph Group Inc. 9,766 717 * Terex Corp. 21,582 708 * Alaska Air Group Inc. 13,733 708 * Copart Inc. 20,715 707 Nordson Corp. 11,018 699 Graco Inc. 11,850 688 * Oshkosh Corp. 17,839 688 Gardner Denver Inc. 9,590 681 Regal-Beloit Corp. 8,689 671 Trinity Industries Inc. 15,433 667 * AECOM Technology Corp. 21,128 640 URS Corp. 15,024 635 Kennametal Inc. 15,569 630 Acuity Brands Inc. 8,325 567 * Clean Harbors Inc. 10,322 532 Lennox International Inc. 8,938 528 Landstar System Inc. 9,074 511 Crane Co. 9,338 502 CLARCOR Inc. 9,776 498 ITT Corp. 18,102 477 Huntington Ingalls Industries Inc. 9,684 465 GATX Corp. 9,158 456 Watsco Inc. 5,792 451 Woodward Inc. 11,758 440 Alliant Techsystems Inc. 6,392 421 * Esterline Technologies Corp. 6,025 415 Deluxe Corp. 9,962 395 Con-way Inc. 10,954 385 Exelis Inc. 36,712 379 Harsco Corp. 15,771 378 RR Donnelley & Sons Co. 35,289 368 Corporate Executive Board Co. 6,552 355 * General Cable Corp. 9,727 320 Rollins Inc. 12,847 315 UTi Worldwide Inc. 20,279 309 Mine Safety Appliances Co. 6,070 284 * FTI Consulting Inc. 8,108 282 HNI Corp. 8,826 279 Herman Miller Inc. 11,408 274 * JetBlue Airways Corp. 44,463 269 Brink’s Co. 9,339 247 Granite Construction Inc. 6,951 216 Matson Inc. 8,320 214 Werner Enterprises Inc. 8,712 201 43,525 Information Technology (15.2%) * Equinix Inc. 9,499 2,010 * Alliance Data Systems Corp. 9,739 1,545 * Trimble Navigation Ltd. 24,650 1,465 * ANSYS Inc. 18,096 1,372 * Rackspace Hosting Inc. 21,401 1,195 * Cree Inc. 22,714 1,027 * Synopsys Inc. 29,130 1,020 * Avnet Inc. 26,806 947 Market Value Shares ($000) * Gartner Inc. 18,312 911 * NCR Corp. 31,233 861 * Arrow Electronics Inc. 20,697 831 * Skyworks Solutions Inc. 37,996 809 * Cadence Design Systems Inc. 54,692 774 FactSet Research Systems Inc. 7,953 774 Solera Holdings Inc. 13,441 757 Global Payments Inc. 15,406 743 * Informatica Corp. 21,076 738 Jack Henry & Associates Inc. 16,811 735 * SolarWinds Inc. 11,942 674 * MICROS Systems Inc. 15,670 671 * TIBCO Software Inc. 30,335 651 * Concur Technologies Inc. 8,829 620 * CommVault Systems Inc. 8,258 611 * Atmel Corp. 85,955 585 * NeuStar Inc. Class A 12,960 568 * WEX Inc. 7,566 568 National Instruments Corp. 18,469 556 * Ingram Micro Inc. 29,324 553 AOL Inc. 14,960 552 Broadridge Financial Solutions Inc. 23,895 548 * PTC Inc. 23,334 540 * CoreLogic Inc. 19,035 493 * Compuware Corp. 41,644 483 * Riverbed Technology Inc. 31,412 480 * Zebra Technologies Corp. 9,931 444 Lender Processing Services Inc. 16,605 408 DST Systems Inc. 5,988 407 * VeriFone Systems Inc. 21,092 400 * Semtech Corp. 12,958 396 * Tech Data Corp. 7,373 391 * ValueClick Inc. 13,824 369 * Rovi Corp. 20,246 360 InterDigital Inc. 8,015 356 Convergys Corp. 21,361 354 * Fairchild Semiconductor International Inc. Class A 24,846 354 * ACI Worldwide Inc. 7,697 353 Diebold Inc. 12,373 349 * Vishay Intertechnology Inc. 25,768 340 Plantronics Inc. 8,353 337 * Mentor Graphics Corp. 18,470 327 * Itron Inc. 7,674 323 * Polycom Inc. 34,333 313 * Silicon Laboratories Inc. 7,502 311 Fair Isaac Corp. 6,826 303 * Ciena Corp. 19,588 299 * International Rectifier Corp. 13,517 284 Lexmark International Inc. Class A 12,607 278 13 S&P Mid-Cap 400 Index Fund Market Value Shares ($000) ADTRAN Inc. 12,251 274 Cypress Semiconductor Corp. 25,712 271 * Acxiom Corp. 14,575 265 * RF Micro Devices Inc. 54,643 252 * MEMC Electronic Materials Inc. 45,149 223 Intersil Corp. Class A 24,788 210 * QLogic Corp. 18,126 206 * Integrated Device Technology Inc. 28,176 192 * Advent Software Inc. 6,180 162 Tellabs Inc. 67,542 137 * Monster Worldwide Inc. 22,893 117 ManTech International Corp. Class A 4,642 115 38,147 Materials (6.9%) Rock Tenn Co. Class A 13,890 1,229 Albemarle Corp. 17,436 1,135 Ashland Inc. 14,319 1,116 Valspar Corp. 16,491 1,016 Reliance Steel & Aluminum Co. 14,759 983 Martin Marietta Materials Inc. 8,967 871 Royal Gold Inc. 12,703 833 Packaging Corp. of America 19,181 801 RPM International Inc. 25,839 786 Aptargroup Inc. 12,985 700 Steel Dynamics Inc. 42,865 654 Cytec Industries Inc. 8,913 645 Sonoco Products Co. 19,696 626 * Louisiana-Pacific Corp. 27,051 567 NewMarket Corp. 2,098 528 Domtar Corp. 6,894 514 Compass Minerals International Inc. 6,466 477 Cabot Corp. 11,650 428 Carpenter Technology Corp. 8,652 409 Silgan Holdings Inc. 8,827 379 Commercial Metals Co. 22,742 371 Olin Corp. 15,687 363 Sensient Technologies Corp. 9,741 359 Scotts Miracle-Gro Co. Class A 7,554 335 Greif Inc. Class A 5,929 302 Worthington Industries Inc. 10,241 290 Minerals Technologies Inc. 6,906 278 Intrepid Potash Inc. 10,452 206 17,201 Telecommunication Services (0.5%) * tw telecom inc Class A 29,562 748 Telephone & Data Systems Inc. 19,741 452 1,200 Market Value Shares ($000) Utilities (5.0%) OGE Energy Corp. 19,288 1,117 Alliant Energy Corp. 21,680 1,034 National Fuel Gas Co. 16,286 948 NV Energy Inc. 45,984 909 MDU Resources Group Inc. 36,884 891 Questar Corp. 34,198 804 Aqua America Inc. 27,333 796 UGI Corp. 22,014 789 Westar Energy Inc. 24,700 766 Atmos Energy Corp. 17,643 674 Great Plains Energy Inc. 29,950 654 Vectren Corp. 16,039 529 Cleco Corp. 11,859 525 Hawaiian Electric Industries Inc. 19,060 514 IDACORP Inc. 9,794 457 WGL Holdings Inc. 10,078 425 Black Hills Corp. 8,635 359 PNM Resources Inc. 15,573 350 12,541 Total Common Stocks (Cost $219,796) Temporary Cash Investments (0.1%) 1 Money Market Fund (0.1%) 2,3 Vanguard Market Liquidity Fund, 0.143% 68,001 68 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes, 0.118%, 3/11/13 50 50 Total Temporary Cash Investments (Cost $118) Total Investments (100.0%) (Cost $219,914) Other Assets and Liabilities (0.0%) Other Assets 1,204 Liabilities 3 (1,108) 96 Net Assets (100%) 14 S&P Mid-Cap 400 Index Fund At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 221,425 Undistributed Net Investment Income 227 Accumulated Net Realized Losses (1,642) Unrealized Appreciation (Depreciation) Investment Securities 30,487 Futures Contracts — Net Assets Institutional Shares—Net Assets Applicable to 825,067 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Institutional Shares ETF Shares—Net Assets Applicable to 1,750,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— ETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $54,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $68,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $50,000 have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 15 S&P Mid-Cap 400 Index Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Dividends 1,734 Security Lending 2 Total Income 1,736 Expenses The Vanguard Group—Note B Investment Advisory Services 10 Management and Administrative—Institutional Shares 6 Management and Administrative—ETF Shares 37 Marketing and Distribution—Institutional Shares 11 Marketing and Distribution—ETF Shares 10 Custodian Fees 35 Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—ETF Shares 4 Total Expenses 113 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 1,273 Futures Contracts 41 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 25,350 Futures Contracts (1) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 16 S&P Mid-Cap 400 Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,623 1,377 Realized Net Gain (Loss) 1,314 1,452 Change in Unrealized Appreciation (Depreciation) 25,349 8,569 Net Increase (Decrease) in Net Assets Resulting from Operations 28,286 11,398 Distributions Net Investment Income Institutional Shares (1,230) (478) ETF Shares (1,088) (214) Realized Capital Gain Institutional Shares — — ETF Shares — — Total Distributions (2,318) (692) Capital Share Transactions Institutional Shares 16,692 44,187 ETF Shares 44,716 36,520 Net Increase (Decrease) from Capital Share Transactions 61,408 80,707 Total Increase (Decrease) 87,376 91,413 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $227,000 and $922,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 S&P Mid-Cap 400 Index Fund Financial Highlights Institutional Shares Six Months Year March 28, Ended Ended 2011 1 to February 28, Aug. 31, Aug. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.135 2 1.372 .240 Net Realized and Unrealized Gain (Loss) on Investments 17.394 13.297 (11.730) Total from Investment Operations 18.529 14.669 (11.490) Distributions Dividends from Net Investment Income (1.499) (1.019) — Distributions from Realized Capital Gains — — — Total Distributions (1.499) (1.019) — Net Asset Value, End of Period Total Return 14.33% 12.69% -8.98% Ratios/Supplemental Data Net Assets, End of Period (Millions) $121 $91 $40 Ratio of Total Expenses to Average Net Assets 0.08% 0.08% 0.08% 3 Ratio of Net Investment Income to Average Net Assets 1.58% 1.42% 1.28% 3 Portfolio Turnover Rate 4 11% 13% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Annualized. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 18 S&P Mid-Cap 400 Index Fund Financial Highlights ETF Shares Six Months Year Sept. 7, Ended Ended 2010 1 to February 28, Aug. 31, Aug. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .541 2 .648 .383 Net Realized and Unrealized Gain (Loss) on Investments 8.724 6.657 8.217 Total from Investment Operations 9.265 7.305 8.600 Distributions Dividends from Net Investment Income (.725) (.475) (.180) Distributions from Realized Capital Gains — — — Total Distributions (.725) (.475) (.180) Net Asset Value, End of Period Total Return 14.30% 12.60% 17.21% Ratios/Supplemental Data Net Assets, End of Period (Millions) $129 $72 $32 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 0.15% 3 Ratio of Net Investment Income to Average Net Assets 1.51% 1.35% 1.21% 3 Portfolio Turnover Rate 4 11% 13% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Annualized. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 19 S&P Mid-Cap 400 Index Fund Notes to Financial Statements Vanguard S&P Mid-Cap 400 Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended February 28, 2013, the fund’s average investment in futures contracts represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2011–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 20 S&P Mid-Cap 400 Index Fund 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $31,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.01% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of February 28, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 250,283 — — Temporary Cash Investments 68 50 — Futures Contracts—Liabilities 1 — — — Total 250,351 50 — 1 Represents variation margin on the last day of the reporting period. 21 S&P Mid-Cap 400 Index Fund D. At February 28, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P Mid-Cap 400 Index March 2013 2 220 — Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended February 28, 2013, the fund realized $819,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at August 31, 2012, the fund had available capital losses totaling $2,089,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending August 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At February 28, 2013, the cost of investment securities for tax purposes was $219,914,000. Net unrealized appreciation of investment securities for tax purposes was $30,487,000, consisting of unrealized gains of $35,648,000 on securities that had risen in value since their purchase and $5,161,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended February 28, 2013, the fund purchased $74,884,000 of investment securities and sold $14,006,000 of investment securities, other than temporary cash investments. Purchases and sales include $59,687,000 and $2,891,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. 22 S&P Mid-Cap 400 Index Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended February 28, 2013 August 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued 24,771 181 51,421 420 Issued in Lieu of Cash Distributions 1,090 8 387 3 Redeemed (9,169) (66) (7,621) (61) Net Increase (Decrease) —Institutional Shares 16,692 123 44,187 362 ETF Shares Issued 44,716 650 59,242 950 Issued in Lieu of Cash Distributions — Redeemed — — (22,722) (400) Net Increase (Decrease)—ETF Shares 44,716 650 36,520 550 H. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 23 S&P Mid-Cap 400 Value Index Fund Fund Profile As of February 28, 2013 Share-Class Characteristics Institutional ETF Shares Shares Ticker Symbol VMFVX IVOV Expense Ratio 1 0.10% 0.22% 30-Day SEC Yield 1.76% 1.64% Portfolio Characteristics DJ U.S. S&P Total MidCap Market 400 Value FA Fund Index Index Number of Stocks 296 295 3,593 Median Market Cap $3.5B $3.5B $38.3B Price/Earnings Ratio 20.1x 20.1x 17.4x Price/Book Ratio 1.7x 1.7x 2.2x Return on Equity 10.6% 10.6% 16.7% Earnings Growth Rate 2.8% 2.8% 9.3% Dividend Yield 1.9% 1.9% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 84% — — Short-Term Reserves 0.1% — — Sector Diversification (% of equity exposure) DJ U.S. S&P Total MidCap Market 400 Value FA Fund Index Index Consumer Discretionary 6.9% 6.9% 12.2% Consumer Staples 4.3 4.3 9.5 Energy 6.9 6.9 10.3 Financials 27.9 27.9 17.2 Health Care 8.1 8.1 12.0 Industrials 16.9 16.9 11.2 Information Technology 10.9 10.9 17.6 Materials 8.1 8.1 3.9 Telecommunication Services 0.4 0.4 2.6 Utilities 9.6 9.6 3.5 Ten Largest Holdings (% of total net assets) SL Green Realty Corp. Office REITs 1.2% Everest Re Group Ltd. Reinsurance 1.0 Rock Tenn Co. Paper Packaging 1.0 New York Community Thrifts & Mortgage Bancorp Inc. Finance 0.9 OGE Energy Corp. Electric 0.9 Energizer Holdings Inc. Household Products 0.9 Alliant Energy Corp. Multi-Utilities 0.8 Universal Health Services Inc. Health Care Facilities 0.8 Reliance Steel & Aluminum Co. Steel 0.8 AGCO Corp. Construction & Farm Machinery & Heavy Trucks 0.8 Top Ten 9.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratios were 0.08% for Institutional Shares and 0.20% for ETF Shares. 24 S&P Mid-Cap 400 Value Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 28, 2013 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Institutional Shares 11/2/2010 18.48% 10.75% ETF Shares 9/7/2010 Market Price 18.53 14.51 Net Asset Value 18.35 14.47 See Financial Highlights for dividend and capital gains information. 25 S&P Mid-Cap 400 Value Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.9%) 1 Consumer Discretionary (6.9%) Advance Auto Parts Inc. 2,859 218 Signet Jewelers Ltd. 3,550 217 * Mohawk Industries Inc. 1,696 180 Rent-A-Center Inc. 4,776 173 * Big Lots Inc. 4,700 156 Aaron’s Inc. 5,707 156 * NVR Inc. 142 143 Tupperware Brands Corp. 1,796 140 John Wiley & Sons Inc. Class A 3,809 139 DeVry Inc. 4,635 139 Guess? Inc. 4,979 138 Wendy’s Co. 22,858 130 Meredith Corp. 2,927 123 * Deckers Outdoor Corp. 2,863 115 * WMS Industries Inc. 4,432 111 * DreamWorks Animation SKG Inc. Class A 5,822 97 * New York Times Co. Class A 9,886 96 * Saks Inc. 8,233 94 Valassis Communications Inc. 3,185 88 Regis Corp. 4,672 84 * Aeropostale Inc. 6,355 83 * Tempur-Pedic International Inc. 1,985 82 Matthews International Corp. Class A 2,233 74 * Life Time Fitness Inc. 1,727 73 Sotheby’s 1,872 72 Scholastic Corp. 2,134 64 International Speedway Corp. Class A 2,074 63 Cheesecake Factory Inc. 1,784 62 Brinker International Inc. 1,842 61 * Barnes & Noble Inc. 3,066 48 Strayer Education Inc. 964 47 Market Value Shares ($000) * Office Depot Inc. 10,206 41 * Scientific Games Corp. Class A 4,287 39 3,546 Consumer Staples (4.3%) Energizer Holdings Inc. 5,025 462 Hillshire Brands Co. 9,922 322 Church & Dwight Co. Inc. 4,876 302 * Smithfield Foods Inc. 10,132 225 Harris Teeter Supermarkets Inc. 4,003 172 * Green Mountain Coffee Roasters Inc. 3,501 167 Flowers Foods Inc. 4,748 134 Universal Corp. 1,903 106 * Post Holdings Inc. 2,651 103 * United Natural Foods Inc. 2,001 101 Lancaster Colony Corp. 834 61 SUPERVALU Inc. 9,542 38 Tootsie Roll Industries Inc. 690 19 2,212 Energy (6.9%) * Superior Energy Services Inc. 12,799 339 Energen Corp. 5,856 271 Cimarex Energy Co. 4,004 269 * Atwood Oceanics Inc. 4,623 236 Oceaneering International Inc. 3,679 234 World Fuel Services Corp. 5,851 223 * Dresser-Rand Group Inc. 3,378 208 * Plains Exploration & Production Co. 4,293 195 Tidewater Inc. 4,045 191 * Helix Energy Solutions Group Inc. 7,952 186 * Unit Corp. 3,508 160 * Alpha Natural Resources Inc. 17,898 143 * Oil States International Inc. 1,872 143 26 S&P Mid-Cap 400 Value Index Fund Market Value Shares ($000) Patterson-UTI Energy Inc. 5,941 139 SM Energy Co. 2,254 130 * Dril-Quip Inc. 1,477 121 Arch Coal Inc. 17,234 90 * Rosetta Resources Inc. 1,792 87 CARBO Ceramics Inc. 829 75 * Bill Barrett Corp. 3,910 71 * Forest Oil Corp. 4,787 28 * Quicksilver Resources Inc. 4,341 8 3,547 Financials (28.1%) SL Green Realty Corp. 7,334 599 Everest Re Group Ltd. 4,197 523 New York Community Bancorp Inc. 35,637 481 Macerich Co. 6,320 380 Liberty Property Trust 9,596 372 WR Berkley Corp. 8,929 371 Alexandria Real Estate Equities Inc. 5,170 368 Reinsurance Group of America Inc. Class A 5,994 345 HCC Insurance Holdings Inc. 8,222 329 Cullen/Frost Bankers Inc. 4,989 302 BioMed Realty Trust Inc. 13,555 286 Realty Income Corp. 6,247 285 UDR Inc. 11,775 281 East West Bancorp Inc. 11,389 280 American Financial Group Inc. 6,152 270 Hospitality Properties Trust 10,035 268 * Alleghany Corp. 660 249 Commerce Bancshares Inc. 6,324 241 Federal Realty Investment Trust 2,256 240 Camden Property Trust 3,414 236 Old Republic International Corp. 19,585 235 First Niagara Financial Group Inc. 28,620 234 Essex Property Trust Inc. 1,513 225 Duke Realty Corp. 13,884 224 Rayonier Inc. 3,901 218 Hancock Holding Co. 6,881 208 Aspen Insurance Holdings Ltd. 5,762 207 Protective Life Corp. 6,423 205 Associated Banc-Corp 13,934 200 American Campus Communities Inc. 4,417 200 Fidelity National Financial Inc. Class A 7,737 193 Mack-Cali Realty Corp. 6,743 191 Market Value Shares ($000) Senior Housing Properties Trust 7,572 190 Arthur J Gallagher & Co. 4,847 186 TCF Financial Corp. 13,259 182 BRE Properties Inc. 3,680 179 Bank of Hawaii Corp. 3,649 177 Federated Investors Inc. Class B 7,595 176 Regency Centers Corp. 3,229 167 Raymond James Financial Inc. 3,804 167 Prosperity Bancshares Inc. 3,573 165 National Retail Properties Inc. 4,734 163 Valley National Bancorp 16,041 161 Taubman Centers Inc. 2,054 158 Kilroy Realty Corp. 2,974 157 Hanover Insurance Group Inc. 3,618 154 Apollo Investment Corp. 16,470 143 StanCorp Financial Group Inc. 3,591 143 Home Properties Inc. 2,289 143 Weingarten Realty Investors 4,622 142 Janus Capital Group Inc. 15,197 141 Kemper Corp. 4,406 139 FirstMerit Corp. 8,902 135 * MSCI Inc. Class A 3,965 131 SEI Investments Co. 4,599 130 Brown & Brown Inc. 4,308 129 Trustmark Corp. 5,442 125 * Alexander & Baldwin Inc. 3,480 123 Primerica Inc. 3,786 119 Mercury General Corp. 2,943 114 BancorpSouth Inc. 6,748 103 CBOE Holdings Inc. 2,834 102 Corporate Office Properties Trust 3,871 100 Westamerica Bancorporation 2,224 98 Highwoods Properties Inc. 2,550 93 International Bancshares Corp. 4,421 90 Fulton Financial Corp. 7,113 81 Equity One Inc. 2,811 66 Astoria Financial Corp. 6,634 65 Webster Financial Corp. 2,935 65 Potlatch Corp. 1,411 62 Greenhill & Co. Inc. 963 59 14,469 Health Care (8.0%) Universal Health Services Inc. Class B 7,179 416 Omnicare Inc. 8,493 316 Community Health Systems Inc. 7,402 313 Teleflex Inc. 3,322 266 27 S&P Mid-Cap 400 Value Index Fund Market Value Shares ($000) * Henry Schein Inc. 2,929 261 * Health Management Associates Inc. Class A 20,809 229 * Hologic Inc. 10,177 222 * Bio-Rad Laboratories Inc. Class A 1,635 201 * WellCare Health Plans Inc. 3,507 200 STERIS Corp. 4,747 185 * Allscripts Healthcare Solutions Inc. 13,918 177 * LifePoint Hospitals Inc. 4,006 177 * Health Net Inc. 6,598 170 * MEDNAX Inc. 1,942 166 Hill-Rom Holdings Inc. 4,936 162 Owens & Minor Inc. 5,146 157 * VCA Antech Inc. 7,130 157 * Endo Health Solutions Inc. 4,354 135 * Covance Inc. 1,777 118 Techne Corp. 1,321 90 Masimo Corp. 1,862 37 4,155 Industrials (16.8%) AGCO Corp. 7,873 405 KBR Inc. 11,976 364 Kansas City Southern 3,484 359 Manpower Inc. 6,368 348 SPX Corp. 4,124 332 Towers Watson & Co. Class A 4,638 309 * Oshkosh Corp. 7,414 286 Gardner Denver Inc. 3,986 283 Trinity Industries Inc. 6,407 277 * AECOM Technology Corp. 8,780 266 URS Corp. 6,237 264 Kennametal Inc. 6,463 262 Crane Co. 3,882 209 Huntington Ingalls Industries Inc. 4,026 193 GATX Corp. 3,807 190 Woodward Inc. 4,888 183 Alliant Techsystems Inc. 2,651 174 * Esterline Technologies Corp. 2,505 173 Hubbell Inc. Class B 1,820 169 Waste Connections Inc. 4,884 167 Con-way Inc. 4,544 160 Exelis Inc. 15,227 157 Harsco Corp. 6,542 157 * Kirby Corp. 2,043 155 Donaldson Co. Inc. 4,272 154 RR Donnelley & Sons Co. 14,636 153 Carlisle Cos. Inc. 2,145 146 * General Cable Corp. 4,041 133 Regal-Beloit Corp. 1,698 131 UTi Worldwide Inc. 8,424 128 Market Value Shares ($000) * United Rentals Inc. 2,331 124 * Genesee & Wyoming Inc. Class A 1,381 124 Triumph Group Inc. 1,625 119 * FTI Consulting Inc. 3,368 117 CLARCOR Inc. 2,276 116 HNI Corp. 3,665 116 IDEX Corp. 2,215 113 * JetBlue Airways Corp. 18,465 112 ITT Corp. 3,914 103 Brink’s Co. 3,878 102 Deluxe Corp. 2,356 93 Granite Construction Inc. 2,892 90 Acuity Brands Inc. 1,314 89 Matson Inc. 3,456 89 Werner Enterprises Inc. 3,610 83 Landstar System Inc. 1,472 83 Watsco Inc. 940 73 Mine Safety Appliances Co. 1,387 65 Herman Miller Inc. 2,658 64 Corporate Executive Board Co. 1,145 62 Rollins Inc. 2,402 59 8,683 Information Technology (10.8%) * Avnet Inc. 11,137 393 * Arrow Electronics Inc. 8,600 345 * Informatica Corp. 8,758 307 * Ingram Micro Inc. 12,187 230 * ANSYS Inc. 2,707 205 * Compuware Corp. 17,309 201 * Synopsys Inc. 5,689 199 DST Systems Inc. 2,490 169 * Tech Data Corp. 3,065 163 * Rovi Corp. 8,397 149 Global Payments Inc. 3,074 148 Convergys Corp. 8,860 147 * Fairchild Semiconductor International Inc. Class A 10,306 147 * MICROS Systems Inc. 3,387 145 Diebold Inc. 5,132 145 * Vishay Intertechnology Inc. 10,701 141 FactSet Research Systems Inc. 1,421 138 AOL Inc. 3,545 131 * Polycom Inc. 14,241 130 * NCR Corp. 4,414 122 * PTC Inc. 5,238 121 Broadridge Financial Solutions Inc. 5,259 121 * International Rectifier Corp. 5,613 118 Solera Holdings Inc. 2,068 116 Lexmark International Inc. Class A 5,243 115 28 S&P Mid-Cap 400 Value Index Fund Market Value Shares ($000) ADTRAN Inc. 5,088 114 Jack Henry & Associates Inc. 2,586 113 * MEMC Electronic Materials Inc. 18,750 93 Intersil Corp. Class A 10,295 87 * QLogic Corp. 7,529 86 * VeriFone Systems Inc. 4,464 85 Lender Processing Services Inc. 3,445 85 * Zebra Technologies Corp. 1,735 77 * Silicon Laboratories Inc. 1,465 61 Cypress Semiconductor Corp. 5,662 60 * RF Micro Devices Inc. 12,484 57 Tellabs Inc. 28,057 57 Plantronics Inc. 1,387 56 * Monster Worldwide Inc. 9,512 49 ManTech International Corp. Class A 1,924 48 * Acxiom Corp. 2,214 40 * Integrated Device Technology Inc. 5,506 37 * Advent Software Inc. 1,286 34 5,585 Materials (8.1%) Rock Tenn Co. Class A 5,771 510 Reliance Steel & Aluminum Co. 6,132 408 Aptargroup Inc. 5,391 291 Steel Dynamics Inc. 17,794 272 Sonoco Products Co. 8,177 260 Ashland Inc. 2,857 223 Domtar Corp. 2,862 213 Albemarle Corp. 2,899 189 Martin Marietta Materials Inc. 1,901 185 Cabot Corp. 4,844 178 RPM International Inc. 5,477 166 Commercial Metals Co. 9,445 154 Olin Corp. 6,506 151 Sensient Technologies Corp. 4,041 149 Scotts Miracle-Gro Co. Class A 3,139 139 Greif Inc. Class A 2,462 125 Minerals Technologies Inc. 2,873 116 Compass Minerals International Inc. 1,505 111 Cytec Industries Inc. 1,444 104 Intrepid Potash Inc. 4,342 86 Silgan Holdings Inc. 1,910 82 Carpenter Technology Corp. 1,077 51 4,163 Market Value Shares ($000) Telecommunication Services (0.4%) Telephone & Data Systems Inc. 8,206 188 Utilities (9.6%) OGE Energy Corp. 8,014 464 Alliant Energy Corp. 9,007 430 National Fuel Gas Co. 6,766 394 NV Energy Inc. 19,106 377 MDU Resources Group Inc. 15,325 370 Questar Corp. 14,210 334 UGI Corp. 9,147 328 Westar Energy Inc. 10,264 318 Atmos Energy Corp. 7,324 280 Great Plains Energy Inc. 12,433 271 Vectren Corp. 6,666 220 Cleco Corp. 4,929 218 Hawaiian Electric Industries Inc. 7,914 214 IDACORP Inc. 4,072 190 WGL Holdings Inc. 4,190 177 Aqua America Inc. 5,226 152 Black Hills Corp. 3,587 149 PNM Resources Inc. 3,105 70 4,956 Total Common Stocks (Cost $46,104) Temporary Cash Investments (0.3%) 1 Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund, 0.143% 41,764 42 Face Amount ($000) U.S. Government and Agency Obligations (0.2%) 3,4 Fannie Mae Discount Notes, 0.097%, 3/27/13 100 100 Total Temporary Cash Investments (Cost $142) Total Investments (100.2%) (Cost $46,246) Other Assets and Liabilities (-0.2%) Other Assets 95 Liabilities (203) (108) Net Assets (100%) 29 S&P Mid-Cap 400 Value Index Fund At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 49,163 Undistributed Net Investment Income 233 Accumulated Net Realized Losses (3,259) Unrealized Appreciation (Depreciation) Investment Securities 5,400 Futures Contracts 1 Net Assets Institutional Shares—Net Assets Applicable to 233,642 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Institutional Shares ETF Shares—Net Assets Applicable to 250,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— ETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.1% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown isthe 7-day yield. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 30 S&P Mid-Cap 400 Value Index Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Dividends 531 Total Income 531 Expenses The Vanguard Group—Note B Management and Administrative—Institutional Shares 6 Management and Administrative—ETF Shares 8 Custodian Fees 10 Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—ETF Shares 1 Total Expenses 25 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 3,904 Futures Contracts 27 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 2,621 Futures Contracts 1 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 31 S&P Mid-Cap 400 Value Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 506 912 Realized Net Gain (Loss) 3,931 8 Change in Unrealized Appreciation (Depreciation) 2,622 5,835 Net Increase (Decrease) in Net Assets Resulting from Operations 7,059 6,755 Distributions Net Investment Income Institutional Shares (706) (535) ETF Shares (162) (159) Realized Capital Gain Institutional Shares — — ETF Shares — — Total Distributions (868) (694) Capital Share Transactions Institutional Shares (11,389) 866 ETF Shares 7,069 2,458 Net Increase (Decrease) from Capital Share Transactions (4,320) 3,324 Total Increase (Decrease) 1,871 9,385 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $233,000 and $595,000. See accompanying Notes, which are an integral part of the Financial Statements. 32 S&P Mid-Cap 400 Value Index Fund Financial Highlights Institutional Shares Six Months Year Nov. 2, Ended Ended 2010 1 to February 28, Aug. 31, Aug. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.381 2.124 1.146 Net Realized and Unrealized Gain (Loss) on Investments 19.205 13.624 1.233 Total from Investment Operations 20.586 15.748 2.379 Distributions Dividends from Net Investment Income (2.226) (1.648) (.529) Distributions from Realized Capital Gains — — — Total Distributions (2.226) (1.648) (.529) Net Asset Value, End of Period Total Return 16.59% 14.32% 2.15% Ratios/Supplemental Data Net Assets, End of Period (Millions) $34 $40 $35 Ratio of Total Expenses to Average Net Assets 0.08% 0.08% 0.08% 2 Ratio of Net Investment Income to Average Net Assets 2.11% 1.92% 1.94% 2 Portfolio Turnover Rate 3 84% 31% 48% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 33 S&P Mid-Cap 400 Value Index Fund Financial Highlights ETF Shares Six Months Year Sept. 7, Ended Ended 2010 1 to February 28, Aug. 31, Aug. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .678 1.001 .746 Net Realized and Unrealized Gain (Loss) on Investments 9.581 6.814 5.340 Total from Investment Operations 10.259 7.815 6.086 Distributions Dividends from Net Investment Income (1.079) (.795) (.256) Distributions from Realized Capital Gains — — — Total Distributions (1.079) (.795) (.256) Net Asset Value, End of Period Total Return 16.52% 14.18% 12.18% Ratios/Supplemental Data Net Assets, End of Period (Millions) $18 $9 $6 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 2 Ratio of Net Investment Income to Average Net Assets 1.99% 1.80% 1.82% 2 Portfolio Turnover Rate 3 84% 31% 48% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 34 S&P Mid-Cap 400 Value Index Fund Notes to Financial Statements Vanguard S&P Mid-Cap 400 Value Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended February 28, 2013, the fund’s average investment in futures contracts represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2011–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 35 S&P Mid-Cap 400 Value Index Fund 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $5,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.00% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of February 28, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 51,504 — — Temporary Cash Investments 42 100 — Futures Contracts—Liabilities 1 — — — Total 51,546 100 — 1 Represents variation margin on the last day of the reporting period. 36 S&P Mid-Cap 400 Value Index Fund D. At February 28, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P Mid-Cap 400 Index March 2013 1 110 1 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended February 28, 2013, the fund realized $4,376,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at August 31, 2012, the fund had available capital losses totaling $2,812,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending August 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At February 28, 2013, the cost of investment securities for tax purposes was $46,246,000. Net unrealized appreciation of investment securities for tax purposes was $5,400,000, consisting of unrealized gains of $5,824,000 on securities that had risen in value since their purchase and $424,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended February 28, 2013, the fund purchased $47,756,000 of investment securities and sold $52,305,000 of investment securities, other than temporary cash investments. Purchases and sales include $20,467,000 and $13,426,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. 37 S&P Mid-Cap 400 Value Index Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended February 28, 2013 August 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued 11,106 78 3,195 29 Issued in Lieu of Cash Distributions 706 5 535 5 Redeemed (23,201) (171) (2,864) (25) Net Increase (Decrease) —Institutional Shares (11,389) (88) 866 9 ETF Shares Issued 20,479 300 13,970 250 Issued in Lieu of Cash Distributions — Redeemed (13,410) (200) (11,512) (200) Net Increase (Decrease)—ETF Shares 7,069 100 2,458 50 At February 28, 2013, one shareholder was the record or beneficial owner of 36% of the fund’s net assets. If the shareholder were to redeem its investment in the fund, the redemption might result in an increase in the fund’s expense ratio, cause the fund to incur higher transaction costs, or lead to the realization of taxable capital gains. H. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 38 S&P Mid-Cap 400 Growth Index Fund Fund Profile As of February 28, 2013 Share-Class Characteristics Institutional ETF Shares Shares Ticker Symbol VMFGX IVOG Expense Ratio 1 0.08% 0.20% 30-Day SEC Yield 0.92% 0.80% Portfolio Characteristics S&P DJ U.S. MidCap Total 400 Market Growth FA Fund Index Index Number of Stocks 225 225 3,593 Median Market Cap $4.6B $4.6B $38.3B Price/Earnings Ratio 23.0x 23.0x 17.4x Price/Book Ratio 3.1x 3.1x 2.2x Return on Equity 13.7% 13.7% 16.7% Earnings Growth Rate 13.9% 13.9% 9.3% Dividend Yield 1.0% 1.0% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 44% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) S&P DJ U.S. MidCap Total 400 Market Growth FA Fund Index Index Consumer Discretionary 18.0% 18.0% 12.2% Consumer Staples 2.8 2.8 9.5 Energy 5.4 5.4 10.3 Financials 18.6 18.7 17.2 Health Care 11.0 10.9 12.0 Industrials 17.9 17.9 11.2 Information Technology 19.5 19.5 17.6 Materials 5.7 5.7 3.9 Telecommunication Services 0.6 0.6 2.6 Utilities 0.5 0.5 3.5 Ten Largest Holdings (% of total net assets) Regeneron Pharmaceuticals Inc. Biotechnology 1.9% HollyFrontier Corp. Oil & Gas Refining & Marketing 1.8 Equinix Inc. Internet Software & Services 1.6 AMETEK Inc. Electrical Components & Equipment 1.6 Vertex Pharmaceuticals Inc. Biotechnology 1.6 Alliance Data Systems Data Processing & Corp. Outsourced Services 1.2 Affiliated Managers Asset Management Group Inc. & Custody Banks 1.2 Trimble Navigation Ltd. Electronic Manufacturing Services 1.2 Tractor Supply Co. Specialty Stores 1.1 Kansas City Southern Railroads 1.1 Top Ten 14.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratios were 0.08% for Institutional Shares and 0.20% for ETF Shares. 39 S&P Mid-Cap 400 Growth Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 28, 2013 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Institutional Shares 3/28/20111 17.24% 4.74% ETF Shares 9/7/2010 Market Price 17.19 16.34 Net Asset Value 17.11 16.31 1 Institutional Shares were first issued on December 15, 2010, and the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on March 28, 2011. The total returns shown are based on the period beginning March 28, 2011. See Financial Highlights for dividend and capital gains information. 40 S&P Mid-Cap 400 Growth Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.9%) 1 Consumer Discretionary (18.0%) Tractor Supply Co. 18,639 1,938 * LKQ Corp. 78,651 1,667 Polaris Industries Inc. 16,983 1,484 Foot Locker Inc. 39,886 1,364 * Toll Brothers Inc. 39,615 1,352 Dick’s Sporting Goods Inc. 25,966 1,298 * Jarden Corp. 19,434 1,207 * Panera Bread Co. Class A 7,478 1,204 * Mohawk Industries Inc. 9,826 1,042 Williams-Sonoma Inc. 22,833 1,037 * Hanesbrands Inc. 25,898 1,027 * Under Armour Inc. Class A 20,495 1,010 American Eagle Outfitters Inc. 47,690 986 Service Corp. International 56,292 875 * AMC Networks Inc. Class A 15,179 871 Advance Auto Parts Inc. 10,097 771 * NVR Inc. 754 761 * Carter’s Inc. 13,436 758 Cinemark Holdings Inc. 27,062 752 Chico’s FAS Inc. 44,046 748 Gentex Corp. 37,781 708 Tupperware Brands Corp. 8,781 687 * Lamar Advertising Co. Class A 14,625 676 * Cabela’s Inc. 12,234 619 Signet Jewelers Ltd. 9,860 604 * Ascena Retail Group Inc. 33,348 560 * Bally Technologies Inc. 10,859 518 HSN Inc. 9,622 515 Sotheby’s 11,822 452 Brinker International Inc. 13,338 445 Thor Industries Inc. 11,618 437 KB Home 21,474 401 MDC Holdings Inc. 10,282 395 * Tempur-Pedic International Inc. 9,286 381 * ANN Inc. 12,776 361 Bob Evans Farms Inc. 7,423 302 Market Value Shares ($000) Cheesecake Factory Inc. 7,385 256 * Life Time Fitness Inc. 4,980 210 * Office Depot Inc. 39,799 160 30,839 Consumer Staples (2.8%) Ingredion Inc. 20,259 1,341 Church & Dwight Co. Inc. 21,076 1,306 * Green Mountain Coffee Roasters Inc. 21,195 1,012 Flowers Foods Inc. 14,853 419 * United Natural Foods Inc. 6,524 330 Lancaster Colony Corp. 2,413 177 ^ SUPERVALU Inc. 25,315 101 Tootsie Roll Industries Inc. 2,759 77 4,763 Energy (5.4%) HollyFrontier Corp. 53,605 3,013 Oceaneering International Inc. 16,563 1,053 * Plains Exploration & Production Co. 20,142 914 Cimarex Energy Co. 9,849 663 * Oil States International Inc. 8,414 641 SM Energy Co. 10,144 587 * Dresser-Rand Group Inc. 9,013 556 Patterson-UTI Energy Inc. 20,162 471 * Dril-Quip Inc. 4,809 395 * Rosetta Resources Inc. 8,054 392 CARBO Ceramics Inc. 2,495 226 * Northern Oil and Gas Inc. 15,596 214 * Forest Oil Corp. 15,590 90 * Quicksilver Resources Inc. 14,880 28 9,243 Financials (18.5%) * Affiliated Managers Group Inc. 13,708 2,005 Realty Income Corp. 27,000 1,233 Eaton Vance Corp. 30,484 1,164 Jones Lang LaSalle Inc. 11,656 1,126 Rayonier Inc. 19,889 1,111 Federal Realty Investment Trust 9,749 1,035 41 S&P Mid-Cap 400 Growth Index Fund Market Value Shares ($000) Corrections Corp. of America 26,479 1,015 Extra Space Storage Inc. 27,105 1,015 Macerich Co. 15,547 935 Waddell & Reed Financial Inc. Class A 22,621 928 * Signature Bank 12,220 908 * Alleghany Corp. 2,332 881 Omega Healthcare Investors Inc. 29,654 830 * SVB Financial Group 11,782 790 Camden Property Trust 11,131 770 Fidelity National Financial Inc. Class A 30,832 769 Raymond James Financial Inc. 17,126 751 Taubman Centers Inc. 9,634 739 City National Corp. 12,529 712 Essex Property Trust Inc. 4,738 706 Regency Centers Corp. 13,397 695 First American Financial Corp. 28,232 686 UDR Inc. 27,805 663 Arthur J Gallagher & Co. 17,119 659 * MSCI Inc. Class A 19,389 642 Senior Housing Properties Trust 24,688 619 American Campus Communities Inc. 13,293 601 Duke Realty Corp. 37,044 599 SEI Investments Co. 20,703 585 Synovus Financial Corp. 208,192 529 Brown & Brown Inc. 17,168 515 CBOE Holdings Inc. 13,860 498 Washington Federal Inc. 28,117 493 Kilroy Realty Corp. 9,279 490 National Retail Properties Inc. 13,668 471 Highwoods Properties Inc. 12,453 455 Weingarten Realty Investors 14,458 443 BRE Properties Inc. 8,322 405 Home Properties Inc. 6,096 380 Cathay General Bancorp 19,357 377 Fulton Financial Corp. 29,452 334 Potlatch Corp. 6,080 268 Webster Financial Corp. 11,667 257 Greenhill & Co. Inc. 3,839 233 Corporate Office Properties Trust 8,752 226 Equity One Inc. 7,202 169 31,715 Health Care (11.0%) * Regeneron Pharmaceuticals Inc. 19,930 3,328 * Vertex Pharmaceuticals Inc. 57,375 2,686 * Mettler-Toledo International Inc. 8,110 1,726 ResMed Inc. 37,861 1,684 Market Value Shares ($000) Cooper Cos. Inc. 12,674 1,344 * IDEXX Laboratories Inc. 14,468 1,333 * Henry Schein Inc. 13,739 1,226 * Hologic Inc. 37,419 817 * United Therapeutics Corp. 12,504 748 * HMS Holdings Corp. 23,004 667 * MEDNAX Inc. 6,858 587 * Covance Inc. 8,692 579 * Thoratec Corp. 15,552 548 * Charles River Laboratories International Inc. 12,852 524 * Endo Health Solutions Inc. 16,006 496 Techne Corp. 4,847 330 Masimo Corp. 7,680 152 18,775 Industrials (17.9%) AMETEK Inc. 64,297 2,690 Kansas City Southern 17,764 1,829 JB Hunt Transport Services Inc. 24,097 1,675 * Fortune Brands Home & Security Inc. 43,082 1,489 * B/E Aerospace Inc. 27,506 1,447 Wabtec Corp. 12,673 1,239 Lincoln Electric Holdings Inc. 21,983 1,232 Timken Co. 21,053 1,144 MSC Industrial Direct Co. Inc. Class A 12,289 1,049 Valmont Industries Inc. 6,202 977 * Terex Corp. 29,243 959 * Alaska Air Group Inc. 18,608 959 * Copart Inc. 28,067 958 Nordson Corp. 14,929 947 Graco Inc. 16,057 933 * United Rentals Inc. 16,908 903 Donaldson Co. Inc. 21,782 785 Hubbell Inc. Class B 8,193 761 IDEX Corp. 14,657 746 * Clean Harbors Inc. 13,989 720 Lennox International Inc. 12,114 716 Carlisle Cos. Inc. 9,658 656 * Genesee & Wyoming Inc. Class A 7,024 629 * Kirby Corp. 8,138 618 Triumph Group Inc. 7,941 583 Waste Connections Inc. 16,574 567 Regal-Beloit Corp. 6,242 482 Acuity Brands Inc. 6,989 476 Landstar System Inc. 7,492 422 Watsco Inc. 4,780 372 ITT Corp. 11,754 310 CLARCOR Inc. 5,819 297 Corporate Executive Board Co. 5,143 278 Rollins Inc. 9,571 235 Deluxe Corp. 5,796 230 42 S&P Mid-Cap 400 Growth Index Fund Market Value Shares ($000) Mine Safety Appliances Co. 3,701 173 Herman Miller Inc. 6,771 163 30,649 Information Technology (19.5%) * Equinix Inc. 12,867 2,722 * Alliance Data Systems Corp. 13,193 2,094 * Trimble Navigation Ltd. 33,391 1,984 * Rackspace Hosting Inc. 28,992 1,620 * Cree Inc. 30,772 1,392 * Gartner Inc. 24,785 1,233 * ANSYS Inc. 15,690 1,189 * Skyworks Solutions Inc. 51,425 1,095 * Cadence Design Systems Inc. 74,101 1,049 * SolarWinds Inc. 16,166 913 * TIBCO Software Inc. 41,105 882 * Concur Technologies Inc. 11,952 839 * CommVault Systems Inc. 11,194 828 * Atmel Corp. 116,355 791 * NCR Corp. 27,930 770 * NeuStar Inc. Class A 17,545 769 * WEX Inc. 10,243 768 National Instruments Corp. 25,028 753 * Synopsys Inc. 20,918 733 * CoreLogic Inc. 25,798 668 * Riverbed Technology Inc. 42,526 650 Solera Holdings Inc. 11,456 645 Jack Henry & Associates Inc. 14,352 628 FactSet Research Systems Inc. 6,143 598 * Semtech Corp. 17,526 536 Global Payments Inc. 10,857 523 * ValueClick Inc. 18,690 498 InterDigital Inc. 10,822 481 * ACI Worldwide Inc. 10,425 478 * Mentor Graphics Corp. 24,969 442 * Itron Inc. 10,354 436 * MICROS Systems Inc. 10,171 435 Fair Isaac Corp. 9,228 409 * Ciena Corp. 26,482 404 * Zebra Technologies Corp. 7,792 348 Broadridge Financial Solutions Inc. 15,174 348 * PTC Inc. 14,517 336 AOL Inc. 8,702 321 Lender Processing Services Inc. 11,208 275 Plantronics Inc. 6,765 273 * VeriFone Systems Inc. 13,988 265 * Acxiom Corp. 12,439 227 * Silicon Laboratories Inc. 5,373 223 Cypress Semiconductor Corp. 16,373 172 * RF Micro Devices Inc. 33,318 154 * Integrated Device Technology Inc. 20,122 137 Market Value Shares ($000) * Advent Software Inc. 4,166 109 33,443 Materials (5.7%) Valspar Corp. 22,342 1,376 Royal Gold Inc. 17,211 1,128 Packaging Corp. of America 25,988 1,086 Albemarle Corp. 14,174 922 Ashland Inc. 10,088 787 * Louisiana-Pacific Corp. 36,620 768 NewMarket Corp. 2,837 714 Martin Marietta Materials Inc. 5,954 578 Cytec Industries Inc. 7,361 533 RPM International Inc. 17,158 522 Worthington Industries Inc. 13,843 392 Carpenter Technology Corp. 8,180 386 Compass Minerals International Inc. 3,849 284 Silgan Holdings Inc. 5,729 246 9,722 Telecommunication Services (0.6%) * tw telecom inc Class A 40,055 1,014 Utilities (0.5%) Aqua America Inc. 20,001 583 PNM Resources Inc. 10,968 246 829 Total Common Stocks (Cost $152,263) Temporary Cash Investments (0.1%) 1 Money Market Fund (0.1%) 2,3 Vanguard Market Liquidity Fund, 0.143% 198,092 198 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes, 0.118%, 3/11/13 50 50 Total Temporary Cash Investments (Cost $248) Total Investments (100.0%) (Cost $152,511) Other Assets and Liabilities (0.0%) Other Assets 917 Liabilities 3 (951) (34) Net Assets (100%) 43 S&P Mid-Cap 400 Growth Index Fund At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 159,836 Undistributed Net Investment Income 148 Accumulated Net Realized Losses (7,512) Unrealized Appreciation (Depreciation) Investment Securities 18,729 Futures Contracts 5 Net Assets Institutional Shares—Net Assets Applicable to 215,404 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Institutional Shares ETF Shares—Net Assets Applicable to 1,850,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— ETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $30,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $38,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $50,000 have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 44 S&P Mid-Cap 400 Growth Index Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Dividends 743 Total Income 743 Expenses The Vanguard Group—Note B Investment Advisory Services 7 Management and Administrative—Institutional Shares 4 Management and Administrative—ETF Shares 75 Marketing and Distribution—Institutional Shares 4 Marketing and Distribution—ETF Shares 12 Custodian Fees 7 Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—ETF Shares 7 Total Expenses 116 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 875 Futures Contracts 20 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 13,700 Futures Contracts 2 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 45 S&P Mid-Cap 400 Growth Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 627 565 Realized Net Gain (Loss) 895 (789) Change in Unrealized Appreciation (Depreciation) 13,702 6,482 Net Increase (Decrease) in Net Assets Resulting from Operations 15,224 6,258 Distributions Net Investment Income Institutional Shares (187) (137) ETF Shares (708) (166) Realized Capital Gain Institutional Shares — — ETF Shares — — Total Distributions (895) (303) Capital Share Transactions Institutional Shares 6,587 (1,788) ETF Shares 36,286 56,830 Net Increase (Decrease) from Capital Share Transactions 42,873 55,042 Total Increase (Decrease) 57,202 60,997 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $148,000 and $416,000. See accompanying Notes, which are an integral part of the Financial Statements. 46 S&P Mid-Cap 400 Growth Index Fund Financial Highlights Institutional Shares Six Months Year Mar. 28, Ended Ended 2011 1 to February 28, Aug. 31, Aug. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .683 .915 .304 Net Realized and Unrealized Gain (Loss) on Investments 15.623 12.506 (8.844) Total from Investment Operations 16.306 13.421 (8.540) Distributions Dividends from Net Investment Income (1.056) (.761) — Distributions from Realized Capital Gains — — — Total Distributions (1.056) (.761) — Net Asset Value, End of Period Total Return 12.21% 11.12% -6.57% Ratios/Supplemental Data Net Assets, End of Period (Millions) $32 $23 $22 Ratio of Total Expenses to Average Net Assets 0.08% 0.08% 0.08% 2 Ratio of Net Investment Income to Average Net Assets 1.00% 0.88% 0.75% 2 Portfolio Turnover Rate 3 44% 26% 40% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 47 S&P Mid-Cap 400 Growth Index Fund Financial Highlights ETF Shares Six Months Year Sept. 7, Ended Ended 2010 1 to February 28, Aug. 31, Aug. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .309 .405 .280 Net Realized and Unrealized Gain (Loss) on Investments 7.849 6.266 10.910 Total from Investment Operations 8.158 6.671 11.190 Distributions Dividends from Net Investment Income (.488) (.331) (.100) Distributions from Realized Capital Gains — — — Total Distributions (.488) (.331) (.100) Net Asset Value, End of Period Total Return 12.15% 10.97% 22.36% Ratios/Supplemental Data Net Assets, End of Period (Millions) $139 $91 $31 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 2 Ratio of Net Investment Income to Average Net Assets 0.88% 0.76% 0.63% 2 Portfolio Turnover Rate 3 44% 26% 40% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 48 S&P Mid-Cap 400 Growth Index Fund Notes to Financial Statements Vanguard S&P Mid-Cap 400 Growth Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended February 28, 2013, the fund’s average investment in futures contracts represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2011–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 49 S&P Mid-Cap 400 Growth Index Fund 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $20,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.01% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of February 28, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 170,992 — — Temporary Cash Investments 198 50 — Futures Contracts—Liabilities 1 — — — Total 171,190 50 — 1 Represents variation margin on the last day of the reporting period. 50 S&P Mid-Cap 400 Growth Index Fund D. At February 28, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P Mid-Cap 400 Index March 2013 2 220 5 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended February 28, 2013, the fund realized $4,415,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at August 31, 2012, the fund had available capital losses totaling $3,988,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending August 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At February 28, 2013, the cost of investment securities for tax purposes was $152,511,000. Net unrealized appreciation of investment securities for tax purposes was $18,729,000, consisting of unrealized gains of $20,526,000 on securities that had risen in value since their purchase and $1,797,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended February 28, 2013, the fund purchased $114,390,000 of investment securities and sold $71,801,000 of investment securities, other than temporary cash investments. Purchases and sales include $63,209,000 and $25,455,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. 51 S&P Mid-Cap 400 Growth Index Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended February 28, 2013 August 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued 14,798 103 2,422 19 Issued in Lieu of Cash Distributions 187 1 137 1 Redeemed (8,398) (59) (4,347) (34) Net Increase (Decrease) —Institutional Shares 6,587 45 (1,788) (14) ETF Shares Issued 57,457 800 69,018 1,050 Issued in Lieu of Cash Distributions — Redeemed (21,171) (300) (12,188) (200) Net Increase (Decrease)—ETF Shares 36,286 500 56,830 850 H. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 52 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 53 Six Months Ended February 28, 2013 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2012 2/28/2013 Period Based on Actual Fund Return S&P Mid-Cap 400 Index Fund Institutional Shares $1,000.00 $1,143.28 $0.43 ETF Shares 1,000.00 1,143.02 0.80 S&P Mid-Cap 400 Value Index Fund Institutional Shares $1,000.00 $1,165.89 $0.43 ETF Shares 1,000.00 1,165.17 1.07 S&P Mid-Cap 400 Growth Index Fund Institutional Shares $1,000.00 $1,122.07 $0.42 ETF Shares 1,000.00 1,121.45 1.05 Based on Hypothetical 5% Yearly Return S&P Mid-Cap 400 Index Fund Institutional Shares $1,000.00 $1,024.40 $0.40 ETF Shares 1,000.00 1,024.05 0.75 S&P Mid-Cap 400 Value Index Fund Institutional Shares $1,000.00 $1,024.40 $0.40 ETF Shares 1,000.00 1,023.80 1.00 S&P Mid-Cap 400 Growth Index Fund Institutional Shares $1,000.00 $1,024.40 $0.40 ETF Shares 1,000.00 1,023.80 1.00 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the S&P Mid-Cap 400 Index Fund, 0.08% for Institutional Shares and 0.15% for ETF Shares; for the S&P Mid-Cap 400 Value Index Fund, 0.08% for Institutional Shares and 0.20% for ETF Shares; and for the S&P Mid-Cap 400 Growth Index Fund, 0.08% for Institutional Shares and 0.20% for ETF Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 54 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. 55 Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 56 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Chief Executive Officer and President, 1996–2008 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Chairman and Chief Executive Officer, 1974–1996 Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com S&P® and S&P 500® are registered trademarks of Fund Information > 800-662-7447 Standard & Poor’s Financial Services LLC (“S&P”) and Direct Investor Account Services > 800-662-2739 have been licensed for use by S&P Dow Jones Indices Institutional Investor Services > 800-523-1036 LLC and its affiliates and sublicensed for certain Text Telephone for People purposes by Vanguard. The S&P Index is a product of With Hearing Impairment > 800-749-7273 S&P Dow Jones Indices LLC and has been licensed for use by Vanguard. The Vanguard funds are not This material may be used in conjunction sponsored, endorsed, sold or promoted by S&P Dow with the offering of shares of any Vanguard Jones Indices LLC, Dow Jones, S&P or their respective fund only if preceded or accompanied by affiliates, and none of S&P Dow Jones Indices LLC, the fund’s current prospectus. Dow Jones, S&P nor their respective affiliates makes any representation regarding the advisability of All comparative mutual fund data are from Lipper Inc. or investing in such products. Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q18422 042013 Semiannual Report | February 28, 2013 Vanguard S&P 500 Value and Growth Index Funds Vanguard S&P 500 Value Index Fund Vanguard S&P 500 Growth Index Fund > For the six months ended February 28, 2013, Vanguard S&P 500 Value Index Fund returned about 13%, and Vanguard S&P 500 Growth Index Fund returned about 5%. > Both funds closely tracked the returns of their target indexes. > Financial stocks were a major contributor to the Value Fund’s performance, but the information technology sector dampened the Growth Fund’s results. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 S&P 500 Value Index Fund. 7 S&P 500 Growth Index Fund. 19 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended February 28, 2013 Total Returns Vanguard S&P 500 Value Index Fund ETF Shares Market Price 13.06% Net Asset Value 13.09 S&P 500 Value Index 13.16 Large-Cap Value Funds Average 11.18 Large-Cap Value Funds Average: Derived from data provided by Lipper Inc. Vanguard S&P 500 Growth Index Fund ETF Shares Market Price 5.39% Net Asset Value 5.33 S&P 500 Growth Index 5.41 Large-Cap Growth Funds Average 6.62 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Your Fund’s Performance at a Glance August 31, 2012, Through February 28, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard S&P 500 Value Index Fund ETF Shares $61.42 $68.63 $0.770 $0.000 Vanguard S&P 500 Growth Index Fund ETF Shares $68.43 $71.38 $0.671 $0.000 1 Chairman’s Letter Dear Shareholder, The six months ended February 28, 2013, was an especially strong period for value stocks. The ETF Shares of Vanguard S&P Value Index Fund returned 13.09%, and those of the Vanguard S&P 500 Growth Index Fund returned 5.33%. The returns of both funds, which are based on the ETF Shares’ net asset values, closely tracked their benchmark indexes. The Value Fund’s return was almost two percentage points above the average return of peer-group funds. The Growth Fund lagged its peers’ average return by about one percentage point. (Vanguard 500 Index Fund, which is a blend of the growth and value portfolios, is covered in a separate report.) Stocks overcame concerns en route to substantial gains Stocks worldwide surged over the six months ended February 28, though uncertainty both at home and abroad periodically stalked the markets. International equities eclipsed their U.S. counterparts as stocks from developed and emerging markets rallied amid optimism over central bankers’ policy moves. Despite political and fiscal challenges, international stocks returned about 13%. Rising Japanese stocks helped drive the Pacific region’s solid returns as Japan’s newly elected prime minister, Shinzo Abe, advocated aggressive monetary easing to boost his nation’s economy and preempt deflation. 2 European stocks benefited from the European Central Bank’s commitment to preserve the euro, climbing about 13%. Debt-crisis concerns reignited in the period’s final week, though, when Italy’s national elections ended in a political impasse amid voters’ anti-austerity message. U.S. markets rose nearly 10% as solid corporate earnings and the Federal Reserve’s stimulus program helped boost returns. But the impending enactment of extensive, automatic federal spending cuts (known as the sequester) stoked investors’ anxiety as the six-month period wound down. Bonds finished flat as yields remained low The broad U.S. taxable bond market barely squeezed out a gain for the half-year, advancing just 0.15%. Bond returns were anemic as the yield of the benchmark 10-year U.S. Treasury note climbed during the period; it dropped back a bit in February to finish at about 1.88%, still low by historical standards. (Bond prices and yields move in opposite directions.) Investors, nervous over Italy’s unsettled election results in the period’s final week, were drawn to the perceived safety of Treasury securities. Market Barometer Total Returns Periods Ended February 28, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.72% 13.62% 5.21% Russell 2000 Index (Small-caps) 13.02 14.02 7.35 Russell 3000 Index (Broad U.S. market) 9.97 13.65 5.38 MSCI All Country World Index ex USA (International) 13.06 6.66 -0.87 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.15% 3.12% 5.52% Barclays Municipal Bond Index (Broad tax-exempt market) 2.01 5.01 6.79 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.34 CPI Consumer Price Index 0.78% 1.98% 1.86% 3 Although bonds can provide critical diversification benefits to a portfolio, their return prospects look much less promising than they have in recent years. As yields have tumbled, the opportunity for future bond price appreciation has greatly diminished. Returns on money market funds and savings accounts remained minuscule as the Federal Reserve adhered to its four-year-old policy of keeping short-term interest rates between 0% and 0.25%. Financials aided the value sector, while IT slowed growth stocks Value and growth stocks regularly reverse roles as the leading investment style in a particular period. Over the most recent six months, value stocks took the lead, outpacing growth stocks by almost eight percentage points; in the previous half-year, growth stocks outperformed value. No one can know for certain in advance, though, which investment style will lead, which is why we typically suggest that investors diversify. A key driver of the performance of the S&P 500 Value Index Fund during the most recent six months was the financial sector, which was responsible for more than one-third of the fund’s return. Financial institutions have been shoring up their balance sheets as they’ve emerged from the economic crisis. The sector has done well even as low interest rates have squeezed loan margins and as U.S. and European fiscal challenges have ratcheted up uncertainty. Expense Ratios Your Fund Compared With Its Peer Group ETF Peer Group Shares Average S&P 500 Value Index Fund 0.15% 1.19% S&P 500 Growth Index Fund 0.15 1.28 The fund expense ratios shown are from the prospectus dated December 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratios were: for the S&P 500 Value Index Fund, 0.15%; and for the S&P 500 Growth Index Fund, 0.15%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the S&P 500 Value Index Fund, Large-Cap Value Funds, and for the S&P 500 Growth Index Fund, Large-Cap Growth Funds. 4 Another one-third of the Value Fund’s return came from the industrial and consumer sectors, buoyed by a U.S. economy that has continued to recover, albeit at an uncomfortably slow pace. Various businesses in these sectors contributed strongly to results, ranging from machinery manufacturers and aerospace and defense firms to media companies (such as movie and cable firms), basic food retailers, and packaged-food companies. All other sectors also produced positive results. In the S&P 500 Growth Index Fund, all but one sector—information technology, which constituted almost 28% of the index—produced gains. Lackluster results within IT centered on Apple, whose stock was down –33%. Although index fund investing aims to capture the returns of a broad market or market segment rather than the returns of specific stocks, a single stock can sometimes have an outsized effect. Apple accounted for almost one-third of the technology sector at the start of the period but dropped to about one-fifth at the end. Skittish investors worried that the company’s turbocharged growth momentum might slacken as it faced stiffer competition. Another concern involved arithmetic: As a well-known Wall Street saying puts it, “Trees can’t grow to the sky.” Positive results from other sectors partly offset tech’s decline. The major contributors to the Growth Fund’s return were health care, especially pharmaceutical and biotech firms, and consumer discretionary businesses, such as media companies, internet and home improvement retailers, and restaurants. In saving for your future, right now is always the right time America Saves Week recently ended. It’s an annual event aimed at encouraging people to set aside more for the future. I know a week devoted to promoting saving isn’t going to generate a lot of popular excitement or headlines. But it is, without a doubt, a worthy cause. My view is that you should save more than you think you’ll need, particularly for retirement. How much? The right answer is different for everyone. The Vanguard Center for Retirement Research advises that a good target range is between 12% and 15% of your take-home pay, including any match from a workplace retirement plan. If you can’t afford to save that much today, start where you can and increase your savings as your circumstances allow. If you do take steps to increase your savings now—before another “America Saves Week” comes and goes—you’ll 5 thank yourself later. A Vanguard study titled Penny Saved, Penny Earned (available at vanguard.com/research) examined the different levers we use to achieve financial security. Our researchers found that retirement investors looking to improve the odds of reaching their goals are likely to do better by saving more over longer periods than by relying on the possibility of higher portfolio returns. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 20, 2013 6 S&P 500 Value Index Fund Fund Profile As of February 28, 2013 Portfolio Characteristics DJ U.S. Total S&P 500 Market Value FA Fund Index Index Number of Stocks 359 358 3,593 Median Market Cap $45.8B $45.8B $38.3B Price/Earnings Ratio 15.2x 15.2x 17.4x Price/Book Ratio 1.7x 1.7x 2.2x Return on Equity 14.4% 14.4% 16.7% Earnings Growth Rate 2.9% 2.9% 9.3% Dividend Yield 2.5% 2.5% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 31% — — Ticker Symbol VOOV — — Expense Ratio 1 0.15% — — 30-Day SEC Yield 2.39% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Value FA Fund Index Index Consumer Discretionary 6.0% 6.0% 12.2% Consumer Staples 10.2 10.2 9.5 Energy 15.7 15.7 10.3 Financials 22.8 22.8 17.2 Health Care 8.7 8.7 12.0 Industrials 13.1 13.1 11.2 Information Technology 8.4 8.4 17.6 Materials 3.6 3.6 3.9 Telecommunication Services 4.6 4.6 2.6 Utilities 6.9 6.9 3.5 Ten Largest Holdings (% of total net assets) General Electric Co. Industrial Conglomerates 3.7% Chevron Corp. Integrated Oil & Gas 3.5 AT&T Inc. Integrated Telecommunication Services 3.1 Exxon Mobil Corp. Integrated Oil & Gas 2.8 Berkshire Hathaway Inc. Property & Casualty Class B Insurance 2.8 JPMorgan Chase & Co. Diversified Financial Services 2.8 Wells Fargo & Co. Diversified Banks 2.6 Citigroup Inc. Diversified Financial Services 1.9 Wal-Mart Stores Inc. Hypermarkets & Super Centers 1.8 Procter & Gamble Co. Household Products 1.6 Top Ten 26.6% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated December 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratio was 0.15%. 7 S&P 500 Value Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 28, 2013 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception ETF Shares 9/7/2010 Market Price 17.60% 13.41% Net Asset Value 17.57 13.38 See Financial Highlights for dividend and capital gains information. 8 S&P 500 Value Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (6.0%) Ford Motor Co. 47,461 598 McDonald’s Corp. 5,999 575 Target Corp. 8,102 510 Walt Disney Co. 6,613 361 Johnson Controls Inc. 8,512 268 NIKE Inc. Class B 3,812 208 Macy’s Inc. 4,925 202 Carnival Corp. 5,555 199 Viacom Inc. Class B 2,531 148 Genuine Parts Co. 1,933 137 Yum! Brands Inc. 1,971 129 Kohl’s Corp. 2,637 122 Staples Inc. 8,401 111 Whirlpool Corp. 971 110 Omnicom Group Inc. 1,512 87 * Bed Bath & Beyond Inc. 1,425 81 Darden Restaurants Inc. 1,601 74 Harley-Davidson Inc. 1,128 59 Hasbro Inc. 1,444 58 Starwood Hotels & Resorts Worldwide Inc. 952 57 Best Buy Co. Inc. 3,332 55 International Game Technology 3,317 53 Marriott International Inc. Class A 1,321 52 Tiffany & Co. 758 51 * Dollar General Corp. 1,084 50 H&R Block Inc. 1,897 47 Garmin Ltd. 1,361 47 Abercrombie & Fitch Co. 992 46 * CarMax Inc. 1,087 42 * Chipotle Mexican Grill Inc. Class A 126 40 * Goodyear Tire & Rubber Co. 3,066 40 Interpublic Group of Cos. Inc. 3,078 39 Market Value Shares ($000) Cablevision Systems Corp. Class A 2,698 38 GameStop Corp. Class A 1,498 37 Harman International Industries Inc. 849 36 JC Penney Co. Inc. 1,761 31 Gannett Co. Inc. 1,532 31 Expedia Inc. 379 24 Washington Post Co. Class B 56 22 * Apollo Group Inc. Class A 1,237 21 * AutoNation Inc. 264 12 4,908 Consumer Staples (10.2%) Wal-Mart Stores Inc. 20,821 1,474 Procter & Gamble Co. 17,359 1,322 CVS Caremark Corp. 15,519 793 Mondelez International Inc. Class A 22,122 612 Walgreen Co. 10,694 438 Altria Group Inc. 10,841 364 Kraft Foods Group Inc. 7,379 358 Costco Wholesale Corp. 3,066 311 Archer-Daniels-Midland Co. 8,198 261 Colgate-Palmolive Co. 2,103 241 Sysco Corp. 7,319 235 General Mills Inc. 4,413 204 Kimberly-Clark Corp. 2,044 193 Kroger Co. 6,387 187 ConAgra Foods Inc. 5,069 173 HJ Heinz Co. 1,919 139 Beam Inc. 1,983 121 Avon Products Inc. 5,373 105 Reynolds American Inc. 2,136 93 Mead Johnson Nutrition Co. 1,186 89 Kellogg Co. 1,445 87 Molson Coors Brewing Co. Class B 1,938 86 Tyson Foods Inc. Class A 3,571 81 9 S&P 500 Value Index Fund Market Value Shares ($000) Estee Lauder Cos. Inc. Class A 1,165 75 Safeway Inc. 2,986 71 Hormel Foods Corp. 1,671 62 JM Smucker Co. 649 62 Clorox Co. 732 61 Coca-Cola Enterprises Inc. 1,349 48 Campbell Soup Co. 1,075 44 * Dean Foods Co. 2,289 38 8,428 Energy (15.7%) Chevron Corp. 24,364 2,854 Exxon Mobil Corp. 26,108 2,338 ConocoPhillips 15,111 876 Occidental Petroleum Corp. 10,086 830 Schlumberger Ltd. 6,445 502 Phillips 66 7,791 490 Apache Corp. 4,873 362 National Oilwell Varco Inc. 5,310 362 Valero Energy Corp. 6,886 314 Marathon Oil Corp. 8,788 294 Kinder Morgan Inc. 7,873 292 Halliburton Co. 6,585 273 Devon Energy Corp. 4,689 254 Hess Corp. 3,701 246 Baker Hughes Inc. 5,474 245 Anadarko Petroleum Corp. 3,050 243 Spectra Energy Corp. 8,289 241 Marathon Petroleum Corp. 2,278 189 Ensco plc Class A 2,889 174 Williams Cos. Inc. 4,276 148 Murphy Oil Corp. 2,297 140 Chesapeake Energy Corp. 6,458 130 Noble Corp. 3,152 113 * Cameron International Corp. 1,626 104 CONSOL Energy Inc. 2,832 91 Helmerich & Payne Inc. 1,317 87 * FMC Technologies Inc. 1,597 83 Peabody Energy Corp. 3,337 72 * Southwestern Energy Co. 2,089 72 QEP Resources Inc. 2,217 67 Cabot Oil & Gas Corp. 1,046 65 Range Resources Corp. 831 64 EQT Corp. 1,008 64 * Nabors Industries Ltd. 3,618 61 Diamond Offshore Drilling Inc. 867 60 * Rowan Cos. plc Class A 1,548 54 * Newfield Exploration Co. 1,689 39 * WPX Energy Inc. 2,462 35 12,928 Financials (22.8%) * Berkshire Hathaway Inc. Class B 22,706 2,320 Market Value Shares ($000) JPMorgan Chase & Co. 47,320 2,315 Wells Fargo & Co. 60,943 2,138 Citigroup Inc. 36,505 1,532 Goldman Sachs Group Inc. 5,499 824 * American International Group Inc. 18,378 699 MetLife Inc. 13,582 481 PNC Financial Services Group Inc. 6,584 411 Morgan Stanley 17,204 388 Travelers Cos. Inc. 4,751 382 Capital One Financial Corp. 7,242 370 ACE Ltd. 4,232 361 State Street Corp. 5,782 327 Aflac Inc. 5,833 291 Allstate Corp. 5,998 276 Chubb Corp. 3,261 274 BB&T Corp. 8,710 264 CME Group Inc. 3,819 228 Simon Property Group Inc. 1,423 226 Prologis Inc. 5,740 224 Charles Schwab Corp. 13,655 222 Bank of New York Mellon Corp. 7,135 194 SunTrust Banks Inc. 6,716 185 Fifth Third Bancorp 11,156 177 Prudential Financial Inc. 3,115 173 Progressive Corp. 6,919 169 Loews Corp. 3,868 167 Host Hotels & Resorts Inc. 9,015 150 BlackRock Inc. 624 150 Northern Trust Corp. 2,716 144 Hartford Financial Services Group Inc. 5,436 128 Public Storage 827 125 Marsh & McLennan Cos. Inc. 3,325 123 HCP Inc. 2,481 121 NYSE Euronext 3,019 113 Principal Financial Group Inc. 3,428 108 XL Group plc Class A 3,732 107 Equity Residential 1,886 104 Lincoln National Corp. 3,417 101 Leucadia National Corp. 3,650 98 Aon plc 1,506 92 Boston Properties Inc. 863 90 Ventas Inc. 1,212 86 AvalonBay Communities Inc. 682 85 Vornado Realty Trust 1,054 85 Unum Group 3,423 84 Cincinnati Financial Corp. 1,822 82 Weyerhaeuser Co. 2,494 73 Regions Financial Corp. 9,149 70 Torchmark Corp. 1,181 66 10 S&P 500 Value Index Fund Market Value Shares ($000) People’s United Financial Inc. 4,335 57 McGraw-Hill Cos. Inc. 1,210 56 KeyCorp 5,704 54 M&T Bank Corp. 514 52 * Genworth Financial Inc. Class A 6,131 52 Kimco Realty Corp. 2,390 52 Invesco Ltd. 1,937 52 Hudson City Bancorp Inc. 5,932 51 * IntercontinentalExchange Inc. 325 50 NASDAQ OMX Group Inc. 1,464 46 Plum Creek Timber Co. Inc. 948 46 Comerica Inc. 1,308 45 Legg Mason Inc. 1,449 41 Assurant Inc. 973 41 * CBRE Group Inc. Class A 1,510 36 * E*TRADE Financial Corp. 3,180 34 Apartment Investment & Management Co. Class A 844 25 First Horizon National Corp. 1,556 17 Jefferies Group Inc. 145 3 18,813 Health Care (8.7%) Johnson & Johnson 16,214 1,234 Pfizer Inc. 37,577 1,029 UnitedHealth Group Inc. 12,716 680 Bristol-Myers Squibb Co. 9,046 334 McKesson Corp. 2,939 312 Medtronic Inc. 6,421 289 * Express Scripts Holding Co. 4,675 266 Abbott Laboratories 7,281 246 WellPoint Inc. 3,782 235 Cigna Corp. 3,562 208 Aetna Inc. 4,160 196 Cardinal Health Inc. 4,225 195 St. Jude Medical Inc. 3,833 157 Allergan Inc. 1,379 150 Covidien plc 2,179 139 AmerisourceBergen Corp. Class A 2,933 138 Humana Inc. 1,972 135 Quest Diagnostics Inc. 1,982 111 Becton Dickinson and Co. 1,224 108 * Forest Laboratories Inc. 2,907 107 Thermo Fisher Scientific Inc. 1,433 106 Stryker Corp. 1,652 106 * Laboratory Corp. of America Holdings 1,176 104 * CareFusion Corp. 2,760 90 Coventry Health Care Inc. 1,673 76 * Boston Scientific Corp. 9,741 72 * Hospira Inc. 2,057 61 * Tenet Healthcare Corp. 1,328 52 Zimmer Holdings Inc. 629 47 * Waters Corp. 421 39 Market Value Shares ($000) Patterson Cos. Inc. 1,047 38 CR Bard Inc. 346 34 * Varian Medical Systems Inc. 459 32 DENTSPLY International Inc. 685 28 7,154 Industrials (13.1%) General Electric Co. 130,534 3,031 United Technologies Corp. 10,497 951 Caterpillar Inc. 8,141 752 FedEx Corp. 3,638 384 United Parcel Service Inc. Class B 4,362 361 Honeywell International Inc. 5,074 356 3M Co. 3,405 354 CSX Corp. 12,832 294 Norfolk Southern Corp. 3,935 288 Emerson Electric Co. 4,958 281 General Dynamics Corp. 4,132 281 Raytheon Co. 4,101 224 Waste Management Inc. 5,433 203 Northrop Grumman Corp. 3,051 200 Tyco International Ltd. 5,791 185 Eaton Corp. plc 2,928 181 Danaher Corp. 2,895 178 Parker Hannifin Corp. 1,856 175 Stanley Black & Decker Inc. 2,100 165 Lockheed Martin Corp. 1,838 162 Precision Castparts Corp. 797 149 Deere & Co. 1,562 137 Fluor Corp. 2,075 128 Republic Services Inc. Class A 3,714 117 Textron Inc. 3,503 101 L-3 Communications Holdings Inc. 1,170 89 Joy Global Inc. 1,317 83 * Jacobs Engineering Group Inc. 1,618 79 Ingersoll-Rand plc 1,464 77 Dover Corp. 982 72 Pentair Ltd. 1,256 67 WW Grainger Inc. 275 62 CH Robinson Worldwide Inc. 986 56 ADT Corp. 1,159 56 Rockwell Automation Inc. 608 55 Rockwell Collins Inc. 911 55 Expeditors International of Washington Inc. 1,381 54 Avery Dennison Corp. 1,243 51 Pall Corp. 646 44 Flowserve Corp. 230 37 Ryder System Inc. 639 36 Iron Mountain Inc. 1,024 35 Xylem Inc. 1,240 34 Pitney Bowes Inc. 2,481 33 11 S&P 500 Value Index Fund Market Value Shares ($000) Robert Half International Inc. 677 24 Dun & Bradstreet Corp. 265 21 10,758 Information Technology (8.4%) International Business Machines Corp. 6,347 1,275 Microsoft Corp. 42,432 1,180 Cisco Systems Inc. 35,028 730 Hewlett-Packard Co. 24,475 493 Dell Inc. 18,166 253 Corning Inc. 18,402 232 Motorola Solutions Inc. 3,495 217 Accenture plc Class A 2,785 207 Texas Instruments Inc. 5,433 187 Automatic Data Processing Inc. 2,537 156 * SanDisk Corp. 3,011 152 * Juniper Networks Inc. 6,422 133 Western Digital Corp. 2,730 129 Xerox Corp. 15,740 128 TE Connectivity Ltd. 2,897 116 Western Union Co. 7,407 104 CA Inc. 4,164 102 NVIDIA Corp. 7,762 98 * Symantec Corp. 3,370 79 * Citrix Systems Inc. 978 69 * Electronic Arts Inc. 3,800 67 Altera Corp. 1,837 65 * Micron Technology Inc. 7,230 61 Paychex Inc. 1,734 57 Analog Devices Inc. 1,239 56 * NetApp Inc. 1,653 56 FLIR Systems Inc. 1,874 49 Xilinx Inc. 1,239 46 Jabil Circuit Inc. 2,340 44 SAIC Inc. 3,551 42 Linear Technology Corp. 956 36 * Autodesk Inc. 972 36 Computer Sciences Corp. 730 35 * Lam Research Corp. 826 35 Fidelity National Information Services Inc. 924 35 Microchip Technology Inc. 889 32 Harris Corp. 641 31 Total System Services Inc. 1,031 24 * BMC Software Inc. 603 24 Molex Inc. 818 23 * First Solar Inc. 742 19 * Advanced Micro Devices Inc. 7,477 19 6,932 Materials (3.6%) Dow Chemical Co. 14,931 474 Freeport-McMoRan Copper & Gold Inc. 11,818 377 Market Value Shares ($000) EI du Pont de Nemours & Co. 5,920 283 LyondellBasell Industries NV Class A 4,726 277 Newmont Mining Corp. 6,181 249 International Paper Co. 5,468 241 Air Products & Chemicals Inc. 2,652 229 Praxair Inc. 1,590 180 Alcoa Inc. 13,300 113 Nucor Corp. 2,051 92 MeadWestvaco Corp. 2,174 78 * Owens-Illinois Inc. 2,052 52 Sigma-Aldrich Corp. 632 49 Cliffs Natural Resources Inc. 1,884 48 Allegheny Technologies Inc. 1,340 41 Airgas Inc. 375 38 United States Steel Corp. 1,783 37 International Flavors & Fragrances Inc. 413 30 Bemis Co. Inc. 740 28 Sealed Air Corp. 1,224 27 Vulcan Materials Co. 511 26 2,969 Telecommunication Services (4.6%) AT&T Inc. 70,705 2,539 Verizon Communications Inc. 18,829 876 CenturyLink Inc. 7,765 269 Windstream Corp. 7,327 63 Frontier Communications Corp. 12,443 51 * MetroPCS Communications Inc. 1,917 19 3,817 Utilities (6.9%) Duke Energy Corp. 8,767 607 Southern Co. 10,881 490 Dominion Resources Inc. 7,156 401 NextEra Energy Inc. 5,270 379 Exelon Corp. 10,640 330 American Electric Power Co. Inc. 6,041 283 PG&E Corp. 5,353 228 PPL Corp. 7,247 223 Consolidated Edison Inc. 3,649 215 FirstEnergy Corp. 5,210 206 Public Service Enterprise Group Inc. 6,304 205 Edison International 4,060 195 Xcel Energy Inc. 6,062 174 Northeast Utilities 3,905 162 DTE Energy Co. 2,143 143 Entergy Corp. 2,212 138 Wisconsin Energy Corp. 2,869 118 ONEOK Inc. 2,552 115 12 S&P 500 Value Index Fund Market Value Shares ($000) CenterPoint Energy Inc. 5,331 114 Sempra Energy 1,397 109 NiSource Inc. 3,847 107 Ameren Corp. 3,013 102 NRG Energy Inc. 4,005 96 AES Corp. 7,675 89 CMS Energy Corp. 3,280 87 SCANA Corp. 1,638 80 Pinnacle West Capital Corp. 1,366 76 AGL Resources Inc. 1,468 59 Pepco Holdings Inc. 2,862 58 Integrys Energy Group Inc. 971 55 TECO Energy Inc. 2,544 44 5,688 Total Investments (100.0%) (Cost $73,402) Other Assets and Liabilities (0.0%) Other Assets 264 Liabilities (298) (34) ETF Shares–Net Assets (100%) Applicable to 1,200,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share– ETF Shares At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 75,172 Undistributed Net Investment Income 402 Accumulated Net Realized Losses (2,206) Unrealized Appreciation (Depreciation) 8,993 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 13 S&P 500 Value Index Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Dividends 931 Total Income 931 Expenses The Vanguard Group—Note B Management and Administrative 36 Custodian Fees 12 Shareholders’ Reports 1 Total Expenses 49 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 14 S&P 500 Value Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 882 912 Realized Net Gain (Loss) 3,188 (109) Change in Unrealized Appreciation (Depreciation) 3,971 5,020 Net Increase (Decrease) in Net Assets Resulting from Operations 8,041 5,823 Distributions Net Investment Income (737) (758) Realized Capital Gain — — Total Distributions (737) (758) Capital Share Transactions Issued 38,907 28,417 Issued in Lieu of Cash Distributions — — Redeemed (16,060) (8,067) Net Increase (Decrease) from Capital Share Transactions 22,847 20,350 Total Increase (Decrease) 30,151 25,415 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $402,000 and $257,000. See accompanying Notes, which are an integral part of the Financial Statements. 15 S&P 500 Value Index Fund Financial Highlights ETF Shares Six Months Year Sept. 7, Ended Ended 2010 1 to February 28, Aug. 31, Aug. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .803 1.329 1.051 Net Realized and Unrealized Gain (Loss) on Investments 7.177 7.734 3.454 Total from Investment Operations 7.980 9.063 4.505 Distributions Dividends from Net Investment Income (.770) (1.233) (.845) Distributions from Realized Capital Gains — — — Total Distributions (.770) (1.233) (.845) Net Asset Value, End of Period Total Return 13.09% 17.16% 8.92% Ratios/Supplemental Data Net Assets, End of Period (Millions) $82 $52 $27 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 0.15% 2 Ratio of Net Investment Income to Average Net Assets 2.73% 2.43% 2.25% 2 Portfolio Turnover Rate 3 31% 20% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 16 S&P 500 Value Index Fund Notes to Financial Statements Vanguard S&P 500 Value Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Shares as of February 28, 2013. ETF Shares are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2011–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $10,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.00% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 28, 2013, 100% of the market value of the fund’s investments was determined based on Level 1 inputs. 17 S&P 500 Value Index Fund D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended February 28, 2013, the fund realized $3,956,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at August 31, 2012, the fund had available capital losses totaling $1,438,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending August 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At February 28, 2013, the cost of investment securities for tax purposes was $73,402,000. Net unrealized appreciation of investment securities for tax purposes was $8,993,000, consisting of unrealized gains of $9,457,000 on securities that had risen in value since their purchase and $464,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended February 28, 2013, the fund purchased $57,073,000 of investment securities and sold $34,017,000 of investment securities, other than temporary cash investments. Purchases and sales include $38,901,000 and $15,603,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. F. Capital shares issued and redeemed were: Six Months Ended Year Ended February 28, 2013 August 31, 2012 Shares Shares (000) (000) ETF Shares Issued 600 500 Issued in Lieu of Cash Distributions — — Redeemed (250) (150) Net Increase (Decrease) in Shares Outstanding 350 350 G. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 18 S&P 500 Growth Index Fund Fund Profile As of February 28, 2013 Portfolio Characteristics DJ U.S. Total S&P 500 Market Growth FA Fund Index Index Number of Stocks 292 292 3,593 Median Market Cap $68.3B $68.3B $38.3B Price/Earnings Ratio 17.8x 17.8x 17.4x Price/Book Ratio 3.2x 3.2x 2.2x Return on Equity 21.8% 21.8% 16.7% Earnings Growth Rate 15.2% 15.2% 9.3% Dividend Yield 1.9% 1.9% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 28% — — Ticker Symbol VOOG — — Expense Ratio 1 0.15% — — 30-Day SEC Yield 1.75% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Growth FA Fund Index Index Consumer Discretionary 16.8% 16.8% 12.2% Consumer Staples 11.5 11.5 9.5 Energy 6.8 6.8 10.3 Financials 9.1 9.1 17.2 Health Care 15.7 15.7 12.0 Industrials 7.6 7.6 11.2 Information Technology 27.6 27.6 17.6 Materials 3.3 3.3 3.9 Telecommunication Services 1.5 1.5 2.6 Utilities 0.1 0.1 3.5 Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 6.0% Exxon Mobil Corp. Integrated Oil & Gas 3.2 Google Inc. Class A Internet Software & Services 3.1 Philip Morris International Inc. Tobacco 2.2 Coca-Cola Co. Soft Drinks 2.2 Merck & Co. Inc. Pharmaceuticals 1.9 Oracle Corp. Systems Software 1.9 Bank of America Corp. Diversified Financial Services 1.7 Pfizer Inc. Pharmaceuticals 1.7 PepsiCo Inc. Soft Drinks 1.7 Top Ten 25.6% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated December 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratio was 0.15%. 19 S&P 500 Growth Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 28, 2013 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception ETF Shares 9/7/2010 Market Price 14.39% 15.66% Net Asset Value 14.44 15.66 See Financial Highlights for dividend and capital gains information. 20 S&P 500 Growth Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (16.7%) Comcast Corp. Class A 45,189 1,798 Home Depot Inc. 25,426 1,742 * Amazon.com Inc. 6,162 1,628 Walt Disney Co. 21,095 1,152 News Corp. Class A 34,289 988 Time Warner Inc. 16,102 856 McDonald’s Corp. 8,878 851 Lowe’s Cos. Inc. 19,126 730 Starbucks Corp. 12,645 693 * priceline.com Inc. 848 583 TJX Cos. Inc. 12,401 558 * DIRECTV 10,273 495 Time Warner Cable Inc. 5,131 443 CBS Corp. Class B 10,048 436 NIKE Inc. Class B 7,197 392 Yum! Brands Inc. 4,999 327 * Discovery Communications Inc. Class A 4,066 298 Viacom Inc. Class B 4,397 257 VF Corp. 1,500 242 * AutoZone Inc. 627 238 Mattel Inc. 5,832 238 Coach Inc. 4,831 233 Ross Stores Inc. 3,779 219 * Delphi Automotive plc 5,023 210 * O’Reilly Automotive Inc. 1,952 199 Limited Brands Inc. 4,065 185 Ralph Lauren Corp. Class A 1,044 181 * Netflix Inc. 945 178 * Dollar Tree Inc. 3,860 174 Gap Inc. 5,051 166 PVH Corp. 1,328 162 Wynn Resorts Ltd. 1,353 158 * BorgWarner Inc. 1,994 148 Wyndham Worldwide Corp. 2,389 144 Nordstrom Inc. 2,589 140 Omnicom Group Inc. 2,430 140 * Dollar General Corp. 2,997 139 Market Value Shares ($000) Starwood Hotels & Resorts Worldwide Inc. 2,037 123 Harley-Davidson Inc. 2,309 122 PetSmart Inc. 1,830 119 * Chipotle Mexican Grill Inc. Class A 364 115 Newell Rubbermaid Inc. 4,889 114 * PulteGroup Inc. 5,780 111 * Bed Bath & Beyond Inc. 1,952 111 Lennar Corp. Class A 2,793 108 DR Horton Inc. 4,748 106 * Fossil Inc. 918 94 Marriott International Inc. Class A 2,385 94 Family Dollar Stores Inc. 1,627 94 Scripps Networks Interactive Inc. Class A 1,478 93 * CarMax Inc. 2,412 93 * TripAdvisor Inc. 1,864 85 * Urban Outfitters Inc. 1,860 75 Leggett & Platt Inc. 2,403 74 Expedia Inc. 1,059 68 Tiffany & Co. 992 67 H&R Block Inc. 2,030 50 Interpublic Group of Cos. Inc. 3,155 40 Gannett Co. Inc. 1,797 36 * AutoNation Inc. 298 13 19,726 Consumer Staples (11.5%) Philip Morris International Inc. 28,409 2,607 Coca-Cola Co. 65,595 2,540 PepsiCo Inc. 26,305 1,993 Procter & Gamble Co. 22,784 1,736 Altria Group Inc. 19,630 659 Colgate-Palmolive Co. 4,682 536 Kimberly-Clark Corp. 3,858 364 Costco Wholesale Corp. 3,161 320 Lorillard Inc. 6,611 255 Whole Foods Market Inc. 2,932 251 21 S&P 500 Growth Index Fund Market Value Shares ($000) General Mills Inc. 4,934 228 Hershey Co. 2,547 212 HJ Heinz Co. 2,835 205 Brown-Forman Corp. Class B 2,575 169 Estee Lauder Cos. Inc. Class A 2,488 159 Dr Pepper Snapple Group Inc. 3,547 155 McCormick & Co. Inc. 2,256 152 Mead Johnson Nutrition Co. 1,832 137 Kellogg Co. 2,233 135 * Monster Beverage Corp. 2,540 128 * Constellation Brands Inc. Class A 2,575 114 Reynolds American Inc. 2,590 113 Clorox Co. 1,220 103 Coca-Cola Enterprises Inc. 2,752 98 JM Smucker Co. 958 91 Campbell Soup Co. 1,584 65 13,525 Energy (6.8%) Exxon Mobil Corp. 41,869 3,749 Schlumberger Ltd. 13,771 1,072 EOG Resources Inc. 4,606 579 Anadarko Petroleum Corp. 4,332 345 Noble Energy Inc. 3,024 335 Pioneer Natural Resources Co. 2,251 283 Halliburton Co. 6,783 282 Marathon Petroleum Corp. 2,652 220 Williams Cos. Inc. 5,622 195 Tesoro Corp. 2,387 134 Cabot Oil & Gas Corp. 2,140 133 * Cameron International Corp. 1,972 126 Range Resources Corp. 1,633 125 * Denbury Resources Inc. 6,581 119 * Southwestern Energy Co. 3,090 106 * FMC Technologies Inc. 1,858 96 EQT Corp. 1,168 74 7,973 Financials (9.1%) Bank of America Corp. 183,291 2,058 US Bancorp 31,977 1,087 American Express Co. 16,556 1,029 Simon Property Group Inc. 3,314 526 American Tower Corporation 6,723 522 Franklin Resources Inc. 2,345 331 Discover Financial Services 8,580 331 T. Rowe Price Group Inc. 4,332 308 BlackRock Inc. 1,279 307 Health Care REIT Inc. 4,414 283 Bank of New York Mellon Corp. 10,130 275 Ameriprise Financial Inc. 3,497 240 Ventas Inc. 3,372 239 Market Value Shares ($000) HCP Inc. 4,311 211 Aon plc 3,357 205 Prudential Financial Inc. 3,626 202 Public Storage 1,326 201 Marsh & McLennan Cos. Inc. 4,719 175 Weyerhaeuser Co. 5,799 171 Equity Residential 2,898 160 Moody’s Corp. 3,295 158 SLM Corp. 7,873 149 Boston Properties Inc. 1,388 144 McGraw-Hill Cos. Inc. 3,077 143 M&T Bank Corp. 1,366 139 Invesco Ltd. 4,917 132 AvalonBay Communities Inc. 1,013 126 * IntercontinentalExchange Inc. 792 123 Vornado Realty Trust 1,443 116 Huntington Bancshares Inc. 14,545 102 Regions Financial Corp. 11,532 88 Kimco Realty Corp. 3,672 80 KeyCorp 8,097 76 Zions Bancorporation 3,132 76 * CBRE Group Inc. Class A 3,077 74 Plum Creek Timber Co. Inc. 1,450 70 Comerica Inc. 1,456 50 Apartment Investment & Management Co. Class A 1,313 39 First Horizon National Corp. 2,058 22 10,768 Health Care (15.7%) Merck & Co. Inc. 51,699 2,209 Pfizer Inc. 73,872 2,022 Johnson & Johnson 24,977 1,901 Amgen Inc. 13,049 1,193 * Gilead Sciences Inc. 25,769 1,101 AbbVie Inc. 26,880 992 Eli Lilly & Co. 17,366 949 * Celgene Corp. 7,193 742 * Biogen Idec Inc. 4,023 669 Baxter International Inc. 9,342 632 Bristol-Myers Squibb Co. 15,720 581 Abbott Laboratories 16,934 572 * Express Scripts Holding Co. 7,496 427 Medtronic Inc. 8,426 379 Allergan Inc. 3,347 363 * Intuitive Surgical Inc. 676 345 Covidien plc 5,070 322 Thermo Fisher Scientific Inc. 4,170 308 * Alexion Pharmaceuticals Inc. 3,302 286 Agilent Technologies Inc. 5,924 246 * Cerner Corp. 2,483 217 * Mylan Inc. 6,923 205 * Actavis Inc. 2,176 185 * DaVita HealthCare Partners Inc. 1,428 171 * Life Technologies Corp. 2,925 170 Perrigo Co. 1,499 170 22 S&P 500 Growth Index Fund Market Value Shares ($000) Stryker Corp. 2,651 169 * Edwards Lifesciences Corp. 1,966 169 Zimmer Holdings Inc. 2,098 157 Becton Dickinson and Co. 1,678 148 * Varian Medical Systems Inc. 1,226 87 * Waters Corp. 900 83 CR Bard Inc. 832 82 * Boston Scientific Corp. 10,037 74 PerkinElmer Inc. 1,951 67 DENTSPLY International Inc. 1,473 61 18,454 Industrials (7.6%) Union Pacific Corp. 7,999 1,097 Boeing Co. 11,541 887 3M Co. 6,170 642 United Parcel Service Inc. Class B 6,205 513 Honeywell International Inc. 6,394 448 Illinois Tool Works Inc. 7,250 446 Deere & Co. 4,528 398 Danaher Corp. 5,935 366 Cummins Inc. 3,004 348 Emerson Electric Co. 5,539 314 PACCAR Inc. 6,000 285 Precision Castparts Corp. 1,385 258 Eaton Corp. plc 3,847 238 Fastenal Co. 4,582 236 Roper Industries Inc. 1,676 209 Lockheed Martin Corp. 2,058 181 Southwest Airlines Co. 12,572 147 Ingersoll-Rand plc 2,766 146 WW Grainger Inc. 640 145 * Stericycle Inc. 1,462 140 Rockwell Automation Inc. 1,543 139 Dover Corp. 1,705 125 Masco Corp. 6,072 117 ADT Corp. 2,372 114 Equifax Inc. 2,035 112 * Quanta Services Inc. 3,625 103 Pentair Ltd. 1,862 99 Flowserve Corp. 534 86 CH Robinson Worldwide Inc. 1,396 80 Snap-on Inc. 990 79 Cintas Corp. 1,806 79 Rockwell Collins Inc. 1,145 69 Pall Corp. 999 68 Expeditors International of Washington Inc. 1,671 65 Robert Half International Inc. 1,459 52 Iron Mountain Inc. 1,446 50 Xylem Inc. 1,453 40 Dun & Bradstreet Corp. 394 32 8,953 Information Technology (27.6%) Apple Inc. 15,997 7,061 * Google Inc. Class A 4,526 3,626 Market Value Shares ($000) Oracle Corp. 63,922 2,190 Microsoft Corp. 70,849 1,970 QUALCOMM Inc. 28,978 1,902 International Business Machines Corp. 9,392 1,886 Intel Corp. 84,621 1,764 Visa Inc. Class A 8,865 1,406 * eBay Inc. 19,804 1,083 Mastercard Inc. Class A 1,817 941 Cisco Systems Inc. 42,435 885 * EMC Corp. 35,825 824 Accenture plc Class A 7,058 525 Texas Instruments Inc. 11,625 400 * Cognizant Technology Solutions Corp. Class A 5,104 392 * Yahoo! Inc. 17,694 377 * Salesforce.com Inc. 2,221 376 * Adobe Systems Inc. 8,415 331 Intuit Inc. 4,730 305 Broadcom Corp. Class A 8,821 301 Automatic Data Processing Inc. 4,785 294 Applied Materials Inc. 20,358 279 Amphenol Corp. Class A 2,726 193 * Fiserv Inc. 2,274 187 Seagate Technology plc 5,712 184 * Symantec Corp. 7,210 169 * Teradata Corp. 2,879 167 * Red Hat Inc. 3,286 167 KLA-Tencor Corp. 2,837 155 Analog Devices Inc. 3,431 155 * Citrix Systems Inc. 1,845 131 * NetApp Inc. 3,844 130 TE Connectivity Ltd. 3,239 130 * F5 Networks Inc. 1,343 127 * VeriSign Inc. 2,640 121 * Akamai Technologies Inc. 3,023 112 Fidelity National Information Services Inc. 2,967 112 Altera Corp. 2,942 104 Paychex Inc. 3,138 104 Xilinx Inc. 2,749 102 Linear Technology Corp. 2,636 101 * Autodesk Inc. 2,483 91 Computer Sciences Corp. 1,639 79 Microchip Technology Inc. 2,083 76 * Lam Research Corp. 1,630 69 * LSI Corp. 9,408 65 * Micron Technology Inc. 7,440 62 * BMC Software Inc. 1,408 56 * JDS Uniphase Corp. 3,980 56 * Teradyne Inc. 3,195 53 Harris Corp. 1,062 51 Molex Inc. 1,222 34 Total System Services Inc. 1,313 31 32,492 23 S&P 500 Growth Index Fund Market Value Shares ($000) Materials (3.3%) Monsanto Co. 9,091 919 EI du Pont de Nemours & Co. 7,768 372 Ecolab Inc. 4,481 343 PPG Industries Inc. 2,429 327 Praxair Inc. 2,883 326 Mosaic Co. 4,704 275 Sherwin-Williams Co. 1,457 236 CF Industries Holdings Inc. 1,070 215 Eastman Chemical Co. 2,611 182 FMC Corp. 2,341 141 Nucor Corp. 2,594 117 Ball Corp. 2,620 116 Sigma-Aldrich Corp. 1,186 91 Vulcan Materials Co. 1,497 76 Airgas Inc. 682 68 International Flavors & Fragrances Inc. 818 60 Sealed Air Corp. 1,621 36 Bemis Co. Inc. 737 28 3,928 Telecommunication Services (1.5%) Verizon Communications Inc. 22,810 1,061 * Crown Castle International Corp. 4,983 348 * Sprint Nextel Corp. 51,076 296 * MetroPCS Communications Inc. 2,746 27 1,732 Utilities (0.1%) Sempra Energy 1,916 149 Total Investments (99.9%) (Cost $103,955) Other Assets and Liabilities (0.1%) Other Assets 235 Liabilities (156) 79 ETF Shares–Net Assets (100%) Applicable to 1,650,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share– ETF Shares At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 107,292 Undistributed Net Investment Income 393 Accumulated Net Realized Losses (3,651) Unrealized Appreciation (Depreciation) 13,745 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 24 S&P 500 Growth Index Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Dividends 1,104 Security Lending 1 Total Income 1,105 Expenses The Vanguard Group—Note B Investment Advisory Services 1 Management and Administrative 57 Marketing and Distribution 5 Custodian Fees 8 Shareholders’ Reports 6 Total Expenses 77 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 25 S&P 500 Growth Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,028 1,213 Realized Net Gain (Loss) 1,312 1,005 Change in Unrealized Appreciation (Depreciation) 3,105 8,544 Net Increase (Decrease) in Net Assets Resulting from Operations 5,445 10,762 Distributions Net Investment Income (976) (1,030) Realized Capital Gain — — Total Distributions (976) (1,030) Capital Share Transactions Issued 38,080 50,381 Issued in Lieu of Cash Distributions — — Redeemed (20,566) (20,183) Net Increase (Decrease) from Capital Share Transactions 17,514 30,198 Total Increase (Decrease) 21,983 39,930 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $393,000 and $341,000. See accompanying Notes, which are an integral part of the Financial Statements. 26 S&P 500 Growth Index Fund Financial Highlights ETF Shares Six Months Year Sept. 7, Ended Ended 2010 1 to February 28, Aug. 31, Aug. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .665 1.135 .797 Net Realized and Unrealized Gain (Loss) on Investments 2.956 9.543 8.414 Total from Investment Operations 3.621 10.678 9.211 Distributions Dividends from Net Investment Income (.671) (1.058) (.631) Distributions from Realized Capital Gains — — — Total Distributions (.671) (1.058) (.631) Net Asset Value, End of Period Total Return 5.33% 18.38% 18.33% Ratios/Supplemental Data Net Assets, End of Period (Millions) $118 $96 $56 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 0.15% 2 Ratio of Net Investment Income to Average Net Assets 2.01% 1.82% 1.63% 2 Portfolio Turnover Rate 3 28% 22% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 27 S&P 500 Growth Index Fund Notes to Financial Statements Vanguard S&P 500 Growth Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Shares as of February 28, 2013. ETF Shares are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2011–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 5. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $15,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.01% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 28 S&P 500 Growth Index Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 28, 2013, 100% of the market value of the fund’s investments was determined based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended February 28, 2013, the fund realized $2,901,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at August 31, 2012, the fund had available capital losses totaling $2,061,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending August 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At February 28, 2013, the cost of investment securities for tax purposes was $103,955,000. Net unrealized appreciation of investment securities for tax purposes was $13,745,000, consisting of unrealized gains of $14,141,000 on securities that had risen in value since their purchase and $396,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended February 28, 2013, the fund purchased $63,243,000 of investment securities and sold $45,725,000 of investment securities, other than temporary cash investments. Purchases and sales include $38,052,000 and $19,523,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. 29 S&P 500 Growth Index Fund F. Capital shares issued and redeemed were: Six Months Ended Year Ended February 28, 2013 August 31, 2012 Shares Shares (000) (000) ETF Shares Issued 550 800 Issued in Lieu of Cash Distributions — — Redeemed (300) (350) Net Increase (Decrease) in Shares Outstanding 250 450 G. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 30 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 31 Six Months Ended February 28, 2013 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2012 2/28/2013 Period Based on Actual Fund Return S&P 500 Value Index Fund ETF Shares $1,000.00 $1,130.94 $0.79 S&P 500 Growth Index Fund ETF Shares $1,000.00 $1,053.29 $0.76 Based on Hypothetical 5% Yearly Return S&P 500 Value Index Fund ETF Shares $1,000.00 $1,024.05 $0.75 S&P 500 Growth Index Fund ETF Shares $1,000.00 $1,024.05 $0.75 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the S&P Value Index Fund, 0.15%; and for the S&P Growth Index Fund, 0.15%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month peiod, then divided by the number of days in the most recent 12-month period. 32 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. 33 Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 34 This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study IndependentTrustees of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Chairman and Chief Executive Officer, 1974–1996 Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com S&P® and S&P 500® are registered trademarks of Fund Information > 800-662-7447 Standard & Poor’s Financial Services LLC (“S&P”) and Direct Investor Account Services > 800-662-2739 have been licensed for use by S&P Dow Jones Indices Institutional Investor Services > 800-523-1036 LLC and its affiliates and sublicensed for certain Text Telephone for People purposes by Vanguard. The S&P Index is a product of With Hearing Impairment > 800-749-7273 S&P Dow Jones Indices LLC and has been licensed for use by Vanguard. The Vanguard funds are not This material may be used in conjunction sponsored, endorsed, sold or promoted by S&P Dow with the offering of shares of any Vanguard Jones Indices LLC, Dow Jones, S&P or their respective fund only if preceded or accompanied by affiliates, and none of S&P Dow Jones Indices LLC, the fund’s current prospectus. Dow Jones, S&P nor their respective affiliates makes any representation regarding the advisability of All comparative mutual fund data are from Lipper Inc. or investing in such products. Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q18402 042013 Semiannual Report | February 28, 2013 Vanguard S&P Small-Cap 600 Index Funds Vanguard S&P Small-Cap 600 Index Fund Vanguard S&P Small-Cap 600 Value Index Fund Vanguard S&P Small-Cap 600 Growth Index Fund > For the six months ended February 28, 2013, the three Vanguard S&P Small-Cap 600 Index Funds closely tracked the returns of their target indexes. Each fund earned in excess of 10%. > Small-capitalization stocks outperformed large-caps, and value stocks trumped their growth counterparts. > The industrial and financial sectors were among the top performers for all three funds. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 S&P Small-Cap 600 Index Fund. 8 S&P Small-Cap 600 Value Index Fund. 25 S&P Small-Cap 600 Growth Index Fund. 38 About Your Fund’s Expenses. 51 Glossary. 53 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended February 28, 2013 Total Returns Vanguard S&P Small-Cap 600 Index Fund Institutional Shares 12.19% ETF Shares Market Price 12.19 Net Asset Value 12.17 S&P SmallCap 600 Index 12.20 Small-Cap Core Funds Average 13.10 Small-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard S&P Small-Cap 600 Value Index Fund ETF Shares Market Price 14.41% Net Asset Value 14.05 S&P SmallCap 600 Value Index 14.17 Small-Cap Value Funds Average 15.02 Small-Cap Value Funds Average: Derived from data provided by Lipper Inc. Vanguard S&P Small-Cap 600 Growth Index Fund ETF Shares Market Price 10.27% Net Asset Value 10.23 S&P SmallCap 600 Growth Index 10.32 Small-Cap Growth Funds Average 9.48 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 1 Chairman’s Letter Dear Shareholder, Small-capitalization stocks, which have outshone large-caps since the stock market’s recovery began in March 2009, widened the gap over the six months ended February 28, 2013, as investors showed higher tolerance for risk. Among small-cap companies, value stocks posted significantly higher returns than growth stocks. Of the three Vanguard S&P Small-Cap 600 Index Funds, the Value Fund was the top performer, gaining about 14%. The Growth Fund returned about 10%. The remaining fund, a blend of growth and value stocks, fell in between––its ETF Shares and Institutional Shares both returned about 12% (ETF returns are based on net asset value). All three funds closely tracked their target indexes, but only the Growth Fund finished ahead of the average return of its peers. Stocks overcame concerns en route to substantial gains Stocks worldwide advanced strongly over the six months ended February 28, though uncertainty both at home and abroad periodically stalked the markets. International equities eclipsed their U.S. counterparts as stocks from developed and emerging markets rallied amid optimism over central bankers’ policy moves. 2 Despite political and fiscal challenges, international stocks returned about 13%. Rising Japanese stocks helped drive the Pacific region’s solid returns as Japan’s newly elected prime minister, Shinzo Abe, advocated aggressive monetary easing to boost his nation’s economy and preempt deflation. European stocks benefited from the European Central Bank’s commitment to preserve the euro, climbing about 13%. Debt crisis concerns reignited in the period’s final week, though, when Italy’s national elections ended in a political impasse amid voters’ anti-austerity message. U.S. markets rose nearly 10% as solid corporate earnings and the Federal Reserve’s stimulus program helped boost returns. But the impending enactment of extensive, automatic federal spending cuts (known as the sequester) stoked investors’ anxiety as the six-month period wound down. Bonds finished flat as yields remained low The broad U.S. taxable bond market barely squeezed out a gain for the half-year, advancing just 0.15%. Market Barometer Total Returns Periods Ended February 28, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.72% 13.62% 5.21% Russell 2000 Index (Small-caps) 13.02 14.02 7.35 Russell 3000 Index (Broad U.S. market) 9.97 13.65 5.38 MSCI All Country World Index ex USA (International) 13.06 6.66 -0.87 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.15% 3.12% 5.52% Barclays Municipal Bond Index (Broad tax-exempt market) 2.01 5.01 6.79 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.34 CPI Consumer Price Index 0.78% 1.98% 1.86% 3 Bo nd r et urns w e r e an e m ic as t h e y ie ld of t h e b e n c hmar k 1
